[cpk09302020ex-101001.jpg]
Published CUSIP Number: [_____] Revolving Credit CUSIP Number: [_____]
$375,000,000 REVOLVING CREDIT FACILITY CREDIT AGREEMENT by and among CHESAPEAKE
UTILITIES CORPORATION and THE LENDERS PARTY HERETO and PNC BANK, NATIONAL
ASSOCIATION, as Administrative Agent, Swing Loan Lender and Issuing Lender PNC
CAPITAL MARKETS LLC, BOFA SECURITIES, INC., and CITIZENS BANK, N.A., as Joint
Lead Arrangers and Joint Bookrunners and BANK OF AMERICA, N.A. and CITIZENS
BANK, N.A., as Co-Syndication Agents Dated as of September [30], 2020
135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101002.jpg]
TABLE OF CONTENTS Page ARTICLE 1 CERTAIN DEFINITIONS .................. ERROR!
BOOKMARK NOT DEFINED. 1.1 Certain Definitions
................................................ Error! Bookmark not defined.
1.2 Construction
.........................................................................................................
30 1.3 Accounting Principles; Changes in GAAP
.......................................................... 30 1.4 Divisions
..............................................................................................................
31 1.5 LIBOR Notification
.............................................................................................
31 ARTICLE 2 REVOLVING CREDIT AND SWING LOAN FACILITIES
................................ 32 2.1 Revolving Credit Commitments.
......................................................................... 32 2.2
Nature of Lenders’ Obligations with Respect to Revolving Credit Loans ..........
32 2.3 Fees
......................................................................................................................
33 2.4 Termination or Reduction of Revolving Credit Commitments
........................... 33 2.5 Revolving Credit Loan Requests; Conversions
and Renewals; Swing Loan Requests.
..............................................................................................................
34 2.6 Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to Repay
Swing Loans.
........................................................................................
34 2.7 Notes
....................................................................................................................
37 2.8 Reserved.
..............................................................................................................
37 2.9 Letter of Credit Subfacility.
.................................................................................
37 2.10 Defaulting
Lenders...............................................................................................
44 2.11 Increase in Revolving Credit Commitments.
....................................................... 46 2.12 Extension of
Expiration Date
...............................................................................
48 ARTICLE 3 RESERVED
............................................................................................................
50 ARTICLE 4 INTEREST RATES
................................................................................................
50 4.1 Interest Rate
Options............................................................................................
50 4.2 Interest
Periods.....................................................................................................
51 4.3 Interest After Default
...........................................................................................
51 4.4 LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available.
.............................................................................................................
51 4.5 Selection of Interest Rate Options
....................................................................... 56
ARTICLE 5 PAYMENTS; TAXES; YIELD MAINTENANCE
................................................ 56 -i- 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101003.jpg]
TABLE OF CONTENTS (continued) Page 5.1 Payments
..............................................................................................................
56 5.2 Pro Rata Treatment of Lenders
............................................................................ 56
5.3 Sharing of Payments by Lenders
......................................................................... 57 5.4
Administrative Agent’s Clawback.
...................................................................... 57 5.5
Interest Payment Dates
........................................................................................
58 5.6 Voluntary Prepayments.
.......................................................................................
58 5.7 Replacement of a Lender; Designation of a Different Lending Office.
.............. 59 5.8 Increased Costs.
...................................................................................................
60 5.9 Taxes.
...................................................................................................................
61 5.10 Indemnity
.............................................................................................................
65 5.11 Settlement Date Procedures
.................................................................................
66 5.12 Cash Collateral
.....................................................................................................
66 ARTICLE 6 REPRESENTATIONS AND WARRANTIES
....................................................... 67 6.1 Organization and
Qualification; Power and Authority; Compliance With Laws; Title to Properties;
Event of Default ......................................................... 67
6.2 Borrower; Subsidiaries and Owners; Investment Companies
............................. 68 6.3 Validity and Binding Effect
.................................................................................
68 6.4 No Conflict; Material Agreements; Consents
...................................................... 68 6.5 Litigation
..............................................................................................................
69 6.6 Financial Statements.
...........................................................................................
69 6.7 Margin Stock
........................................................................................................
70 6.8 Full Disclosure
.....................................................................................................
70 6.9 Taxes
....................................................................................................................
70 6.10 Patents, Trademarks, Copyrights, Licenses, Etc
.................................................. 70 6.11 Certificate of
Beneficial Ownership
.................................................................... 71 6.12
Insurance
..............................................................................................................
71 6.13 ERISA Compliance.
.............................................................................................
71 6.14 Environmental
Matters.........................................................................................
72 6.15 Solvency
...............................................................................................................
73 6.16 Anti-Terrorism Laws
...........................................................................................
73 -ii- 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101004.jpg]
TABLE OF CONTENTS (continued) Page 6.17 Anti-Corruption Laws
..........................................................................................
73 ARTICLE 7 CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT
.........................................................................................................
73 7.1 Initial Loans and Letters of Credit.
...................................................................... 73 7.2
Each Loan or Letter of Credit
..............................................................................
75 ARTICLE 8 AFFIRMATIVE
COVENANTS.............................................................................
76 8.1 Preservation of Existence, Etc
............................................................................. 76
8.2 Payment of Liabilities, Including Taxes, Etc
....................................................... 76 8.3 Maintenance of
Insurance
....................................................................................
76 8.4 Maintenance of Properties and Leases
................................................................. 76 8.5
Inspection Rights
.................................................................................................
77 8.6 Keeping of Records and Books of Account
......................................................... 77 8.7 Compliance with
Laws; Use of Proceeds
............................................................ 77 8.8 Further
Assurances...............................................................................................
77 8.9 Sanctions and other Anti-Terrorism Laws; Anti-Corruption Laws
..................... 77 8.10 Reserved.
..............................................................................................................
78 8.11 Reporting Requirements
......................................................................................
78 8.12 Certificates; Notices; Additional Information.
.................................................... 78 ARTICLE 9 NEGATIVE
COVENANTS
...................................................................................
80 9.1 Indebtedness
.........................................................................................................
80 9.2 Liens; Lien Covenants
.........................................................................................
81 9.3 Loans and Investments
.........................................................................................
81 9.4 Line of Business
...................................................................................................
81 9.5 Liquidations, Mergers, Consolidations, Acquisitions
.......................................... 81 9.6 Dispositions of Assets or
Subsidiaries .................................................................
81 9.7 Affiliate
Transactions...........................................................................................
82 9.8 Maximum Funded Indebtedness to Total Adjusted Capitalization Ratio
............ 82 9.9 Limitation on Negative Pledges and Restrictive Agreements
............................. 82 ARTICLE 10 DEFAULT
............................................................................................................
83 10.1 Events of Default
.................................................................................................
83 -iii- 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101005.jpg]
TABLE OF CONTENTS (continued) Page 10.2 Consequences of Event of Default.
...................................................................... 85 10.3
Application of Proceeds
.......................................................................................
87 ARTICLE 11 THE ADMINISTRATIVE AGENT
..................................................................... 88 11.1
Appointment and Authority
.................................................................................
88 11.2 Rights as a Lender
................................................................................................
88 11.3 Exculpatory Provisions
........................................................................................
89 11.4 Reliance by Administrative Agent
....................................................................... 90 11.5
Delegation of Duties
............................................................................................
90 11.6 Resignation of Administrative Agent
.................................................................. 90 11.7
Non-Reliance on Administrative Agent and Other Lenders
................................ 91 11.8 No Other Duties, Etc
............................................................................................
92 11.9 Administrative Agent’s Fee
.................................................................................
92 11.10 Administrative Agent May File Proofs of Claim
................................................. 92 11.11 Reserved
...............................................................................................................
92 11.12 No Reliance on Administrative Agent’s Customer Identification Program
........ 93 11.13 Lender Provided Interest Rate Hedges, Lender Provided
Commodity Hedges and Other Lender Provided Financial Service Products
......................... 93 11.11 Certain ERISA Matters
........................................................................................
93 ARTICLE 12 MISCELLANEOUS
.............................................................................................
94 12.1 Modifications, Amendments or Waivers
............................................................. 94 12.2 No Implied
Waivers; Cumulative Remedies
....................................................... 96 12.3 Expenses;
Indemnity; Damage Waiver.
............................................................... 96 12.4
Reserved.
..............................................................................................................
98 12.5 Holidays
...............................................................................................................
98 12.6 Notices; Effectiveness; Electronic Communication
............................................ 99 12.7 Severability
........................................................................................................
100 12.8 Duration; Survival
..............................................................................................
100 12.9 Successors and
Assigns......................................................................................
101 12.10 Confidentiality.
..................................................................................................
105 12.11 Counterparts; Integration; Effectiveness.
........................................................... 106 -iv- 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101006.jpg]
TABLE OF CONTENTS (continued) Page 12.12 Choice of Law Submission to
Jurisdiction; Waiver of Venue; Service of Process; Waiver of Jury Trail.
........................................................................... 107
12.13 USA Patriot Act Notice
.....................................................................................
108 12.14 No Advisory or Fiduciary Responsibility
.......................................................... 108 12.15 Contractual
Recognition of Bail-In
.................................................................... 109 12.16
Acknowledgment Regarding Any Supported QFCs
.......................................... 109 -v- 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101007.jpg]
LIST OF SCHEDULES AND EXHIBITS SCHEDULES SCHEDULE 1.1(B) - COMMITMENTS OF
LENDERS AND ADDRESSES FOR NOTICES SCHEDULE 1.1(C) - EXISTING LETTERS OF CREDIT
SCHEDULE 1.1(D) - PERMITTED LIENS SCHEDULE 1.1(E) - SPECIFIED EXISTING
INDEBTEDNESS SCHEDULE 6.2 - SUBSIDIARIES SCHEDULE 6.6(B) - INDEBTEDNESS AND
LIABILITIES SCHEDULE 9.1 - PERMITTED INDEBTEDNESS EXHIBITS EXHIBIT A -
ASSIGNMENT AND ASSUMPTION AGREEMENT EXHIBIT B - PERMITTED ACQUISITION
CERTIFICATE EXHIBIT C - REVOLVING CREDIT NOTE EXHIBIT D - SWING LOAN NOTE
EXHIBIT E - REVOLVING CREDIT LOAN REQUEST EXHIBIT F - SWING LOAN REQUEST EXHIBIT
G - NEW LENDER JOINDER EXHIBIT H-1 - U.S. TAX COMPLIANCE CERTIFICATE (For
Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax Purposes)
EXHIBIT H-2 - U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants That Are
Not Partnerships For U.S. Federal Income Tax Purposes) EXHIBIT H-3 - U.S. TAX
COMPLIANCE CERTIFICATE (For Foreign Participants That Are Partnerships For U.S.
Federal Income Tax Purposes) EXHIBIT H-4 - U.S. TAX COMPLIANCE CERTIFICATE (For
Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
EXHIBIT I - QUARTERLY COMPLIANCE CERTIFICATE -vi- 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101008.jpg]
CREDIT AGREEMENT THIS CREDIT AGREEMENT (as hereafter amended, the “Agreement”)
is dated as of September [30], 2020 and is made by and among CHESAPEAKE
UTILITIES CORPORATION, a Delaware corporation (the “Borrower”), the LENDERS (as
hereinafter defined), and PNC BANK, NATIONAL ASSOCIATION, in its capacity as
administrative agent for the Lenders under this Agreement (hereinafter referred
to in such capacity as the “Administrative Agent”), Swing Loan Lender and
Issuing Lender. The Borrower has requested the Lenders to provide a revolving
credit facility to the Borrower in an aggregate principal amount not to exceed
$375,000,000, including therein a Swing Loan subfacility and a Letter of Credit
subfacility. In consideration of their mutual covenants and agreements
hereinafter set forth and intending to be legally bound hereby, the parties
hereto covenant and agree as follows: ARTICLE 1 CERTAIN DEFINITIONS 1.1 Certain
Definitions. In addition to words and terms defined elsewhere in this Agreement,
the following words and terms shall have the following meanings, respectively,
unless the context hereof clearly requires otherwise: Acquisition shall mean any
transaction, or any series of related transactions, consummated on or after the
date of this Agreement, by which the Borrower or any of its Subsidiaries (a)
acquires any ongoing business or all or substantially all of the assets of any
firm, corporation or limited liability company, or division thereof, whether
through purchase of assets, merger or otherwise or (b) directly or indirectly
acquires (in one transaction or as the most recent transaction in a series of
transactions) at least a majority (in number of votes) of the securities of a
corporation which have ordinary voting power for the election of directors
(other than securities having such power only by reason of the happening of a
contingency) or a majority (by percentage or voting power) of the outstanding
ownership interests of a partnership or limited liability company. Additional
Commitment Lender shall have the meaning specified in Section 2.12(d)
[(Additional Commitment Lenders]. Administrative Agent shall mean PNC Bank,
National Association, and its successors and assigns, in its capacity as
administrative agent hereunder. Administrative Agent’s Fee shall have the
meaning specified in Section 2.3(a) [Fees]. Administrative Agent’s Letter shall
have the meaning specified in Section 2.3(a) [Fees]. Administrative
Questionnaire shall mean an administrative questionnaire in a form supplied by
the Administrative Agent. 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101009.jpg]
Affected Financial Institution means (a) any EEA Financial Institution or (b)
any UK Financial Institution. Affiliate shall mean, with respect to a specified
Person, another Person that directly or indirectly through one or more
intermediaries, Controls or is Controlled by or is under common Control with the
Person specified. Agent Parties means as is specified in Section 12.6(d)(ii)
[Notices; Effectiveness; Electronic Communication]. Alternate Source shall have
the meaning specified in the definition of LIBOR Rate. Anniversary Date shall
have the meaning specified in Section 2.12(a) [Requests for Extension].
Anti-Corruption Laws shall mean the United States Foreign Corrupt Practices Act
of 1977, as amended, the UK Bribery Act 2010, and any other similar
anti-corruption laws or regulations administered or enforced in any jurisdiction
in which the Borrower or any of its Subsidiaries conduct business.
Anti-Terrorism Law shall mean any Law in force or hereinafter enacted related to
terrorism, money laundering or Sanctioned Persons, including Executive Order No.
13224, the USA PATRIOT Act, the International Emergency Economic Powers Act, 50
U.S.C. 1701, et. seq., the Trading with the Enemy Act, 50 U.S.C. App. 1, et.
seq., 18 U.S.C. § 2332d, and 18 U.S.C. § 2339B and any regulations or directives
promulgated under these provisions. Applicable Margin shall mean the
corresponding percentages per annum as set forth below based on the Total
Indebtedness to Total Capitalization Ratio: Revolving Credit Loans Pricing Total
Commitment Letter of Daily Base Rate Level Indebtedness to Fee Credit
LIBOR/LIBOR + Total Fee + Capitalization Ratio I Equal to or less 0.125% 0.875%
0.875% 0.000% than 40.0% II Greater than 0.150% 1.000% 1.000% 0.000% 40.0% but
equal to or less than 55.0% III Greater than 0.175% 1.125% 1.125% 0.125% 55.0%
but equal to or less than 60.0% 2 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101010.jpg]
IV Greater than 0.225% 1.250% 1.250% 0.250% 60.0% The Applicable Margin shall be
determined and adjusted quarterly on the date on which the Borrower is required
to provide a Compliance Certificate pursuant to Section 8.12(a) [Certificates;
Notices; Additional Information] for the most recently ended fiscal quarter of
the Borrower (each such date, a “Calculation Date”); provided that (a) the
Applicable Margin shall be based on Pricing Level III until the Calculation Date
related to the Compliance Certificate delivered for the fiscal quarter ended
September 30, 2020, and, thereafter the Pricing Level shall be determined by
reference to the Total Indebtedness to Total Capitalization Ratio as of the last
day of the most recently ended fiscal quarter of the Borrower preceding the
applicable Calculation Date, and (b) if the Borrower fails to provide any
Compliance Certificate when due as required by Section 8.12(a) [Certificates;
Notices; Additional Information], the Applicable Margin from the date on which
such Compliance Certificate was required to have been delivered shall be based
on Pricing Level IV until such time as such Compliance Certificate is delivered,
at which time the Pricing Level shall be determined by reference to the Total
Indebtedness to Total Capitalization Ratio as of the last day of the most
recently ended fiscal quarter of the Borrower preceding such Calculation Date.
The applicable Pricing Level shall be effective from one Calculation Date until
the next Calculation Date, except as provided in the preceding sentence. Any
adjustment in the Pricing Level shall be applicable to all extensions of credit
then existing or subsequently made or issued. Notwithstanding the foregoing, in
the event that any financial statement or Compliance Certificate delivered
pursuant to Section 8.11(a) or (b) [Reporting Requirements] or Section 8.12(a)
[Certificates; Notices; Additional Information] is shown to be inaccurate
(regardless of whether (i) this Agreement is in effect, (ii) any Commitments are
in effect, or (iii) any Loan or Letter of Credit Obligation is outstanding when
such inaccuracy is discovered or such financial statement or Compliance
Certificate was delivered), and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Margin for any period (an “Applicable
Period”) than the Applicable Margin applied for such Applicable Period, then (A)
the Borrower shall immediately deliver to the Administrative Agent a corrected
Compliance Certificate for such Applicable Period, (B) the Applicable Margin for
such Applicable Period shall be determined as if the Total Indebtedness to Total
Capitalization Ratio in the corrected Compliance Certificate were applicable for
such Applicable Period, and (C) the Borrower shall immediately and retroactively
be obligated to pay to the Administrative Agent (for the benefit of the
applicable Lenders) the accrued additional interest and fees owing as a result
of such increased Applicable Margin for such Applicable Period, which payment
shall be promptly applied by the Administrative Agent in accordance with Section
5.4 [Administrative Agent’s Clawback]. Nothing in this paragraph shall limit the
rights of the Administrative Agent and Lenders with respect to Section 5.1
[Payments] or Section 10.2 [Consequences of Event of Default] nor any of their
other rights under this Agreement or any other Loan Document. The Borrower’s
obligations under this paragraph shall survive the termination of the
Commitments and the repayment of all other Obligations hereunder. Approved Fund
shall mean any Fund that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender. 3 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101011.jpg]
Arrangers shall, collectively, mean the Lead Arranger, BofA Securities and
Citizens Bank. Assignment and Assumption shall mean an assignment and assumption
entered into by a Lender and an Eligible Assignee (with the consent of any party
whose consent is required by Section 12.9 [Successors and Assigns]), and
accepted by the Administrative Agent, in substantially the form of Exhibit A or
any other form approved by the Administrative Agent. Authorized Officer shall
mean the Chief Executive Officer, President, Chief Financial Officer, Treasurer
or Assistant Treasurer of the Borrower, or such other individuals, designated by
written notice to the Administrative Agent from the Borrower, authorized to
execute notices, reports and other documents on behalf of the Borrower required
hereunder. The Borrower may amend such list of individuals from time to time by
giving written notice of such amendment to the Administrative Agent. Bail-In
Action means the exercise of any Write-Down and Conversion Powers by the
applicable Resolution Authority in respect of any liability of an Affected
Financial Institution. Bail-In Legislation means, (a) with respect to any EEA
Member Country implementing Article 55 of Directive 2014/59/EU of the European
Parliament and of the Council of the European Union, the implementing law, rule,
regulation or requirement for such EEA Member Country from time to time which is
described in the EU Bail-In Legislation Schedule, and (b) with respect to the
United Kingdom, Part I of the United Kingdom Banking Act 2009 (as amended from
time to time) and any other law, regulation or rule applicable in the United
Kingdom relating to the resolution of unsound or failing banks, investment firms
or other financial institutions or their affiliates (other than through
liquidation, administration or other insolvency proceedings). Base Rate shall
mean, for any day, a fluctuating per annum rate of interest equal to the highest
of (i) the Overnight Bank Funding Rate, plus 0.5%, (ii) the Prime Rate, and
(iii) the Daily LIBOR Rate, plus 1.00% so long as Daily LIBOR Rate is offered,
ascertainable and not unlawful. Any change in the Base Rate (or any component
thereof) shall take effect at the opening of business on the day such change
occurs. Notwithstanding the foregoing, if the Base Rate as determined under any
method above would be less than one percent (1.00%) such rate shall be deemed to
be one percent (1.00%) for purposes of this Agreement. Base Rate Option shall
mean the option of the Borrower to have Loans bear interest at the rate and
under the terms set forth in Section 4.1(a)(i) [Revolving Credit Base Rate
Options] or Section 4.1(b) [Swing Loan Interest Rate], as applicable. Beneficial
Owner shall mean, for purposes of the Certificate of Beneficial Ownership, with
respect to the Borrower, each of the following: (a) each individual, if any,
who, directly or indirectly, owns 25% or more of Borrower’s Equity Interests;
and (b) a single individual with significant responsibility to control, manage,
or direct Borrower. Benefit Plan shall mean any of (a) an “employee benefit
plan” (as defined in ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in and subject to Section 4975 4 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101012.jpg]
of the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”. BofA
Securities shall mean BofA Securities, Inc. and its successors and assigns.
Borrower shall have the meaning specified in the introductory paragraph.
Borrowing Date shall mean, with respect to any Loan, the date of the making,
renewal or conversion thereof, which shall be a Business Day. Borrowing Tranche
shall mean specified portions of Revolving Credit Loans outstanding as follows:
(i) any Revolving Credit Loans to which a LIBOR Rate Option applies which become
subject to the same Interest Rate Option under the same Revolving Credit Loan
Request by the Borrower and which have the same Interest Period shall constitute
one Borrowing Tranche, and (ii) all Revolving Credit Loans to which a Base Rate
Option applies shall constitute one Borrowing Tranche. Business Day shall mean
any day other than a Saturday or Sunday or a legal holiday on which commercial
banks are authorized or required to be closed, or are in fact closed, for
business in Pittsburgh, Pennsylvania (or, if otherwise, the Lending Office of
the Administrative Agent) and if the applicable Business Day relates to any Loan
to which the LIBOR Rate Option applies, such day must also be a day on which
dealings are carried on in the London interbank market. Cash Collateralize shall
mean to pledge and deposit with or deliver to the Administrative Agent, for the
benefit of one or more of the Issuing Lender or the Lenders, as collateral for
Letter of Credit Obligations or obligations of Lenders to fund participations in
respect of Letter of Credit Obligations, cash or deposit account balances or, if
the Administrative Agent and each applicable Issuing Lender shall agree in their
sole discretion, other credit support, in each case pursuant to documentation in
form and substance satisfactory to the Administrative Agent and each applicable
Issuing Lender. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support. Cash Equivalents shall, collectively, mean such items described
in clauses (i), (ii), (iii) and (iv) of the definition of Permitted Investments.
Cash Management Agreements shall have the meaning specified in Section 2.6(f)
[Swing Loans Under Cash Management Agreements]. Cash Management Bank shall mean
any Person that, at the time it enters into an Other Lender Provided Financial
Service Product, is a Lender or an Affiliate of a Lender, in its capacity as a
party to such Other Lender Provided Financial Service Product. Certificate of
Beneficial Ownership shall mean, for the Borrower, a certificate in form and
substance acceptable to Administrative Agent (as amended or modified by 5
135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101013.jpg]
Administrative Agent from time to time in its sole discretion), certifying,
among other things, the Beneficial Owner of Borrower. CFTC shall mean the
Commodity Futures Trading Commission. Change in Law shall mean the occurrence,
after the date of this Agreement, of any of the following: (i) the adoption or
taking effect of any Law, (ii) any change in any Law or in the administration,
interpretation, implementation or application thereof by any Official Body or
(iii) the making or issuance of any request, rule, guideline or directive
(whether or not having the force of Law) by any Official Body; provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, regulations,
guidelines, interpretations or directives thereunder or issued in connection
therewith (whether or not having the force of Law) and (y) all requests, rules,
regulations, guidelines, interpretations or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities (whether or not having the force of Law), in each case pursuant to
Basel III, shall in each case be deemed to be a Change in Law regardless of the
date enacted, adopted, issued, promulgated or implemented. Change of Control
shall mean any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
shall become, or obtain rights (whether by means or warrants, options or
otherwise) to become, the “beneficial owner” (as defined in Rules 13(d)-3 and
13(d)-5 under the Exchange Act), directly or indirectly, of more than 50% of the
Equity Interests of the Borrower. CIP Regulations shall have the meaning
specified in Section 11.12 [No Reliance on Administrative Agent’s Customer
Identification Program]. Citizens Bank shall mean Citizens Bank, N.A., and its
successors and assigns. Closing Date shall mean September [30], 2020. Code shall
mean the Internal Revenue Code of 1986, as the same may be amended or
supplemented from time to time, and any successor statute of similar import, and
the rules and regulations thereunder, as from time to time in effect. Commitment
shall mean, as to any Lender, its Revolving Credit Commitment, and Commitments
shall mean the aggregate of the Revolving Credit Commitments of all of the
Lenders. The term “Commitment” in reference to PNC only may also refer to its
Swing Loan Commitment as the context may require, but does not refer to the
aggregate of its Revolving Credit Commitment and its Swing Loan Commitment.
Commitment Fee shall have the meaning specified in Section 2.3 [Commitment
Fees]. Commodity Hedge shall mean commodity swaps, commodity options, forward
commodity contracts and any other similar transactions entered into by the
Borrower in the ordinary course of its business (only for hedging (rather than
speculative) purposes) in order to 6 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101014.jpg]
provide protection to, or minimize the impact upon, the Borrower of increasing
prices of commodities. Commodity Hedge Bank shall mean any Person that, at the
time it enters into a Lender Provided Commodity Hedge, is a Lender or an
Affiliate of a Lender, in its capacity as a party to such Lender Provided
Commodity Hedge. Commodity Hedge Liabilities shall have the meaning assigned in
the definition of Lender Provided Commodity Hedge. Communications means as is
specified in Section 12.6(d)(ii) [Platform]. Compliance Certificate shall have
the meaning specified in Section 8.12(a) [Certificate of the Borrower].
Connection Income Taxes shall mean Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes. Consolidated Net Worth shall mean as of any date, the sum
of the amounts that would be shown on a consolidated balance sheet of the
Borrower and its Subsidiaries at such date for (a) capital stock, (b) capital
surplus and (c) the other components of stockholders’ equity. Consolidated Total
Assets shall mean as of any date the aggregate amount at which the assets of the
Borrower and its Subsidiaries would be shown on a consolidated balance sheet at
such date. Control shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of a
Person, whether through the ability to exercise voting power, by contract or
otherwise. “Controlling” and “Controlled” have meanings correlative thereto.
Covered Entity shall mean (a) the Borrower and each of Borrower’s Subsidiaries
and (b) each Person that, directly or indirectly, is in control of a Person
described in clause (a) above. For purposes of this definition, control of a
Person shall mean the direct or indirect (x) ownership of, or power to vote, 25%
or more of the issued and outstanding equity interests having ordinary voting
power for the election of directors of such Person or other Persons performing
similar functions for such Person, or (y) power to direct or cause the direction
of the management and policies of such Person whether by ownership of equity
interests, contract or otherwise. Current Indebtedness shall mean with respect
to any Person, all Indebtedness for borrowed money and all Indebtedness secured
by any Lien existing on property owned by that Person (whether or not such
Indebtedness have been assumed) which, in either case, is payable on demand or
within one year from their creation, plus the aggregate amount of Guaranties by
that Person of all such Indebtedness of other Persons, except: (a) any
Indebtedness which is renewable or extendible at the option of the debtor to a
date more than one year from the date of 7 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101015.jpg]
creation thereof; (b) any Indebtedness which, although payable within one year,
constitutes principal payments on Indebtedness expressed to mature more than one
year from the date of its creation and (c) Revolving Credit Loans and Guaranties
of Revolving Credit Loans to the extent in excess of $250,000,000. For the
avoidance of doubt, all outstanding Revolving Credit Loans and Guaranties of
Revolving Credit Loans less than or equal to $250,000,0000 shall constitute
Current Indebtedness. Daily LIBOR Rate shall mean, for any day, the rate per
annum determined by the Administrative Agent by dividing (x) the Published Rate
by (y) a number equal to 1.00 minus the LIBOR Reserve Percentage on such day.
Notwithstanding the foregoing, if the Daily LIBOR Rate as determined above would
be less than zero (0.00), such rate shall be deemed to be zero (0.00) percent
for purposes of this Agreement. Debtor Relief Laws shall mean the Bankruptcy
Code of the United States of America, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect. Defaulting Lender shall mean, subject to Section 2.10(b)
[Defaulting Lender Cure], any Lender that (a) has failed to (i) fund all or any
portion of its Loans within two Business Days of the date such Loans were
required to be funded hereunder unless such Lender notifies the Administrative
Agent and the Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent, the Issuing Lender, the Swing Loan Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swing Loans) within two
Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent, the Issuing Lender or the Swing Loan Lender in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or (iii)
become the subject of a Bail-in Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by an
Official Body so long as such ownership interest does not result in or provide
such Lender with immunity from the jurisdiction of courts 8 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101016.jpg]
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Official Body) to
reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.10(b) [Defaulting Lender Cure])
upon delivery of written notice of such determination to the Borrower, the
Issuing Lender, the Swing Loan Lender and each Lender. Designated Jurisdiction
means any country or territory that itself is specifically targeted by a
sanctions program identified on the list maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or any successor list maintained by, or as otherwise published from time to time
by, OFAC. Disqualified Institution shall mean the Persons identified by the
Borrower in writing to the Administrative Agent prior to the Closing Date, and,
upon reasonable notice to the Administrative Agent, those Persons that are
competitors of the Borrower and its Subsidiaries (or reasonably known, on the
basis of their name, Affiliates of any such competitors (other than any such
Affiliate that is a bona fide fixed income fund)) that are specified in writing
from time to time by the Borrower on or after the Closing Date to the
Administrative Agent. Dollar, Dollars, U.S. Dollars and the symbol $ shall mean
lawful money of the United States of America. Drawing Date shall have the
meaning specified in Section 2.9(c) [Disbursements, Reimbursement]. EEA
Financial Institution means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent. EEA Member Country
means any of the member states of the European Union, Iceland, Liechtenstein,
and Norway. EEA Resolution Authority means any public administrative authority
or any person entrusted with public administrative authority of any EEA Member
Country (including any delegee) having responsibility for the resolution of any
EEA Financial Institution. Effective Date shall mean the date indicated in a
document or agreement to be the date on which such document or agreement becomes
effective, or, if there is no such indication, the date of execution of such
document or agreement. Eligible Assignee shall mean any Person that meets the
requirements to be an assignee under Section 12.9 [Successors and
Assigns](b)(iii), (v) and (vi) (subject to such consents, if any, as may be
required under Section 12.9 [Successors and Assigns] (b)(iii)). 9 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101017.jpg]
Environmental Laws means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions having the force of law relating to pollution and the protection of
the environment or the release of any Hazardous Materials into the environment.
Environmental Liability shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing. Equity Interests shall mean, with respect to any Person, all of the
shares of capital stock of (or other ownership or profit interests in) such
Person, all of the warrants, options or other rights for the purchase or
acquisition from such Person of shares of capital stock of (or other ownership
or profit interests in) such Person, all of the securities convertible into or
exchangeable for shares of capital stock of (or other ownership or profit
interests in) such Person or warrants, rights or options for the purchase or
acquisition from such Person of such shares (or such other interests), and all
of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination. ERISA shall mean the Employee
Retirement Income Security Act of 1974, as the same may be amended or
supplemented from time to time, and any successor statute of similar import, and
the rules and regulations thereunder, as from time to time in effect. ERISA
Event shall mean (a) with respect to a Pension Plan, a reportable event under
Section 4043 of ERISA as to which event (after taking into account notice
waivers provided for in the regulations) there is a duty to give notice to the
PBGC; (b) a withdrawal by Borrower or any member of the ERISA Group from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which it was
a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA; (c) a complete or partial withdrawal by Borrower or any member
of the ERISA Group from a Multiemployer Plan, notification that a Multiemployer
Plan is in reorganization, or occurrence of an event described in Section
4041A(a) of ERISA that results in the termination of a Multiemployer Plan; (d)
the filing of a notice of intent to terminate a Pension Plan in a distress
termination, the treatment of a Pension Plan amendment as a termination under
Section 4041(e) of ERISA, or the commencement of proceedings by the PBGC to
terminate a Pension Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; (f) the
determination that any Pension Plan or Multiemployer Plan is considered an
at-risk plan or a plan in endangered or critical status within the meaning of 10
135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101018.jpg]
Sections 430.431 and 432 of the Code or Sections 303, 304 and 305 of ERISA; or
(g) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon Borrower or
any member of the ERISA Group. ERISA Group shall mean, at any time, the Borrower
and all members of a controlled group of corporations and all trades or
businesses (whether or not incorporated) under common control and all other
entities which, together with the Borrower, are treated as a single employer
under Section 414 of the Code or Section 4001(b)(1) of ERISA. EU Bail-In
Legislation Schedule means the EU Bail-In Legislation Schedule published by the
Loan Market Association (or any successor person), as in effect from time to
time. Event of Default shall mean any of the events described in Section 10.1
[Events of Default] and referred to therein as an “Event of Default.” Excluded
Taxes shall mean any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient:
(i) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (a) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (b)
that are Other Connection Taxes, (ii) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (a) such Lender acquires such interest
in such Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 5.7(a) [Replacement of a Lender]) or (b) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 5.9(g) [Status of Lenders], amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its lending office,
(iii) Taxes attributable to such Recipient’s failure to comply with Section
5.9(g) [Status of Lenders], and (iv) any U.S. federal withholding Taxes imposed
under FATCA (except to the extent imposed due to the failure of the Borrower to
provide documentation or information to the IRS). Executive Order No. 13224
means the Executive Order No. 13224 on Terrorist Financing, effective September
24, 2001, as the same has been, or shall hereafter be, renewed, extended,
amended or replaced. Existing Expiration Date shall have the meaning specified
in Section 2.12(a) [Requests for Extension]. Existing Letters of Credit means
those letters of credit existing on the Closing Date and identified on Schedule
1.1(C). Expiration Date shall mean, with respect to the Revolving Credit
Commitments, September [29], 2021, as such date may be extended with respect to
certain Lenders’ Revolving Credit Commitments pursuant to Section 2.12
[Extension of Expiration Date]. 11 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101019.jpg]
Facility shall mean the revolving loan facility provided pursuant to Article 2.
Facility Termination Date shall mean the date as of which all of the following
shall have occurred: (a) the aggregate Commitments have terminated, (b) all
Obligations have been paid in full (other than (i) contingent indemnification
obligations that are not yet due and (ii) obligations and liabilities under any
Lender Provided Interest Rate Hedge, Lender Provided Commodity Hedge and any
Other Lender Provided Financial Service Product (other than any such obligations
for which written notice has been received by the Administrative Agent that
either (x) amounts are currently due and payable under any such Lender Provided
Interest Rate Hedge, Lender Provided Commodity Hedge or Other Lender Provided
Financial Service Product, as applicable, or (y) no arrangements reasonably
satisfactory to the applicable Cash Management Bank, Commodity Hedge Bank or
Interest Rate Hedge Bank, as applicable, have been made)), and (c) all Letters
of Credit have terminated or expired (other than Letters of Credit as to which
other arrangements with respect thereto reasonably satisfactory to the
Administrative Agent (to the extent the Administrative Agent is a party to such
arrangements) and the Issuing Lender, including the provision of Cash
Collateral, shall have been made). FATCA shall mean Sections 1471 through 1474
of the Code, as of the date of this Agreement (or any amended or successor
version that is substantively comparable and not materially more onerous to
comply with), any current or future regulations or official interpretations
thereof and any agreements entered into pursuant to Section 1471(b)(1) of the
Code. Federal Funds Effective Rate shall mean for any day the rate per annum
(based on a year of 360 days and actual days elapsed and rounded upward to the
nearest 1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided that if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced. Notwithstanding the
foregoing, if the Federal Funds Effective Rate as determined under any method
above would be less than zero percent (0.00%), such rate shall be deemed to be
zero percent (0.00%) for purposes of this Agreement. Foreign Lender shall mean a
Lender that is not a U.S. Person. FPU Indebtedness means Florida Public
Utilities Company’s 9.08% First Mortgage Bonds due June 1, 2022, which FPU
Indebtedness is described on Schedule 9.1. Fronting Exposure shall mean, at any
time there is a Defaulting Lender, (a) with respect to the Issuing Lender, such
Defaulting Lender’s Ratable Share of the outstanding Letter of Credit
Obligations with respect to Letters of Credit issued by such Issuing Lender
other than Letter of Credit Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, 12 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101020.jpg]
and (b) with respect to any Swing Loan Lender, such Defaulting Lender’s Ratable
Share of outstanding Swing Loans made by such Swing Loan Lender other than Swing
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders. Fund shall mean any Person (other than a natural
Person) that is (or will be) engaged in making, purchasing, holding or otherwise
investing in commercial loans, bonds and similar extensions of credit in the
ordinary course of its activities. Funded Indebtedness shall mean with respect
to any Person, without duplication: (a) its Indebtedness for borrowed money,
other than Current Indebtedness; (b) its Indebtedness secured by any Lien
existing on property owned by the Person (whether or not such Indebtedness have
been assumed); (c) the aggregate amount of Guaranties of Indebtedness by the
Person, other than Guaranties which constitute Current Indebtedness; (d) its
Indebtedness under capitalized leases; (e) reimbursement obligations (contingent
or otherwise) under any letter of credit agreement and (f) Indebtedness under
any Interest Rate Hedges; provided that the amount of such Indebtedness under
any such Interest Rate Hedges on any date shall be deemed to be the Hedge
Termination Value thereof as of such date. Funded Indebtedness to Total Adjusted
Capitalization Ratio shall mean the ratio of (a) the aggregate principal amount
of all outstanding secured and unsecured Funded Indebtedness of the Borrower
plus secured and unsecured Funded Indebtedness of Subsidiaries (excluding
Indebtedness owed by a Subsidiary to the Borrower or a Wholly-Owned Subsidiary)
to (b) Total Adjusted Capitalization; provided that no more than $250,000,000 in
the aggregate of Current Indebtedness shall be excluded in determining Funded
Indebtedness of the Borrower and its Subsidiaries for purposes of determining
the foregoing clause (a) and for purposes of determining Total Adjusted
Capitalization for the foregoing clause (b). For the avoidance of doubt, any
amount of Indebtedness included in the determination of clause (a) shall also be
included in the determination of clause (b). GAAP shall mean U.S. generally
accepted accounting principles as are in effect from time to time, subject to
the provisions of Section 1.3 [Accounting Principles; Changes in GAAP], and
applied on a consistent basis both as to classification of items and amounts.
Guaranty of any Person shall mean any obligation of such Person guaranteeing or
in effect guaranteeing any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any agreement to indemnify or
hold harmless any other Person, any performance bond or other suretyship
arrangement and any other form of assurance against loss, except endorsement of
negotiable or other instruments for deposit or collection in the ordinary course
of business. Hazardous Materials shall mean any and all pollutants, toxic or
hazardous substances or other materials that have been determined by an Official
Body to pose a hazard to human health and safety, or are regulated as a
pollutant, contaminant, petroleum product, coal combustion residual,
manufactured gas plant residual, toxic substance, hazardous substance, hazardous
material or hazardous waste including, but not limited to, asbestos, urea
formaldehyde foam insulation, polychlorinated biphenyls, petroleum, petroleum
products, lead based paint, radon gas, or similar restricted or prohibited
substances. 13 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101021.jpg]
Hedge Termination Value shall mean, in respect of any one or more Interest Rate
Hedges, after taking into account the effect of any legally enforceable netting
agreement relating to such Interest Rate Hedges, (a) for any date on or after
the date such Interest Rate Hedges have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Interest Rate Hedges, as determined based upon
one or more mid-market or other readily available quotations provided by any
recognized dealer in such Interest Rate Hedges (which may include a Interest
Rate Hedge Bank). ICC shall have the meaning specified in Section 12.12(a)
[Governing Law]. Increasing Lender shall have the meaning assigned to that term
in Section 2.11(a) [Increasing Lenders and New Lenders]. Indebtedness shall
mean, as to any Person at any time, any and all indebtedness, obligations or
liabilities (whether matured or unmatured, liquidated or unliquidated, direct or
indirect, absolute or contingent, or joint or several) of such Person for or in
respect of: (i) borrowed money, (ii) amounts raised under or liabilities in
respect of any note purchase or acceptance credit facility, (iii) reimbursement
obligations (contingent or otherwise) under any letter of credit agreement, (iv)
obligations under any Commodity Hedges, Interest Rate Hedges, currency swap
agreements or other similar agreements, (v) any other transaction (including
forward sale or purchase agreements, capitalized leases and conditional sales
agreements) having the commercial effect of a borrowing of money entered into by
such Person to finance its operations or capital requirements (but not including
trade payables and accrued expenses incurred in the ordinary course of
business), or (vi) any Guaranty of Indebtedness for borrowed money. Indemnified
Taxes shall mean (i) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
under any Loan Document, and (ii) to the extent not otherwise described in the
preceding clause (i), Other Taxes. Indemnitee shall have the meaning specified
in Section 12.3(b) [Indemnification by the Borrower]. Information shall mean all
information received from the Borrower or any of its Subsidiaries relating to
the Borrower or any of its Subsidiaries or any of their respective businesses,
other than any such information that is available to the Administrative Agent,
any Lender or the Issuing Lender on a non-confidential basis prior to disclosure
by the Borrower or any of its Subsidiaries, provided that, in the case of
information received from the Borrower or any of its Subsidiaries after the date
of this Agreement, such information is clearly identified at the time of
delivery as confidential. Insolvency Proceeding shall mean, with respect to any
Person, (a) a case, action or proceeding with respect to such Person (i) before
any court or any other Official Body under any bankruptcy, insolvency,
reorganization or other similar Law now or hereafter in effect, or (ii) for the
appointment of a receiver, liquidator, assignee, custodian, trustee,
sequestrator, 14 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101022.jpg]
conservator (or similar official) of the Borrower or otherwise relating to the
liquidation, dissolution, winding-up or relief of such Person, or (b) any
general assignment for the benefit of creditors, composition, marshaling of
assets for creditors, or other, similar arrangement in respect of such Person’s
creditors generally or any substantial portion of its creditors; undertaken
under any Law. Interest Period shall mean the period of time selected by the
Borrower in connection with (and to apply to) any election permitted hereunder
by the Borrower to have Revolving Credit Loans bear interest under the LIBOR
Rate Option. Subject to the last sentence of this definition, such period shall
be one, two, three or six Months. Such Interest Period shall commence on the
effective date of such Interest Rate Option, which shall be (i) the Borrowing
Date if the Borrower is requesting new Loans, or (ii) the date of renewal of or
conversion to the LIBOR Rate Option if the Borrower is renewing or converting to
the LIBOR Rate Option applicable to outstanding Loans. Notwithstanding the
second sentence hereof: (A) any Interest Period which would otherwise end on a
date which is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day, and (B)
the Borrower shall not select, convert to or renew an Interest Period for any
portion of the Loans that would end after the Expiration Date. Interest Rate
Hedge shall mean an interest rate exchange, collar, cap, swap, floor, adjustable
strike cap, adjustable strike corridor, cross-currency swap or similar
agreements entered into by the Borrower in the ordinary course of its business
(only for hedging (rather than speculative) purposes) in order to provide
protection to, or minimize the impact upon, the Borrower of increasing floating
rates of interest applicable to Indebtedness. Interest Rate Hedge Bank shall
mean any Person that, at the time it enters into a Lender Provided Interest Rate
Hedge, is a Lender or an Affiliate of a Lender, in its capacity as a party to
such Lender Provided Interest Rate Hedge. Interest Rate Hedge Liabilities shall
have the meaning assigned in the definition of Lender Provided Interest Rate
Hedge. Interest Rate Option shall mean any LIBOR Rate Option or Base Rate Option
or, solely with respect to Swing Loans, the Daily LIBOR Rate plus the Applicable
Margin. Investment shall have the meaning specified in Section 9.3 [Loans and
Investments]. IRS shall mean the United States Internal Revenue Service. ISP98
shall have the meaning specified in Section 12.12(a) [Governing Law]. Issuing
Lender shall mean PNC, in its individual capacity as issuer of Letters of Credit
hereunder (including the Existing Letters of Credit). Law shall mean any law(s)
(including common law), constitution, statute, treaty, regulation, rule,
ordinance, opinion, issued guidance, release, ruling, order, executive order, 15
135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101023.jpg]
injunction, writ, decree, bond, judgment, authorization or approval, lien or
award of or any settlement arrangement, by agreement, consent or otherwise, with
any Official Body, foreign or domestic. Lead Arranger shall mean PNC Capital
Markets LLC. Lender Provided Commodity Hedge shall mean a Commodity Hedge that
is provided by a Commodity Hedge Bank to the Borrower or any Subsidiary the
Borrower and with respect to which such Commodity Hedge Bank confirms to the
Administrative Agent in writing prior to the execution thereof that it: (a) is
documented in a Master Agreement or another reasonable and customary manner and
(b) is entered into for hedging (rather than speculative) purposes. The
liabilities owing to the Commodity Hedge Bank providing any Lender Provided
Commodity Hedge (the “Commodity Hedge Liabilities”) by the Borrower shall, for
purposes of this Agreement and all other Loan Documents be “Obligations” of the
Borrower and otherwise treated as Obligations for purposes of the other Loan
Documents. Lender Provided Interest Rate Hedge shall mean an Interest Rate Hedge
which is entered into between the Borrower and any Interest Rate Hedge Bank and
with respect to which such Interest Rate Hedge Bank (or the Lender affiliated
with such Interest Rate Hedge Bank) confirms to Administrative Agent in writing
prior to the execution thereof that it: (a) is documented in a Master Agreement
or another reasonable and customary manner and (b) is entered into for hedging
(rather than speculative) purposes. The liabilities owing to the Interest Rate
Hedge Bank providing any Lender Provided Interest Rate Hedge (the “Interest Rate
Hedge Liabilities”) by the Borrower shall, for purposes of this Agreement and
all other Loan Documents be “Obligations” of the Borrower and otherwise treated
as Obligations for purposes of the other Loan Documents. Lenders shall mean the
financial institutions named on Schedule 1.1(B) and their respective successors
and assigns as permitted hereunder, each of which is referred to herein as a
Lender. Unless the context requires otherwise, the term “Lenders” includes the
Swing Loan Lender. Lending Office shall mean, as to the Administrative Agent,
the Issuing Lender or any Lender, the office or offices of such Person described
as such in such Lender’s Administrative Questionnaire, or such other office or
offices as such Person may from time to time notify the Borrower and the
Administrative Agent. Letter of Credit shall have the meaning specified in
Section 2.9(a) [Issuance of Letters of Credit]. As of the Closing Date, each of
the Existing Letters of Credit shall constitute, for all purposes of this
Agreement and the other Loan Documents, a Letter of Credit issued and
outstanding hereunder. Letter of Credit Borrowing shall have the meaning
specified in Section 2.9(c) [Disbursements, Reimbursement]. Letter of Credit Fee
shall have the meaning specified in Section 2.9(b) [Letter of Credit Fees]. 16
135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101024.jpg]
Letter of Credit Obligation shall mean, as of any date of determination, the
aggregate amount available to be drawn under all outstanding Letters of Credit
on such date (if any Letter of Credit shall increase in amount automatically in
the future, such aggregate amount available to be drawn shall currently give
effect to any such future increase) plus the aggregate Reimbursement Obligations
and Letter of Credit Borrowings on such date. Letter of Credit Sublimit shall
have the meaning specified in Section 2.9(a) [Issuance of Letters of Credit].
LIBOR Rate shall mean, with respect to the Loans comprising any Borrowing
Tranche to which the LIBOR Rate Option applies for any Interest Period, the
interest rate per annum determined by the Administrative Agent by dividing (the
resulting quotient rounded upwards, if necessary, to the nearest 1/100th of 1%
per annum) (i) the rate which appears on the Bloomberg Page BBAM1 (or on such
other substitute Bloomberg page that displays rates at which US dollar deposits
are offered by leading banks in the London interbank deposit market), or the
rate which is quoted by another source selected by the Administrative Agent as
an authorized information vendor for the purpose of displaying rates at which US
dollar deposits are offered by leading banks in the London interbank deposit
market (an “Alternate Source”), at approximately 11:00 a.m., London time, two
(2) Business Days prior to the commencement of such Interest Period as the
London interbank offered rate for U.S. Dollars for an amount comparable to such
Borrowing Tranche and having a borrowing date and a maturity comparable to such
Interest Period (or if there shall at any time, for any reason, no longer exist
a Bloomberg Page BBAM1 (or any substitute page) or any Alternate Source, a
comparable replacement rate determined by the Administrative Agent at such time
(which determination shall be conclusive absent manifest error)), by (ii) a
number equal to 1.00 minus the LIBOR Reserve Percentage. Notwithstanding the
foregoing, if the LIBOR Rate as determined under any method above would be less
than zero percent (0.00%), such rate shall be deemed to be zero percent (0.00%)
for purposes of this Agreement. The LIBOR Rate shall be adjusted with respect to
any Loan to which the LIBOR Rate Option applies that is outstanding on the
effective date of any change in the LIBOR Reserve Percentage as of such
effective date. The Administrative Agent shall give prompt notice to the
Borrower of the LIBOR Rate as determined or adjusted in accordance herewith,
which determination shall be conclusive absent manifest error. LIBOR Rate Option
shall mean the option of the Borrower to have Loans bear interest at the rate
and under the terms set forth in Section 4.1(a)(ii) [Revolving Credit LIBOR Rate
Option]. LIBOR Reserve Percentage shall mean as of any day the maximum effective
percentage in effect on such day, as prescribed by the Board of Governors of the
Federal Reserve System (or any successor) for determining the reserve
requirements (including supplemental, marginal and emergency reserve
requirements) with respect to eurocurrency funding or in respect of eurocurrency
liabilities or any similar category of liabilities for a member bank of the
Federal Reserve System in New York City. 17 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101025.jpg]
Lien shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
whether voluntarily or involuntarily given, including any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security and any filed financing statement
or other notice of any of the foregoing (whether or not a lien or other
encumbrance is created or exists at the time of the filing). LLC Division means,
in the event a Person is a limited liability company, (a) the division of such
Person into two or more newly formed limited liability companies (whether or not
such Person is a surviving entity following any such division) pursuant to
Section 18-217 of the Delaware Limited Liability Company Act or any similar
provision under any similar act governing limited liability companies organized
under the laws of any other State or Commonwealth or of the District of
Columbia, or (b) the adoption of a plan contemplating, or the filing of any
certificate with any applicable Official Body that results or may result in, any
such division. Loan Documents shall mean this Agreement, the Administrative
Agent’s Letter, the Notes and any other instruments, certificates or documents
delivered in connection herewith or therewith. Loans shall mean collectively and
Loan shall mean separately all Revolving Credit Loans and Swing Loans or any
Revolving Credit Loan or Swing Loan. Master Agreement shall mean any form of
master agreement published by the International Swaps and Derivatives
Association, Inc., any International Foreign Exchange Master Agreement, any
North American Energy Standard Board Master Agreement, or any other master
agreement, including any related schedules and such obligations or liabilities
thereunder. Material Adverse Change shall mean any set of circumstances or
events which (a) has any material adverse effect whatsoever upon the validity or
enforceability of this Agreement or any other Loan Document, (b) is material and
adverse to the business, properties, assets, financial condition or results of
operations of the Borrower and its Subsidiaries, taken as a whole, (c) impairs
materially the ability of the Borrower to duly and punctually pay or perform any
of the Obligations, or (d) impairs materially the ability of the Administrative
Agent or any of the Lenders, to the extent permitted, to enforce their legal
remedies pursuant to this Agreement or any other Loan Document. Minimum
Collateral Amount shall mean, at any time, (i) with respect to Cash Collateral
consisting of cash or deposit account balances, an amount equal to 102% of the
Fronting Exposure of the Issuing Lender with respect to Letters of Credit issued
and outstanding at such time and (ii) otherwise, an amount determined by the
Administrative Agent and the Issuing Lender in their sole discretion. Month,
with respect to an Interest Period under the LIBOR Rate Option, shall mean the
interval between the days in consecutive calendar months numerically
corresponding to the first day of such Interest Period. If any LIBOR Rate
Interest Period begins on a day of a calendar month for which there is no
numerically corresponding day in the month in which such 18 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101026.jpg]
Interest Period is to end, the final month of such Interest Period shall be
deemed to end on the last Business Day of such final month. Multiemployer Plan
shall mean any employee pension benefit plan which is a “multiemployer plan”
within the meaning of Section 4001(a)(3) of ERISA and to which the Borrower or
any member of the ERISA Group is then making or accruing an obligation to make
contributions or, within the preceding five plan years, has made or had an
obligation to make such contributions, or to which the Borrower or any member of
the ERISA Group has any liability (contingent or otherwise). New Lender shall
have the meaning assigned to that term in Section 2.11(a) [Increasing Lenders
and New Lenders]. Non-Consenting Lender shall mean any Lender that does not
approve any consent, waiver or amendment that (i) requires the approval of all
or all affected Lenders in accordance with the terms of Section 12.1
[Modifications, Amendments or Waivers] and (ii) has been approved by the
Required Lenders. Non-Defaulting Lender shall mean, at any time, each Lender
that is not a Defaulting Lender at such time. Non-Extending Lender shall have
the meaning specified in Section 2.12(b) [Lender Elections to Extend].
Non-Recourse Debt shall mean Indebtedness that is nonrecourse to the Borrower or
any Subsidiary or any asset of the Borrower or any Subsidiary. Notes shall mean
collectively, and Note shall mean separately, the promissory notes in the form
of Exhibit C evidencing the Revolving Credit Loans and in the form of Exhibit D
evidencing the Swing Loan. Obligation shall mean any obligation or liability of
the Borrower, howsoever created, arising or evidenced, whether direct or
indirect, absolute or contingent, now or hereafter existing, or due or to become
due, under or in connection with (i) this Agreement, the Notes, the Letters of
Credit, the Administrative Agent’s Letter or any other Loan Document whether to
the Administrative Agent, any of the Lenders or their Affiliates or other
persons provided for under such Loan Documents, (ii) any Lender Provided
Interest Rate Hedge, (iii) any Lender Provided Commodity Hedge and (iv) any
Other Lender Provided Financial Service Product. OFAC means the Office of
Foreign Assets Control of the United States Department of the Treasury. Official
Body shall mean the government of the United States of America or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank)
and any group or body charged with setting financial accounting or 19
135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101027.jpg]
regulatory capital rules or standards (including the Financial Accounting
Standards Board, the Bank for International Settlements or the Basel Committee
on Banking Supervision or any successor or similar authority to any of the
foregoing). Order shall have the meaning specified in Section 2.9(i) [Liability
for Acts and Omissions]. Other Connection Taxes shall mean, with respect to any
Recipient, Taxes imposed as a result of a present or former connection between
such Recipient (or an agent or affiliate thereof) and the jurisdiction imposing
such Tax (other than connections arising solely from such Recipient having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document). Other Lender
Provided Financial Service Product shall mean agreements or other arrangements
entered into between the Borrower and any Cash Management Bank that provides any
of the following products or services to the Borrower or any of its
Subsidiaries: (a) credit cards, (b) credit card processing services, (c) debit
cards, (d) purchase cards, (e) ACH transactions, or (f) cash management,
including controlled disbursement, accounts or services. The liabilities owing
to the Cash Management Bank providing any Other Lender Provided Financial
Service Products to the Borrower shall, for purposes of this Agreement and all
other Loan Documents be “Obligations” of the Borrower and otherwise treated as
Obligations for purposes of the other Loan Documents. Other Taxes shall mean all
present or future stamp, court or documentary, intangible, recording, filing or
similar Taxes that arise from any payment made under, from the execution,
delivery, performance, enforcement or registration of, from the receipt or
perfection of a security interest under, or otherwise with respect to, any Loan
Document, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment (other than an assignment made pursuant to Section
5.7(a) [Replacement of a Lender]). Overnight Bank Funding Rate means for any
day, the rate comprised of both overnight federal funds and overnight
eurocurrency borrowings by U.S.-managed banking offices of depository
institutions, as such composite rate shall be determined by the Federal Reserve
Bank of New York (“NYFRB”), as set forth on its public website from time to
time, and as published on the next succeeding Business Day as the overnight bank
funding rate by the NYFRB (or by such other recognized electronic source (such
as Bloomberg) selected by the Administrative Agent for the purpose of displaying
such rate); provided, that if such day is not a Business Day, the Overnight Bank
Funding Rate for such day shall be such rate on the immediately preceding
Business Day; provided, further, that if such rate shall at any time, for any
reason, no longer exist, a comparable replacement rate determined by the
Administrative Agent at such time (which determination shall be conclusive
absent manifest error). If the Overnight Bank Funding Rate determined as above
would be less than zero, then such rate shall be deemed to be zero. The rate of
interest charged shall be adjusted as of each Business Day based on changes in
the Overnight Bank Funding Rate without notice to the Borrower. 20 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101028.jpg]
Participant shall have the meaning specified in Section 12.9(d)
[Participations]. Participant Register shall have the meaning specified in
Section 12.9(d) [Participations]. Participation Advance shall have the meaning
specified in Section 2.9(c) [Disbursements, Reimbursement]. Payment Date shall
mean the first day of each calendar quarter after the Closing Date and on the
Expiration Date, the applicable Specified Maturity Date or upon acceleration of
the Notes. PBGC shall mean the Pension Benefit Guaranty Corporation established
pursuant to Subtitle A of Title IV of ERISA or any successor. Pension Plan shall
mean at any time an “employee pension benefit plan” (as such term is defined in
Section 3(2) of ERISA) (including a “multiple employer plan” as described in
Sections 4063 and 4064 of ERISA, but not a Multiemployer Plan) which is covered
by Title IV of ERISA or is subject to the minimum funding standards under
Section 412 or Section 430 of the Code and either (i) is sponsored, maintained
or contributed to by any member of the ERISA Group for employees of any member
of the ERISA Group, (ii) has at any time within the preceding five years been
sponsored, maintained or contributed to by any entity which was at such time a
member of the ERISA Group for employees of any entity which was at such time a
member of the ERISA Group, or in the case of a “multiple employer” or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years or (iii) or to which the Borrower or
any member of the ERISA Group may have any liability (contingent or otherwise).
Permitted Acquisition shall mean an Acquisition (the Person or division, line of
business or other business unit of the Person to be acquired in such Acquisition
shall be referred to herein as the “Target”), in each case that is a type of
business (or assets used in a type of business) permitted to be engaged in by
the Borrower and its Subsidiaries pursuant to the terms of this Agreement, in
each case so long as: (a) no Potential Default or Event of Default shall then
exist or would exist after giving effect thereto; (b) the Administrative Agent
shall have received not less than five (5) Business Days prior to the
consummation of any Permitted Acquisition (or such later date as permitted by
the Administrative Agent in its sole discretion), a Permitted Acquisition
Certificate, executed by an Authorized Officer of the Borrower certifying that
such Permitted Acquisition complies with the requirements of this Agreement and
attaching (i) the final forms of the acquisition and purchase documents and (ii)
evidence to the reasonable satisfaction of the Administrative Agent that, after
giving effect to the Acquisition on a pro forma basis (with such Acquisition
deemed to have occurred as of the first day of the applicable period of
measurement), the Funded Indebtedness to Total Adjusted Capitalization Ratio of
the Borrower shall be in pro forma compliance with the 21 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101029.jpg]
then applicable level set forth in Section 9.8 [Maximum Funded Indebtedness to
Total Adjusted Capitalization Ratio]; (c) (i) the Borrower is the surviving
corporation after such Acquisition if it is the constituent party thereto
acquiring such Target, and (ii) if a Subsidiary is a party to such Acquisition,
the surviving Person after such Acquisition shall be a direct or indirect
Wholly-Owned Subsidiary; and (d) such Acquisition shall not be a “hostile”
Acquisition and shall have been approved by the board of directors (or
equivalent) and/or shareholders (or equivalent) of the Borrower and the Target,
in each case, to the extent required by applicable Law or such Person’s
organizational documents. Permitted Acquisition Certificate shall mean a
certificate substantially the form of Exhibit B or any other form approved by
the Administrative Agent. Permitted Investments shall mean: (i) direct
obligations of the United States of America or any agency or instrumentality
thereof or obligations backed by the full faith and credit of the United States
of America maturing in twelve (12) months or less from the date of acquisition;
(ii) commercial paper maturing in 180 days or less rated not lower than A-1, by
Standard & Poor’s or P-1 by Moody’s Investors Service, Inc. on the date of
acquisition; (iii) demand deposits, time deposits or certificates of deposit
maturing within one year in commercial banks whose obligations are rated A-1, A
or the equivalent or better by Standard & Poor’s on the date of acquisition;
(iv) money market or mutual funds whose investments are limited to those types
of investments described in clauses (i)-(iii) above; and (v) investments made
under the Cash Management Agreements or under cash management agreements with
any other Lenders. Permitted Liens shall mean: (i) Liens for taxes, assessments,
or similar charges, incurred in the ordinary course of business and which are
not yet due and payable; (ii) Pledges or deposits made in the ordinary course of
business to secure payment of workmen’s compensation, or to participate in any
fund in connection with workmen’s compensation, unemployment insurance, old-age
pensions or other social security programs; (iii) Liens of mechanics,
materialmen, warehousemen, carriers, suppliers or other like Liens, securing
obligations incurred in the ordinary course of business that are not yet 22
135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101030.jpg]
due and payable and Liens of landlords securing obligations to pay lease
payments that are not yet due and payable or in default; (iv) Good-faith pledges
or deposits made in the ordinary course of business to secure performance of
letters of credit, bids, tenders, contracts (other than for the repayment of
borrowed money or for Interest Rate Hedges or Commodity Hedges) or leases, not
in excess of the aggregate amount due thereunder or to secure statutory
obligations, or surety, appeal, indemnity, performance or other similar bonds
required in the ordinary course of business; (v) Encumbrances consisting of
zoning restrictions, easements or other restrictions on the use of real
property, none of which materially impairs the use of such property or the value
thereof, and none of which is violated in any material respect by existing or
proposed structures or land use; (vi) Lien existing on property of a Person
immediately prior to its being consolidated with or merged into the Borrower or
a Subsidiary or its becoming a Subsidiary, or any Lien existing on any property
acquired by the Borrower or a Subsidiary at the time such property is so
acquired (whether or not the Indebtedness secured thereby shall have assumed),
provided that (i) any Indebtedness secured by such Liens is then permitted by
Section 9.1(c) [Indebtedness], (ii) no such Lien shall have been created in
contemplation of such consolidation or merger or such Person’s becoming a
Subsidiary or such acquisition of property and (iii) no such Lien shall extend
to or cover any property not originally subject thereto, other than improvements
to the property originally subject thereto; (vii) Any Lien existing on the date
of this Agreement and described on Schedule 1.1(D), and any renewal, extension
or refunding of any such Lien, provided that the principal amount secured
thereby is not hereafter increased, and no additional assets become subject to
such Lien; (viii) Liens securing Indebtedness relating to purchase money
security interests, capitalized leases and first mortgage bonds permitted in
Section 9.1(c)(i) [Indebtedness]; provided that (i) any such Indebtedness
secured by such Liens is then permitted by Section 9.1(c)(i) [Indebtedness] and
(ii) no such Lien shall extend to or cover any property not originally subject
thereto, other than improvements to the property originally subject thereto;
(ix) Liens on cash and Cash Equivalents in an aggregate amount not to exceed
$15,000,000 at any time to secure Indebtedness arising under Commodity Hedges
which Liens are granted pursuant to a Master Agreement or pursuant to the rules
of a designated contract market; provided that any such Indebtedness secured by
such Liens is then permitted by Section 9.1(c) [Indebtedness]; (x) Liens on
property of a Subsidiary, provided that they secure only Indebtedness owing to
the Borrower or a Wholly-Owned Subsidiary that is permitted under Section 9.1
[Indebtedness]; (xi) Non-exclusive licenses, leases or subleases granted to
other Persons in the ordinary course of business and not interfering in any
material respect with the business of the Borrower and its Subsidiaries; 23
135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101031.jpg]
(xii) customary bankers’ Liens and rights of setoff arising by either operation
of law or pursuant to depository agreements and, in each case, incurred on
deposits made in the ordinary course of business; (xiii) The following, (A) if
the validity or amount thereof is being contested in good faith by appropriate
and lawful proceedings diligently conducted so long as levy and execution
thereon have been stayed and continue to be stayed or (B) if a final judgment is
entered and such judgment is discharged within thirty (30) days of entry, and in
either case they do not, in the aggregate, materially impair the ability of the
Borrower to perform its Obligations hereunder or under the other Loan Documents:
(1) claims or Liens for taxes, assessments or charges due and payable and
subject to interest or penalty; provided that the Borrower maintains such
reserves or other appropriate provisions as shall be required by GAAP and pays
all such taxes, assessments or charges forthwith upon the commencement of
proceedings to foreclose any such Lien; (2) claims, Liens or encumbrances upon,
and defects of title to, real or personal property, including any attachment of
personal or real property or other legal process prior to adjudication of a
dispute on the merits; (3) claims or Liens of mechanics, materialmen,
warehousemen, carriers, or other statutory nonconsensual Liens; or (4) Liens
resulting from final judgments or orders described in Section 10.1(f) [Final
Judgments or Orders]; and (xiv) Other Liens not otherwise permitted pursuant to
clauses (i) through (x) above securing Indebtedness permitted in Section
9.1(c)(i) [Indebtedness]; provided that (i) any such Indebtedness secured by
such Liens is then permitted by Section 9.1(c)(i) [Indebtedness] and (ii) no
such Lien shall extend to or cover any property not originally subject thereto,
other than improvements to the property originally subject thereto. Person shall
mean any natural person, corporation, limited liability company, trust, joint
venture, association, company, partnership, Official Body or other entity. Plan
shall mean any employee benefit plan within the meaning of Section 3(3) of ERISA
(including a Pension Plan), maintained for employees of the Borrower or any
member of the ERISA Group or any such Plan to which the Borrower or any member
of the ERISA Group is required to contribute on behalf of any of its employees.
Platform shall mean Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system. PNC shall mean PNC Bank, National Association,
its successors and assigns. Potential Default shall mean any event or condition
which with notice or passage of time, or both, would constitute an Event of
Default. 24 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101032.jpg]
Prime Rate shall mean the interest rate per annum announced from time to time by
the Administrative Agent at its Principal Office as its then prime rate, which
rate may not be the lowest or most favorable rate then being charged commercial
borrowers or others by the Administrative Agent. Any change in the Prime Rate
shall take effect at the opening of business on the day such change is
announced. Principal Office shall mean the main banking office of the
Administrative Agent in Pittsburgh, Pennsylvania. PTE shall mean a prohibited
transaction class exemption issued by the U.S. Department of Labor, as any such
exemption may be amended from time to time. Published Rate shall mean the rate
of interest published each Business Day in The Wall Street Journal “Money Rates”
listing under the caption “London Interbank Offered Rates” for a one month
period: provided that if no such rate is published therein for any reason, then
the Published Rate shall be the rate at which U.S. dollar deposits are offered
by leading banks in the London interbank deposit market for a one month period
either (i) as published in another publication selected by the Administrative
Agent or (ii) in an Alternate Source (or if there shall at any time, for any
reason, no longer exist any such reference or any Alternate Source, a comparable
replacement rate determined by the Administrative Agent at such time (which
determination shall be conclusive absent manifest error)). Ratable Share shall
mean with respect to a Lender’s obligation to make Revolving Credit Loans,
participate in Letters of Credit and other Letter of Credit Obligations,
participate in Swing Loans, and receive payments, interest, and fees related
thereto and all other matters as to a particular Lender, the percentage obtained
by dividing (i) such Lender’s Revolving Credit Commitment, by (ii) the sum of
the aggregate amount of the Revolving Credit Commitments of all Lenders;
provided however that if the Revolving Credit Commitments have terminated or
expired, the computation in this clause shall be determined based upon the
Revolving Credit Commitments most recently in effect, giving effect to any
assignments, and not on the current amount of the Revolving Credit Commitments
and provided further in the case of Section 2.10 [Defaulting Lenders] when a
Defaulting Lender shall exist, “Ratable Share” shall mean the percentage of the
aggregate Revolving Credit Commitments (disregarding any Defaulting Lender’s
Revolving Credit Commitment) represented by such Lender’s Revolving Credit
Commitment. Recipient shall mean (i) the Administrative Agent, (ii) any Lender
and (iii) the Issuing Lender, as applicable. Reimbursement Obligation shall have
the meaning specified in Section 2.9(c) [Disbursements, Reimbursement]. Related
Parties shall mean, with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates. Reportable Compliance Event shall mean that any
Covered Entity becomes a Sanctioned Person, or is charged by indictment,
criminal complaint or similar charging 25 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101033.jpg]
instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or Anti-Corruption Law or any predicate crime to any
Anti-Terrorism Law or Anti-Corruption Law, or has knowledge of facts or
circumstances to the effect that it is reasonably likely that any aspect of its
operations is in actual or probable violation of any Anti-Terrorism Law or any
Anti- Corruption Law. Resolution Authority means an EEA Resolution Authority or,
with respect to any UK Financial Institution, a UK Resolution Authority.
Required Lenders shall mean Lenders (other than any Defaulting Lender) having
more than 50% of the sum of the aggregate amount of the Revolving Credit
Commitments of the Lenders (excluding any Defaulting Lender) or, after the
termination of the Revolving Credit Commitments, the outstanding Revolving
Credit Loans and Ratable Share of Letter of Credit Obligations of the Lenders
(excluding any Defaulting Lender). The amount of any participation in any Swing
Line Loan and required but unreimbursed amounts in respect of Letters of Credit
that such Defaulting Lender has failed to fund that have not been reallocated to
and funded by another Lender shall be deemed to be held by the Lender that is
the Swing Line Lender or Issuing Lender, as the case may be, in making such
determination. Required Share shall have the meaning assigned to such term in
Section 5.11 [Settlement Date Procedures]. Revolving Credit Commitment shall
mean, as to any Lender at any time, the amount initially set forth opposite its
name on Schedule 1.1(B) in the column labeled “Amount of Commitment for
Revolving Credit Loans,” as such Commitment is thereafter assigned or modified
and Revolving Credit Commitments shall mean the aggregate Revolving Credit
Commitments of all of the Lenders. Revolving Credit Loan Request shall have the
meaning specified in Section 2.5 [Revolving Credit Loan Requests; Swing Loan
Requests]. Revolving Credit Loans shall mean collectively and Revolving Credit
Loan shall mean separately all Revolving Credit Loans or any Revolving Credit
Loan made by the Lenders or one of the Lenders to the Borrower pursuant to
Section 2.1 [Revolving Credit Commitments] or Section 2.9(c) [Disbursements,
Reimbursement]. Revolving Facility Usage shall mean at any time the sum of the
outstanding Revolving Credit Loans, the outstanding Swing Loans, and the Letter
of Credit Obligations. Sanctioned Person means (a) a Person named on the list of
“Specially Designated Nationals and Blocked Persons” maintained by OFAC
available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, (b) a Person named on the lists
maintained by the European Union available at
http://eeas.europa.eu/cfsp/sanctions/consol-list_en.htm, or as otherwise
published from time to time, (c) a Person named on the lists maintained by Her
Majesty’s Treasury available at
http://www.hm-treasury.gov.uk/fin_sanctions_index.htm, or as otherwise published
from time to time, (d) a Person that is specifically targeted by any other
relevant sanctions authority of a jurisdiction in which the Borrower or any of
its Subsidiaries conduct business, (e) 26 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101034.jpg]
(i) an agency of the government of, or an organization controlled by, a
Designated Jurisdiction, to the extent such agency or organization is subject to
a sanctions program administered by OFAC, or (ii) a Person located, organized or
resident in a Designated Jurisdiction, to the extent such Person is subject to a
sanctions program administered by OFAC or (f) a Person controlled by any such
Person set forth in clauses (a) through (e) above. SEC shall mean the Securities
and Exchange Commission. Secured Parties shall mean, collectively, the
Administrative Agent, the Lenders, the Issuing Lender, Commodity Hedge Banks,
Interest Rate Hedge Banks, Lenders or Affiliates thereof that are owed Interest
Rate Hedge Liabilities, Commodity Hedge Liabilities or obligations under Other
Lender Provided Financial Service Products, each co-agent or sub-agent appointed
by the Administrative Agent from time to time pursuant to Section 11.5, and the
other Persons to whom the Obligations are owing. Settlement Date shall mean the
Business Day on which the Administrative Agent elects to effect settlement
pursuant Section 5.11 [Settlement Date Procedures]. Solvent shall mean, with
respect to any Person on any date of determination, taking into account any
right of reimbursement, contribution or similar right available to such Person
from other Persons, that on such date (i) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (ii) the present fair saleable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (iii) such Person is able to realize upon its assets and pay its debts
and other liabilities, contingent obligations and other commitments as they
mature in the normal course of business, (iv) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature, and (v) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
unreasonably small capital after giving due consideration to the prevailing
practice in the industry in which such Person is engaged. In computing the
amount of contingent liabilities at any time, it is intended that such
liabilities will be computed at the amount which, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability. Specified Existing
Indebtedness shall mean such Indebtedness of the Borrower as evidenced by the
documents identified on Schedule 1.1(E). Specified Maturity Date shall have the
meaning specified in Section 2.5(a) [Revolving Credit Loan Requests; Conversions
and Renewals]. Standard & Poor’s shall mean Standard & Poor’s Ratings Services,
a division of The McGraw-Hill Companies, Inc. Statements shall have the meaning
specified in Section 6.6(a). [Historical Statements]. 27 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101035.jpg]
Subsidiary of any Person at any time shall mean any corporation, trust,
partnership, limited liability company or other business entity (i) of which
more than 50% of the outstanding voting securities or other interests normally
entitled to vote for the election of one or more directors or trustees
(regardless of any contingency which does or may suspend or dilute the voting
rights) is at such time owned directly or indirectly by such Person or one or
more of such Person’s Subsidiaries, or (ii) which is controlled or capable of
being controlled by such Person or one or more of such Person’s Subsidiaries.
Subsidiary Equity Interests shall have the meaning specified in Section 6.1(b)
[Subsidiaries and Owners; Investment Companies]. Swing Loan Commitment shall
mean PNC’s commitment to make Swing Loans to the Borrower pursuant to Section
2.1(b) [Swing Loan Commitment] hereof in an aggregate principal amount up to
$40,000,000. Swing Loan Lender shall mean PNC, in its capacity as a lender of
Swing Loans. Swing Loan Note shall mean the Swing Loan Note of the Borrower in
the form of Exhibit D evidencing the Swing Loans, together with all amendments,
extensions, renewals, replacements, refinancings or refundings thereof in whole
or in part. Swing Loan Request shall mean a request for Swing Loans made in
accordance with Section 2.5(b) [Swing Loan Requests] hereof. Swing Loans shall
mean collectively and Swing Loan shall mean separately all Swing Loans or any
Swing Loan made by PNC to the Borrower pursuant to Section 2.1(b) [Swing Loan
Commitment] hereof. Taxes shall mean all present or future taxes, levies,
imposts, duties, deductions, withholdings (including backup withholding),
assessments, fees or other charges imposed by any Official Body, including any
interest, additions to tax or penalties applicable thereto. Total Adjusted
Capitalization means at any date, the aggregate amount at that date, as
determined on a consolidated basis, of the Funded Indebtedness of the Borrower
and its Subsidiaries, plus Consolidated Net Worth. Total Capitalization means at
any date, the aggregate amount at that date, as determined on a consolidated
basis, of the Funded Indebtedness of the Borrower and its Subsidiaries, plus
(without duplication) Current Indebtedness of the Borrower and its Subsidiaries
plus Consolidated Net Worth. Total Indebtedness to Total Capitalization Ratio
shall mean, as of any date of determination, the ratio of (a) Funded
Indebtedness of the Borrower and its Subsidiaries plus (without duplication)
Current Indebtedness of the Borrower and its Subsidiaries on such date to (b)
Total Capitalization on such date. UCP shall have the meaning specified in
Section 12.12(a) [Governing Law]. 28 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101036.jpg]
UK Financial Institution shall mean any BRRD Undertaking (as such term is
defined under the PRA Rulebook (as amended from time to time) promulgated by the
United Kingdom Prudential Regulation Authority) or any person subject to IFPRU
11.6 of the FCA Handbook (as amended from time to time) promulgated by the
United Kingdom Financial Conduct Authority, which includes certain credit
institutions and investment firms, and certain affiliates of such credit
institutions or investment firms. UK Resolution Authority means the Bank of
England or any other public administrative authority having responsibility for
the resolution of any UK Financial Institution. USA Patriot Act shall mean the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Public Law 107- 56, as the same
has been, or shall hereafter be, renewed, extended, amended or replaced. U.S.
Person shall mean any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code. U.S. Tax Compliance Certificate shall have the
meaning specified in Section 5.9(g)(ii)(B)(III) [Status of Lenders].
Wholly-Owned Subsidiary shall mean any Subsidiary whose financial results are
consolidated with the financial results of the Borrower, and all of the Equity
Interests of which (except director’s qualifying shares) are owned by the
Borrower and/or one or more Wholly- Owned Subsidiaries of the Borrower.
Withholding Agent shall mean the Borrower and the Administrative Agent. Working
Cash® Sweep Rider shall mean the Working Cash®, Line of Credit, Investment Sweep
Rider, dated as of the Closing Date, by and among the Borrower and PNC.
Write-down and Conversion Powers means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers. 1.2 Construction.
Unless the context of this Agreement otherwise clearly requires, the following
rules of construction shall apply to this Agreement and each of the other Loan
Documents: (i) references to the plural include the singular, the plural, the
part and the whole and the words “include,” “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”; (ii) the word “will”
shall be construed to have the same meaning and effect as the word “shall”;
(iii) the words “hereof,” “herein,” “hereunder,” “hereto” and similar terms in
29 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101037.jpg]
this Agreement or any other Loan Document refer to this Agreement or such other
Loan Document as a whole; (iv) article, section, subsection, clause, schedule
and exhibit references are to this Agreement or other Loan Document, as the case
may be, unless otherwise specified; (v) reference to any Person includes such
Person’s successors and assigns; (vi) reference to any agreement, including this
Agreement and any other Loan Document together with the schedules and exhibits
hereto or thereto, document or instrument means such agreement, document or
instrument as amended, modified, replaced, substituted for, superseded or
restated (subject to any restrictions on such amendments, supplements or
modifications set forth herein); (vii) relative to the determination of any
period of time, “from” means “from and including,” “to” means “to but
excluding,” and “through” means “through and including”; (viii) any reference to
any law or regulation herein shall, unless otherwise specified, refer to such
law or regulation as amended, modified or supplemented from time to time (ix)
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights; (x)
whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms; (xi) section headings herein and in each
other Loan Document are included for convenience and shall not affect the
interpretation of this Agreement or such Loan Document, and (xii) unless
otherwise specified, all references herein to times of day shall constitute
references to Eastern Time. 1.3 Accounting Principles; Changes in GAAP. Except
as otherwise provided in this Agreement, all computations and determinations as
to accounting or financial matters and all financial statements to be delivered
pursuant to this Agreement shall be made and prepared in accordance with GAAP
(including principles of consolidation where appropriate), and all accounting or
financial terms shall have the meanings ascribed to such terms by GAAP;
provided, however, that all accounting terms used in Article 9 [Negative
Covenants] (and all defined terms used in the definition of any accounting term
used in Article 9 [Negative Covenants]) shall have the meaning given to such
terms (and defined terms) under GAAP as in effect on the Closing Date applied on
a basis consistent with those used in preparing Statements referred to in
Section 6.6(a) [Historical Statements]. Notwithstanding the foregoing, if the
Borrower notifies the Administrative Agent in writing that the Borrower wishes
to amend any financial covenant in Article 9 [Negative Covenants] of this
Agreement, any related definition and/or the definition of the term Total
Indebtedness to Total Capitalization Ratio for purposes of interest, Letter of
Credit Fee and Commitment Fee determinations to eliminate the effect of any
change in GAAP occurring after the Closing Date on the operation of such
financial covenants and/or interest, Letter of Credit Fee or Commitment Fee
determinations (or if the Administrative Agent notifies the Borrower in writing
that the Required Lenders wish to amend any financial covenant in Article 9
[Negative Covenants], any related definition and/or the definition of the term
Total Indebtedness to Total Capitalization Ratio for purposes of interest,
Letter of Credit Fee and Commitment Fee determinations to eliminate the effect
of any such change in GAAP), then the Administrative Agent, the Lenders and the
Borrower shall negotiate in good faith to amend such ratios or requirements to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, the
Borrower’s compliance with such covenants and/or the definition of the term
Total Indebtedness to Total Capitalization Ratio for purposes of interest,
Letter of Credit Fee and Commitment Fee determinations shall be determined on
the basis of GAAP in effect immediately before the relevant change in GAAP
became effective, until either such notice is withdrawn or such 30 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101038.jpg]
covenants or definitions are amended in a manner satisfactory to the Borrower
and the Required Lenders, and the Borrower shall provide to the Administrative
Agent, when they deliver their financial statements pursuant to Sections 8.11(b)
[Quarterly Financial Statements] and 8.11(a) [Annual Financial Statements] of
this Agreement, such reconciliation statements as shall be reasonably requested
by the Administrative Agent. Without limiting the foregoing, leases shall
continue to be classified and accounted for on a basis consistent with that
reflected in the Statements referred to in Section 6.6(a) [Historical
Statements] for all purposes of this Agreement, notwithstanding any change in
GAAP relating thereto, unless the parties hereto shall enter into a mutually
acceptable amendment addressing such changes, as provided for above. 1.4
Divisions. For all purposes under the Loan Documents, in connection with any
division or plan of division under Delaware law (or any comparable event under a
different jurisdiction’s laws): (a) if any asset, right, obligation or liability
of any Person becomes the asset, right, obligation or liability of a different
Person, then it shall be deemed to have been transferred from the original
Person to the subsequent Person, and (b) if any new Person comes into existence,
such new Person shall be deemed to have been organized on the first date of its
existence by the holders of its Equity Interests at such time. 1.5 LIBOR
Notification. Section 4.4(d) [Successor LIBOR Rate Index] of this Agreement
provides a mechanism for determining an alternative rate of interest in the
event that the London interbank offered rate is no longer available or in
certain other circumstances. The Administrative Agent does not warrant or accept
any responsibility for and shall not have any liability with respect to, the
administration, submission or any other matter related to the London interbank
offered rate or other rates in the definition of "LIBOR Rate" or with respect to
any alternative or successor rate thereto, or replacement rate therefor. ARTICLE
2 REVOLVING CREDIT AND SWING LOAN FACILITIES 2.1 Revolving Credit Commitments.
(a) Revolving Credit Loans. Subject to the terms and conditions hereof and
relying upon the representations and warranties herein set forth, each Lender
severally agrees to make Revolving Credit Loans to the Borrower at any time or
from time to time on or after the Closing Date to the Expiration Date; provided
that after giving effect to each such Loan (i) the aggregate amount of Revolving
Credit Loans from such Lender shall not exceed such Lender’s Revolving Credit
Commitment minus such Lender’s Ratable Share of the outstanding Swing Loans and
Letter of Credit Obligations and (ii) the Revolving Facility Usage shall not
exceed the Revolving Credit Commitments. Within such limits of time and amount
and subject to the other provisions of this Agreement, the Borrower may borrow,
repay and reborrow pursuant to this Section 2.1. (b) Swing Loan Commitment.
Subject to the terms and conditions hereof and relying upon the representations
and warranties herein set forth and the agreements of the other Lenders set
forth in Section 2.6 [Making Revolving Credit Loans and Swing Loans;
Presumptions by the Administrative Agent; Repayment of Revolving Credit Loans;
Borrowings to Repay Swing Loans] with respect to Swing Loans, and in order to
facilitate loans and 31 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101039.jpg]
repayments between Settlement Dates, PNC may, at its option, cancelable at any
time for any reason whatsoever, make swing loans (the “Swing Loans”) to the
Borrower at any time or from time to time after the Closing Date to, but not
including, the Expiration Date, in an aggregate principal amount up to but not
in excess of $40,000,000, provided that after giving effect to such Swing Loan
(i) the aggregate amount of any Lender’s Revolving Credit Loans plus such
Lender’s Ratable Share of the outstanding Swing Loans and Letter of Credit
Obligations shall not exceed such Lender’s Revolving Credit Commitment and (ii)
the Revolving Facility Usage shall not exceed the aggregate Revolving Credit
Commitments of the Lenders. Within such limits of time and amount and subject to
the other provisions of this Agreement, the Borrower may borrow, repay and
reborrow pursuant to this Section 2.1(b). 2.2 Nature of Lenders’ Obligations
with Respect to Revolving Credit Loans. Each Lender shall be obligated to fund
each request for Revolving Credit Loans pursuant to Section 2.5 [Revolving
Credit Loan Requests; Swing Loan Requests] in accordance with its Ratable Share.
The aggregate of each Lender’s Revolving Credit Loans outstanding hereunder to
the Borrower at any time shall never exceed its Revolving Credit Commitment
minus its Ratable Share of the outstanding Swing Loans and Letter of Credit
Obligations. The obligations of each Lender hereunder are several. The failure
of any Lender to perform its obligations hereunder shall not affect the
Obligations of the Borrower to any other party nor shall any other party be
liable for the failure of such Lender to perform its obligations hereunder. The
Lenders shall have no obligation to make Revolving Credit Loans hereunder on or
after the Expiration Date. 2.3 Fees. (a) Accruing at all times from the Closing
Date until the Expiration Date (and without regard to whether the conditions to
making Revolving Credit Loans are then met), the Borrower agrees to pay to the
Administrative Agent for the account of each Lender according to its Ratable
Share, a nonrefundable commitment fee (the “Commitment Fee”) equal to the
Applicable Margin for Commitment Fee (computed on the basis of a year of 365 or
366 days, as the case may be, and actual days elapsed) multiplied by the daily
difference between the amount of (i) the Revolving Credit Commitments minus (ii)
the Revolving Facility Usage (provided however, that solely in connection with
determining the share of each Lender in the Commitment Fee, the Revolving
Facility Usage with respect to the portion of the Commitment Fee allocated to
PNC shall include the full amount of the outstanding Swing Loans, and with
respect to the portion of the Commitment Fee allocated by the Administrative
Agent to all of the Lenders other than PNC, such portion of the Commitment Fee
shall be calculated (according to each such Lender's Ratable Share) as if the
Revolving Facility Usage excludes the outstanding Swing Loans); provided that no
Defaulting Lender shall be entitled to receive any Commitment Fee for any period
during which that Lender is a Defaulting Lender (and the Borrower shall not be
required to pay any such Commitment Fee that otherwise would have been required
to have been paid to that Defaulting Lender). Subject to the proviso in the
directly preceding sentence, all Commitment Fees shall be payable in arrears on
each Payment Date. (b) The Borrower shall pay to the Administrative Agent a
nonrefundable fee (the “Administrative Agent’s Fee”) under the terms of a letter
(the “Administrative Agent’s 32 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101040.jpg]
Letter”) between the Borrower, PNC Capital Markets LLC and Administrative Agent,
as amended from time to time. 2.4 Termination or Reduction of Revolving Credit
Commitments. The Borrower shall have the right, upon not less than three (3)
Business Days’ notice to the Administrative Agent, to terminate the Revolving
Credit Commitments or, from time to time, to reduce the aggregate amount of the
Revolving Credit Commitments (ratably among the Lenders in proportion to their
Ratable Shares); provided that no such termination or reduction of Revolving
Credit Commitments shall be permitted if, after giving effect thereto and to any
prepayments of the Revolving Credit Loans made on the effective date thereof,
the Revolving Facility Usage would exceed the aggregate Revolving Credit
Commitments of the Lenders. Any such reduction shall be in an amount equal to
$5,000,000, or a whole multiple thereof, and shall reduce permanently the
Revolving Credit Commitments then in effect. Any such reduction or termination
shall be accompanied by prepayment of the Notes, together with outstanding
Commitment Fees, and the full amount of interest accrued on the principal sum to
be prepaid (and all amounts referred to in Section 5.10 [Indemnity] hereof) to
the extent necessary to cause the aggregate Revolving Facility Usage after
giving effect to such prepayments to be equal to or less than the Revolving
Credit Commitments as so reduced or terminated. Any notice to reduce the
Revolving Credit Commitments under this Section 2.4 shall be irrevocable. 2.5
Revolving Credit Loan Requests; Conversions and Renewals; Swing Loan Requests.
(a) Revolving Credit Loan Requests; Conversions and Renewals. Except as
otherwise provided herein, the Borrower may from time to time prior to the
Expiration Date request the Lenders to make Revolving Credit Loans, or renew or
convert the Interest Rate Option applicable to existing Revolving Credit Loans
pursuant to Section 4.2 [Interest Periods], by delivering to the Administrative
Agent, not later than 10:00 a.m., (i) three (3) Business Days prior to the
proposed Borrowing Date with respect to the making of Revolving Credit Loans to
which the LIBOR Rate Option applies or the conversion to or the renewal of the
LIBOR Rate Option for any Revolving Credit Loans; and (ii) the same Business Day
of the proposed Borrowing Date with respect to the making of a Revolving Credit
Loan to which the Base Rate Option applies or the last day of the preceding
Interest Period with respect to the conversion to the Base Rate Option for any
Revolving Credit Loan, of a duly completed request therefor substantially in the
form of Exhibit E or a request by telephone immediately confirmed in writing by
letter, facsimile or telex in such form (each, a “Revolving Credit Loan
Request”), it being understood that the Administrative Agent may rely on the
authority of any individual making such a telephonic request without the
necessity of receipt of such written confirmation. Each Revolving Credit Loan
Request shall be irrevocable and shall specify (A) the aggregate amount of the
proposed Loans comprising each Borrowing Tranche, (B) if applicable, the
Interest Period, which amounts shall be in (x) integral multiples of $100,000
and not less than $1,000,000 for each Borrowing Tranche under the LIBOR Rate
Option, and (y) integral multiples of $100,000 and not less than $500,000 for
each Borrowing Tranche under the Base Rate Option and (C) if the Borrower so
chooses, a term, expressed as a number of days (which shall in no event end
later than the Expiration Date), beyond which such Borrowing Tranche may not be
outstanding (the last day of such term the “Specified Maturity Date”). 33
135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101041.jpg]
(b) Swing Loan Requests. Except as otherwise provided herein, the Borrower may
from time to time prior to the Expiration Date request the Swing Loan Lender to
make Swing Loans by delivery to the Swing Loan Lender not later than 12:00 noon
on the proposed Borrowing Date of a duly completed request therefor
substantially in the form of Exhibit N hereto or a request by telephone
immediately confirmed in writing by letter, facsimile or telex (each, a “Swing
Loan Request”), it being understood that the Administrative Agent may rely on
the authority of any individual making such a telephonic request without the
necessity of receipt of such written confirmation. Each Swing Loan Request shall
be irrevocable and shall specify the proposed Borrowing Date and the principal
amount of such Swing Loan, which shall be not less than $100,000. 2.6 Making
Revolving Credit Loans and Swing Loans; Presumptions by the Administrative
Agent; Repayment of Revolving Credit Loans; Borrowings to Repay Swing Loans. (a)
Making Revolving Credit Loans. The Administrative Agent shall, promptly after
receipt by it of a Revolving Credit Loan Request pursuant to Section 2.5
[Revolving Credit Loan Requests; Swing Loan Requests], notify the applicable
Lenders of its receipt of such Revolving Credit Loan Request specifying the
information provided by the Borrower and the apportionment among the Lenders of
the requested Revolving Credit Loans as determined by the Administrative Agent
in accordance with Section 2.2 [Nature of Lenders’ Obligations with Respect to
Revolving Credit Loans]. Each Lender shall remit its apportioned share (as
provided to it by the Administrative Agent) of the principal amount of each
Revolving Credit Loan to the Administrative Agent such that the Administrative
Agent is able to, and the Administrative Agent shall, to the extent the Lenders
have made funds available to it for such purpose and subject to Section 7.2
[Each Loan or Letter of Credit], fund such Revolving Credit Loans to the
Borrower in U.S. Dollars and immediately available funds at the Principal Office
prior to 2:00 p.m., on the applicable Borrowing Date. (b) Repayment of Swing
Loans. The Borrower shall repay the principal amount of each Swing Loan no later
than on the earlier of (i) the Expiration Date and (ii) the thirtieth (30th) day
after the date such Swing Loan was advanced by the Swing Loan Lender. A Swing
Loan may not be repaid with the proceeds from another Swing Loan. (c) Making
Swing Loans. So long as PNC elects to make Swing Loans, Swing Loan Lender shall,
after receipt by it of a Swing Loan Request pursuant to Section 2.5(b), [Swing
Loan Requests] fund such Swing Loan to the Borrower in U.S. Dollars and
immediately available funds at the Principal Office prior to 4:00 p.m. on the
Borrowing Date. Immediately upon the making of a Swing Loan, each Lender shall
be deemed to, and hereby irrevocably and unconditionally agrees to, purchase
from the Swing Loan Lender a risk participation in such Swing Loan in an amount
equal to the product of such Lender’s Ratable Share times the amount of such
Swing Loan. (d) Repayment of Revolving Credit Loans. The Borrower shall repay
the principal amount of each Revolving Credit Loan, together with all
outstanding interest thereon, no later than on the earlier of (i) the Expiration
Date and (ii) the applicable Specified Maturity Date, if any, specified pursuant
to clause (C) of the last sentence of Section 2.5(a) [Revolving 34 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101042.jpg]
Credit Loan Requests; Conversions and Renewals] in the Revolving Credit Loan
Request related to such Revolving Credit Loan. (e) Borrowings to Repay Swing
Loans. (i) PNC may, at its option, exercisable at any time for any reason
whatsoever, demand repayment of any or all of the outstanding Swing Loans, and
each Lender shall make a Revolving Credit Loan in an amount equal to such
Lender’s Ratable Share of the aggregate principal amount of the outstanding
Swing Loans with respect to which repayment is demanded, plus, if PNC so
requests, accrued interest thereon, provided that no Lender shall be obligated
in any event to make Revolving Credit Loans in excess of its Revolving Credit
Commitment minus its Ratable Share of Letter of Credit Obligations and minus its
Ratable Share of any Swing Loans not so being repaid. Revolving Credit Loans
made pursuant to the preceding sentence shall bear interest at the Base Rate
Option and shall be deemed to have been properly requested in accordance with
Section 2.5(a) [Revolving Credit Loan Requests] without regard to any of the
requirements of that provision. PNC shall provide notice to the Lenders (which
may be telephonic or written notice by letter, facsimile or telex) that such
Revolving Credit Loans are to be made under this Section 2.6(e) and of the
apportionment among the Lenders, and the Lenders shall be unconditionally
obligated to fund such Revolving Credit Loans (whether or not the conditions
specified in Section 2.5(a) [Revolving Credit Loan Requests] or in Section 7.2
[Each Loan or Letter of Credit] are then satisfied) by the time PNC so requests,
which shall not be earlier than 3:00 p.m. on the next succeeding Business Day
following the date the Lenders receive such notice from PNC. (ii) With respect
to any Swing Loan that is not refinanced into Revolving Credit Loans in whole or
in part as contemplated by Section 2.6(e)(i), because of the Borrower’s failure
to satisfy the conditions set forth in Section 7.2 [Each Loan or Letter of
Credit] other than any notice requirements, or for any other reason, each Lender
shall fund its risk participation in the applicable Swing Loan. Each Lender’s
payment to the Swing Loan Lender pursuant to this Section 2.6(e)(ii) shall be
deemed to be a payment in respect of its risk participation in such Swing Loan
from such Lender in satisfaction of its risk participation obligation under
Section 2.6(c) [Making Swing Loans]. (iii) If any Lender fails to make available
to the Administrative Agent for the account of PNC (as the Swing Loan Lender)
any amount required to be paid by such Lender pursuant to the foregoing
provisions of this Section 2.6(e) by the time specified in Section 2.6(e)(i),
the Swing Loan Lender shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the Swing Loan Lender at a rate per annum
equal to the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the Swing Loan Lender in connection with the foregoing.
If such Lender pays such amount (with interest and fees as aforesaid), the
amount so paid shall constitute such 35 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101043.jpg]
Lender’s Revolving Credit Loan or funded participation, as applicable, with
respect to such prepayment. A certificate of the Swing Loan Lender submitted to
any Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (ii) shall be conclusive absent manifest error. (f) Swing
Loans Under Cash Management Agreements. In addition to making Swing Loans
pursuant to the foregoing provisions of Section 2.6(c) [Making Swing Loans],
without the requirement for a specific request from the Borrower pursuant to
Section 2.5(b) [Swing Loan Requests], PNC as the Swing Loan Lender may make
Swing Loans to the Borrower in accordance with the provisions of the Working
Cash® Sweep Rider and any other agreements between the Borrower and such Swing
Loan Lender relating to the Borrower’s deposit, sweep and other accounts at such
Swing Loan Lender and related arrangements and agreements regarding the
management and investment of the Borrower’s cash assets as in effect from time
to time (the “Cash Management Agreements”) to the extent of the daily aggregate
net negative balance in the Borrower’s accounts which are subject to the
provisions of the Cash Management Agreements. Swing Loans made pursuant to this
Section 2.6(f) in accordance with the provisions of the Cash Management
Agreements shall (i) be subject to the limitations as to aggregate amount set
forth in Section 2.1(b) [Swing Loan Commitment], (ii) not be subject to the
limitations as to individual amount set forth in Section 2.5(b) [Swing Loan
Requests], (iii) be payable by the Borrower, both as to principal and interest,
at the rates and times set forth in the Cash Management Agreements (but in no
event later than the Expiration Date), (iv) not be made at any time after such
Swing Loan Lender has received written notice of the occurrence of an Event of
Default and so long as such shall continue to exist, or, unless consented to by
the Required Lenders, a Potential Default and so long as such shall continue to
exist, (v) if not repaid by the Borrower in accordance with the provisions of
the Cash Management Agreements, be subject to each Lender’s obligation pursuant
to Section 2.6(e) [Borrowings to Repay Swing Loans], and (vi) except as provided
in the foregoing subsections (i) through (v), be subject to all of the terms and
conditions of this Section 2. 2.7 Notes. The Obligation of the Borrower to repay
the aggregate unpaid principal amount of the Revolving Credit Loans and Swing
Loans made to it by each Lender, together with interest thereon, shall be
evidenced, at the request of such Lender, by a Revolving Credit Note and the
Swing Loan Note each dated the Closing Date payable to the order of such Lender
in a face amount equal to the Revolving Credit Commitment or Swing Loan
Commitment, as applicable, of such Lender. 2.8 Reserved. 2.9 Letter of Credit
Subfacility. (a) Issuance of Letters of Credit. The Borrower may at any time
prior to the Expiration Date request the issuance of a standby letter of credit
(each a “Letter of Credit”) for its own account or the account of any Subsidiary
(in which case the Borrower and such Subsidiary shall be co-applicants with
respect to such Letter of Credit), or the amendment or extension of an existing
Letter of Credit, by delivering or transmitting electronically to the Issuing
Lender (with a copy to the Administrative Agent) a completed application for
letter of credit, or request for such amendment or extension, as applicable, in
such form as the Issuing 36 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101044.jpg]
Lender may specify from time to time by no later than 10:00 a.m. at least five
(5) Business Days, or such shorter period as may be agreed to by the Issuing
Lender, in advance of the proposed date of issuance. The Borrower shall
authorize and direct the Issuing Lender to name the Borrower or any Subsidiary
as the “Applicant” or “Account Party” of each Letter of Credit. Promptly after
receipt of any letter of credit application, the Issuing Lender shall confirm
with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit application
and if not, the Issuing Lender will provide the Administrative Agent with a copy
thereof. As of the Closing Date, each of the Existing Letters of Credit shall
constitute, for all purposes of this Agreement and the other Loan Documents, a
Letter of Credit issued and outstanding hereunder. (i) Unless the Issuing Lender
has received notice from any Lender, the Administrative Agent or the Borrower,
at least one day prior to the requested date of issuance, amendment or extension
of the applicable Letter of Credit, that one or more applicable conditions in
Section 7 [Conditions of Lending and Issuance of Letters of Credit] is not
satisfied, then, subject to the terms and conditions hereof and in reliance on
the agreements of the other Lenders set forth in this Section 2.9, the Issuing
Lender or any of the Issuing Lender’s Affiliates will issue the proposed Letter
of Credit or agree to such amendment or extension, provided that, subject to the
second to last sentence of this clause (a)(i), each Letter of Credit shall in no
event expire later than the Expiration Date and provided further that in no
event shall (i) the Letter of Credit Obligations exceed, at any one time,
$15,000,000 (the “Letter of Credit Sublimit”) or (ii) the Revolving Facility
Usage exceed, at any one time, the Revolving Credit Commitments. Each request by
the Borrower for the issuance, amendment or extension of a Letter of Credit
shall be deemed to be a representation by the Borrower that it shall be in
compliance with the preceding sentence and with Section 7 [Conditions of Lending
and Issuance of Letters of Credit] after giving effect to the requested
issuance, amendment or extension of such Letter of Credit. Promptly after its
delivery of any Letter of Credit or any amendment to a Letter of Credit to the
beneficiary thereof, the applicable Issuing Lender will also deliver to the
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment. If any Letter of Credit Obligation for any reason remains
outstanding seven (7) days prior to the applicable Expiration Date, Borrower
shall immediately Cash Collateralize the then outstanding amount of all Letter
of Credit Obligations in the Minimum Collateral Amount or the Borrower shall
have entered into other arrangements satisfactory to the Administrative Agent
and the Issuing Lender with respect to such outstanding Letter of Credit
Obligations. The Borrower hereby grants to the Administrative Agent, for the
benefit of each Issuing Lender and the Lenders, a security interest in all Cash
Collateral pledged pursuant to this Section or otherwise under this Agreement.
(ii) Notwithstanding Section 2.9(a)(i), the Issuing Lender shall not be under
any obligation to issue any Letter of Credit if (i) any order, judgment or
decree of any Official Body or arbitrator shall by its terms purport to enjoin
or restrain the Issuing Lender from issuing the Letter of Credit, or any Law
applicable to the Issuing Lender or any request or directive (whether or not
having the force of law) from any Official Body with jurisdiction over the
Issuing Lender shall prohibit, or request that the Issuing Lender refrain from,
the issuance of letters of credit generally or the Letter of Credit in
particular or shall impose upon the Issuing Lender with respect to the Letter of
Credit any restriction, reserve or capital requirement (for which the Issuing
Lender is not otherwise compensated hereunder) not in effect on the Closing 37
135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101045.jpg]
Date, or shall impose upon the Issuing Lender any unreimbursed loss, cost or
expense which was not applicable on the Closing Date and which the Issuing
Lender in good faith deems material to it, (ii) the issuance of the Letter of
Credit would violate one or more policies of the Issuing Lender applicable to
letters of credit generally or (iii) any Lender is at that time a Defaulting
Lender, unless the Issuing Lender has entered into arrangements, including the
delivery of Cash Collateral, satisfactory to the Issuing Lender (in its sole
discretion) with the Borrower or such Lender to eliminate the Issuer Lender’s
actual or potential Fronting Exposure (after giving effect to Section
2.10(a)(iv)) with respect to the Defaulting Lender arising from either the
Letter of Credit then proposed to be issued or that Letter of Credit and all
other Issuer Lender Obligations as to which the Issuing Lender has actual or
potential Fronting Exposure, as it may elect in its sole discretion. (b) Letter
of Credit Fees. The Borrower shall pay (i) to the Administrative Agent for the
ratable account of the Lenders a fee (the “Letter of Credit Fee”) equal to the
Applicable Margin for Letters of Credit times the daily amount available to be
drawn under each Letter of Credit, and (ii) to the Issuing Lender for its own
account a fronting fee equal to 0.125% per annum on the daily amount available
to be drawn under each Letter of Credit. All Letter of Credit Fees and fronting
fees shall be computed on the basis of a year of 360 days and actual days
elapsed and shall be payable quarterly in arrears on each Payment Date following
issuance of each Letter of Credit. The Borrower shall also pay to the Issuing
Lender for the Issuing Lender’s sole account the Issuing Lender’s then in effect
customary fees and administrative expenses payable with respect to the Letters
of Credit as the Issuing Lender may generally charge or incur from time to time
in connection with the issuance, maintenance, amendment (if any), assignment or
transfer (if any), negotiation, and administration of Letters of Credit. (c)
Disbursements, Reimbursement. Immediately upon the issuance of each Letter of
Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Issuing Lender a participation in
such Letter of Credit and each drawing thereunder in an amount equal to such
Lender’s Ratable Share of the maximum amount available to be drawn under such
Letter of Credit and the amount of such drawing, respectively. (i) In the event
of any request for a drawing under a Letter of Credit by the beneficiary or
transferee thereof, the Issuing Lender will promptly notify the Borrower and the
Administrative Agent thereof. Provided that it shall have received such notice,
the Borrower shall reimburse (such obligation to reimburse the Issuing Lender
shall sometimes be referred to as a “Reimbursement Obligation”) the Issuing
Lender prior to 12:00 noon on each date that an amount is paid by the Issuing
Lender under any Letter of Credit (each such date, a “Drawing Date”) by paying
to the Administrative Agent for the account of the Issuing Lender an amount
equal to the amount so paid by the Issuing Lender. In the event the Borrower
fails to reimburse the Issuing Lender (through the Administrative Agent) for the
full amount of any drawing under any Letter of Credit by 12:00 noon on the
Drawing Date, the Administrative Agent will promptly notify each Lender thereof,
and the Borrower shall be deemed to have requested that Revolving Credit Loans
be made by the Lenders under the Base Rate Option to be disbursed on the Drawing
Date under such Letter of Credit, subject to the amount of the unutilized
portion of the Revolving Credit Commitment and subject to the conditions set
forth in Section 7.2 [Each Loan or Letter of Credit] other than any notice
requirements. Any notice given by the Administrative Agent or Issuing Lender
pursuant to this Section 2.9(c)(i) may be 38 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101046.jpg]
oral if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice. (ii) Each Lender shall upon any notice pursuant to Section
2.9(c)(i) make available to the Administrative Agent for the account of the
Issuing Lender an amount in immediately available funds equal to its Ratable
Share of the amount of the drawing, whereupon the participating Lenders shall
(subject to Section 2.9(c) [Disbursements; Reimbursement]) each be deemed to
have made a Revolving Credit Loan under the Base Rate Option to the Borrower in
that amount. If any Lender so notified fails to make available to the
Administrative Agent for the account of the Issuing Lender the amount of such
Lender’s Ratable Share of such amount by no later than 2:00 p.m. on the Drawing
Date, then interest shall accrue on such Lender’s obligation to make such
payment, from the Drawing Date to the date on which such Lender makes such
payment (i) at a rate per annum equal to the Federal Funds Effective Rate during
the first three (3) days following the Drawing Date and (ii) at a rate per annum
equal to the rate applicable to Revolving Credit Loans under the Base Rate
Option on and after the fourth day following the Drawing Date. The
Administrative Agent and the Issuing Lender will promptly give notice (as
described in Section 2.9(c)(i) above) of the occurrence of the Drawing Date, but
failure of the Administrative Agent or the Issuing Lender to give any such
notice on the Drawing Date or in sufficient time to enable any Lender to effect
such payment on such date shall not relieve such Lender from its obligation
under this Section 2.9(c)(ii). (iii) With respect to any unreimbursed drawing
that is not converted into Revolving Credit Loans under the Base Rate Option to
the Borrower in whole or in part as contemplated by Section 2.9(c)(i), because
of the Borrower’s failure to satisfy the conditions set forth in Section 7.2
[Each Loan or Letter of Credit] other than any notice requirements, or for any
other reason, the Borrower shall be deemed to have incurred from the Issuing
Lender a borrowing (each a “Letter of Credit Borrowing”) in the amount of such
drawing. Such Letter of Credit Borrowing shall be due and payable on demand
(together with interest) and shall bear interest at the rate per annum
applicable to the Revolving Credit Loans under the Base Rate Option. Each
Lender’s payment to the Administrative Agent for the account of the Issuing
Lender pursuant to Section 2.9(c) [Disbursements, Reimbursement] shall be deemed
to be a payment in respect of its participation in such Letter of Credit
Borrowing (each a “Participation Advance”) from such Lender in satisfaction of
its participation obligation under this Section 2.9(c). (d) Repayment of
Participation Advances. (i) Upon (and only upon) receipt by the Administrative
Agent for the account of the Issuing Lender of immediately available funds from
the Borrower (i) in reimbursement of any payment made by the Issuing Lender
under the Letter of Credit with respect to which any Lender has made a
Participation Advance to the Administrative Agent, or (ii) in payment of
interest on such a payment made by the Issuing Lender under such a Letter of
Credit, the Administrative Agent on behalf of the Issuing Lender will pay to
each Lender, in the same funds as those received by the Administrative Agent,
the amount of such Lender’s Ratable Share of such funds, except the
Administrative Agent shall retain for the account of the Issuing Lender the
amount of the Ratable Share of such funds of any Lender that did not make a
Participation Advance in respect of such payment by the Issuing Lender. 39
135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101047.jpg]
(ii) If the Administrative Agent is required at any time to return to the
Borrower, or to a trustee, receiver, liquidator, custodian, or any official in
any Insolvency Proceeding, any portion of any payment made by the Borrower to
the Administrative Agent for the account of the Issuing Lender pursuant to this
Section in reimbursement of a payment made under any Letter of Credit or
interest or fees thereon, each Lender shall, on demand of the Administrative
Agent, forthwith return to the Administrative Agent for the account of the
Issuing Lender the amount of its Ratable Share of any amounts so returned by the
Administrative Agent plus interest thereon from the date such demand is made to
the date such amounts are returned by such Lender to the Administrative Agent,
at a rate per annum equal to the Federal Funds Effective Rate in effect from
time to time. (e) Documentation. The Borrower agrees to be bound by the terms of
the Issuing Lender’s application and agreement for letters of credit and the
Issuing Lender’s written regulations and customary practices relating to letters
of credit, though such interpretation may be different from the Borrower’s own.
In the event of a conflict between such application or agreement and this
Agreement, this Agreement shall govern. It is understood and agreed that, except
in the case of gross negligence or willful misconduct, the Issuing Lender shall
not be liable for any error, negligence and/or mistakes, whether of omission or
commission, in following the Borrower’s instructions or those contained in the
Letters of Credit or any modifications, amendments or supplements thereto. (f)
Determinations to Honor Drawing Requests. In determining whether to honor any
request for drawing under any Letter of Credit by the beneficiary thereof, the
Issuing Lender shall be responsible only to determine that the documents and
certificates required to be delivered under such Letter of Credit have been
delivered and that they comply on their face with the requirements of such
Letter of Credit. (g) Nature of Participation and Reimbursement Obligations.
Each Lender’s obligation in accordance with this Agreement to make the Revolving
Credit Loans or Participation Advances, as contemplated by Section 2.9(c)
[Disbursements, Reimbursement], as a result of a drawing under a Letter of
Credit, and the Obligations of the Borrower to reimburse the Issuing Lender upon
a draw under a Letter of Credit, shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Section 2.9 under all circumstances, including the following circumstances:
(i) any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against the Issuing Lender or any of its Affiliates, the
Borrower or any other Person for any reason whatsoever, or which the Borrower
may have against the Issuing Lender or any of its Affiliates, any Lender or any
other Person for any reason whatsoever; (ii) the failure of the Borrower or any
other Person to comply, in connection with a Letter of Credit Borrowing, with
the conditions set forth in Sections 2.1 [Revolving Credit Commitments], 2.5
[Revolving Credit Loan Requests; Swing Loan Requests], 2.6 [Making Revolving
Credit Loans and Swing Loans; Etc.] or 7.2 [Each Loan or Letter of Credit] or as
otherwise set forth in this Agreement for the making of a Revolving Credit Loan,
it being acknowledged that such conditions are not required for the making of a
Letter of Credit 40 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101048.jpg]
Borrowing and the obligation of the Lenders to make Participation Advances under
Section 2.9(c) [Disbursements, Reimbursement]; (iii) any lack of validity or
enforceability of any Letter of Credit; (iv) any claim of breach of warranty
that might be made by the Borrower or any Lender against any beneficiary of a
Letter of Credit, or the existence of any claim, set-off, recoupment,
counterclaim, crossclaim, defense or other right which the Borrower or any
Lender may have at any time against a beneficiary, successor beneficiary any
transferee or assignee of any Letter of Credit or the proceeds thereof (or any
Persons for whom any such transferee may be acting), the Issuing Lender or its
Affiliates or any Lender or any other Person, whether in connection with this
Agreement, the transactions contemplated herein or any unrelated transaction
(including any underlying transaction between the Borrower or Subsidiaries of
the Borrower and the beneficiary for which any Letter of Credit was procured);
(v) the lack of power or authority of any signer of (or any defect in or forgery
of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provision of services
relating to a Letter of Credit, in each case even if the Issuing Lender or any
of its Affiliates has been notified thereof; (vi) payment by the Issuing Lender
or any of its Affiliates under any Letter of Credit against presentation of a
demand, draft or certificate or other document which does not comply with the
terms of such Letter of Credit; (vii) the solvency of, or any acts or omissions
by, any beneficiary of any Letter of Credit, or any other Person having a role
in any transaction or obligation relating to a Letter of Credit, or the
existence, nature, quality, quantity, condition, value or other characteristic
of any property or services relating to a Letter of Credit; (viii) any failure
by the Issuing Lender or any of its Affiliates to issue any Letter of Credit in
the form requested by the Borrower, unless the Issuing Lender has received
written notice from the Borrower of such failure within three Business Days
after the Issuing Lender shall have furnished the Borrower and the
Administrative Agent a copy of such Letter of Credit and such error is material
and no drawing has been made thereon prior to receipt of such notice; (ix) any
adverse change in the business, operations, properties, assets, condition
(financial or otherwise) or prospects of the Borrower or Subsidiaries of the
Borrower; (x) any breach of this Agreement or any other Loan Document by any
party thereto; (xi) the occurrence or continuance of an Insolvency Proceeding
with respect to the Borrower; 41 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101049.jpg]
(xii) the fact that an Event of Default or a Potential Default shall have
occurred and be continuing; (xiii) the fact that the Expiration Date shall have
passed or this Agreement or the Commitments hereunder shall have been
terminated; and (xiv) any other circumstance or happening whatsoever, whether or
not similar to any of the foregoing. (h) Indemnity. The Borrower hereby agrees
to protect, indemnify, pay and save harmless the Issuing Lender and any of its
Affiliates that has issued a Letter of Credit from and against any and all
claims, demands, liabilities, damages, taxes, penalties, interest, judgments,
losses, costs, charges and expenses (including reasonable fees, expenses and
disbursements of counsel and allocated costs of internal counsel) which the
Issuing Lender or any of its Affiliates may incur or be subject to as a
consequence, direct or indirect, of the issuance of any Letter of Credit, other
than as a result of the gross negligence or willful misconduct of the Issuing
Lender as determined by a final non-appealable judgment of a court of competent
jurisdiction. (i) Liability for Acts and Omissions. As between the Borrower and
the Issuing Lender, or the Issuing Lender’s Affiliates, the Borrower assumes all
risks of the acts and omissions of, or misuse of the Letters of Credit by, the
respective beneficiaries of such Letters of Credit. In furtherance and not in
limitation of the foregoing, the Issuing Lender shall not be responsible for any
of the following, including any losses or damages to the Borrower or other
Person or property relating therefrom: (i) the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document submitted by any party in
connection with the application for an issuance of any such Letter of Credit,
even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged (even if the Issuing Lender or
its Affiliates shall have been notified thereof); (ii) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any such Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) the failure of the beneficiary of
any such Letter of Credit, or any other party to which such Letter of Credit may
be transferred, to comply fully with any conditions required in order to draw
upon such Letter of Credit or any other claim of the Borrower against any
beneficiary of such Letter of Credit, or any such transferee, or any dispute
between or among the Borrower and any beneficiary of any Letter of Credit or any
such transferee; (iv) errors, omissions, interruptions or delays in transmission
or delivery of any messages, by mail, cable, telegraph, telex or otherwise,
whether or not they be in cipher; (v) errors in interpretation of technical
terms; (vi) any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under any such Letter of Credit or of the
proceeds thereof; (vii) the misapplication by the beneficiary of any such Letter
of Credit of the proceeds of any drawing under such Letter of Credit; or (viii)
any consequences arising from causes beyond the control of the Issuing Lender or
its Affiliates, as applicable, including any act or omission of any Official
Body, and none of the above shall affect or impair, or prevent the vesting of,
any of the Issuing Lender’s or its Affiliates rights or powers hereunder.
Nothing in the preceding sentence shall relieve the Issuing Lender from
liability for the Issuing Lender’s gross negligence or willful misconduct in
connection with actions or omissions described in such clauses (i) through
(viii) of 42 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101050.jpg]
such sentence. In no event shall the Issuing Lender or its Affiliates be liable
to the Borrower for any indirect, consequential, incidental, punitive, exemplary
or special damages or expenses (including attorneys’ fees), or for any damages
resulting from any change in the value of any property relating to a Letter of
Credit. Without limiting the generality of the foregoing, the Issuing Lender and
each of its Affiliates (i) may rely on any oral or other communication believed
in good faith by the Issuing Lender or such Affiliate to have been authorized or
given by or on behalf of the applicant for a Letter of Credit, (ii) may honor
any presentation if the documents presented appear on their face substantially
to comply with the terms and conditions of the relevant Letter of Credit; (iii)
may honor a previously dishonored presentation under a Letter of Credit, whether
such dishonor was pursuant to a court order, to settle or compromise any claim
of wrongful dishonor, or otherwise, and shall be entitled to reimbursement to
the same extent as if such presentation had initially been honored, together
with any interest paid by the Issuing Lender or its Affiliate; (iv) may honor
any drawing that is payable upon presentation of a statement advising
negotiation or payment, upon receipt of such statement (even if such statement
indicates that a draft or other document is being delivered separately), and
shall not be liable for any failure of any such draft or other document to
arrive, or to conform in any way with the relevant Letter of Credit; (v) may pay
any paying or negotiating bank claiming that it rightfully honored under the
laws or practices of the place where such bank is located; and (vi) may settle
or adjust any claim or demand made on the Issuing Lender or its Affiliate in any
way related to any order issued at the applicant’s request to an air carrier, a
letter of guarantee or of indemnity issued to a carrier or any similar document
(each an “Order”) and honor any drawing in connection with any Letter of Credit
that is the subject of such Order, notwithstanding that any drafts or other
documents presented in connection with such Letter of Credit fail to conform in
any way with such Letter of Credit. In furtherance and extension and not in
limitation of the specific provisions set forth above, any action taken or
omitted by the Issuing Lender or its Affiliates under or in connection with the
Letters of Credit issued by it or any documents and certificates delivered
thereunder, if taken or omitted in good faith, shall not put the Issuing Lender
or its Affiliates under any resulting liability to the Borrower or any Lender.
(j) Issuing Lender Reporting Requirements. Each Issuing Lender shall, on the
first Business Day of each month, provide to Administrative Agent and Borrower a
schedule of the Letters of Credit issued by it, in form and substance
satisfactory to Administrative Agent, showing the date of issuance of each
Letter of Credit, the account party, the original face amount (if any), and the
expiration date of any Letter of Credit outstanding at any time during the
preceding month, and any other information relating to such Letter of Credit
that the Administrative Agent may request. 2.10 Defaulting Lenders. (a)
Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law: 43 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101051.jpg]
(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders. (ii)
Defaulting Lender Waterfall. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article 10
[Default] or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.2(b) [Set-Off] shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by such Defaulting Lender to any Issuing Lender or Swing Loan
Lender hereunder; third, to Cash Collateralize the Issuing Lender’s Fronting
Exposure with respect to such Defaulting Lender in accordance with Section 5.12
[Cash Collateral]; fourth, as the Borrower may request (so long as no Potential
Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrower, to be held in a deposit
account and released pro rata in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement
and (y) Cash Collateralize the Issuing Lender’s future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 5.12 [Cash Collateral];
sixth, to the payment of any amounts owing to the Lenders, the Issuing Lender or
Swing Loan Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the Issuing Lender or Swing Loan Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Potential Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender's
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
Letter of Credit Borrowing in respect of which such Defaulting Lender has not
fully funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in Section
7.2 [Each Loan or Letter of Credit] were satisfied or waived, such payment shall
be applied solely to pay the Loans of, and Letter of Credit Borrowings owed to,
all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or Letter of Credit Borrowing owed to, such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
Letter of Credit Obligations and Swing Loans are held by the Lenders pro rata in
accordance with the Commitments under the Facility without giving effect to
Section 2.10(a)(iv) [Reallocation of Participations to Reduce Fronting
Exposure]. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 2.10(a)(i)
[Defaulting Lender Waterfall] shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto. (iii) Certain
Fees. 44 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101052.jpg]
(A) No Defaulting Lender shall be entitled to receive any Commitment Fee for any
period during which that Lender is a Defaulting Lender (and the Borrower shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender). (B) Each Defaulting Lender shall be
entitled to receive Letter of Credit Fees for any period during which that
Lender is a Defaulting Lender only to the extent allocable to its Ratable Share
of the stated amount of Letters of Credit for which it has provided Cash
Collateral pursuant to Section 5.12 [Cash Collateral]. (C) With respect to any
Commitment Fee or Letter of Credit Fee not required to be paid to any Defaulting
Lender pursuant to clause (A) or (B) above, the Borrower shall (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in
Letter of Credit Obligations or Swing Loans that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each Issuing
Lender and Swing Loan Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such
Issuing Lender’s or Swing Loan Lender’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.
(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in Letter of Credit Obligations and
Swing Loans shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Ratable Shares (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that such reallocation
does not cause the aggregate Revolving Facility Usage of any Non-Defaulting
Lender to exceed such Non-Defaulting Lender’s Revolving Credit Commitment.
Subject to Section 12.15, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation. (v) Cash Collateral, Repayment of Swing
Loans. If the reallocation described in clause (iv) above cannot, or can only
partially, be effected, the Borrower shall, without prejudice to any right or
remedy available to it hereunder or under law, (x) first, prepay Swing Loans in
an amount equal to the Swing Loan Lender’s Fronting Exposure and (y) second,
Cash Collateralize the Issuing Lender’s Fronting Exposure in accordance with the
procedures set forth in Section 5.12 [Cash Collateral]. (b) Defaulting Lender
Cure. If the Borrower, the Administrative Agent, Swing Loan Lender and Issuing
Lender agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit and Swing Loans to be held pro
rata by the Lenders in accordance with the Commitments under the Facility
(without giving effect to Section 2.10 45 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101053.jpg]
(a)(iv) [Reallocation of Participations to Reduce Fronting Exposure], whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender. (c) New Swing Loans/Letters of
Credit. So long as any Lender is a Defaulting Lender, (i) the Swing Loan Lender
shall not be required to fund any Swing Loans unless it is satisfied that it
will have no Fronting Exposure after giving effect to such Swing Loan and (ii)
no Issuing Lender shall be required to issue, extend, renew or increase any
Letter of Credit unless it is satisfied that it will have no Fronting Exposure
after giving effect thereto. 2.11 Increase in Revolving Credit Commitments. (a)
Increasing Lenders and New Lenders. The Borrower may, at any time, request that
(1) the current Lenders increase their Revolving Credit Commitments (any current
Lender which elects to increase its Revolving Credit Commitment shall be
referred to as an “Increasing Lender”) or (2) one or more new lenders (each a
“New Lender”) join this Agreement and provide a Revolving Credit Commitment
hereunder, subject to the following terms and conditions: (i) No Obligation to
Increase. No current Lender shall be obligated to increase its Revolving Credit
Commitment and any increase in the Revolving Credit Commitment by any current
Lender shall be in the sole discretion of such current Lender; (ii) Defaults.
There shall exist no Events of Default or Potential Default on the effective
date of such increase and after giving effect to such increase; (iii) Aggregate
Revolving Credit Commitments. After giving effect to such increase, the total
Revolving Credit Commitments shall not exceed $475,000,000; (iv) Minimum
Revolving Credit Commitments. After giving effect to such increase, the amount
of the Revolving Credit Commitments provided by each of the New Lenders and each
of the Increasing Lenders shall be at least $25,000,000, unless such amount is
greater than the then remaining increase available under Section 2.11(a)(iii);
(v) Resolutions; Opinion. The Borrower shall deliver to the Administrative Agent
on or before the effective date of such increase the following documents in a
form reasonably acceptable to the Administrative Agent: (1) certifications of
their corporate secretaries with attached resolutions certifying that the
increase in the Revolving Credit Commitment has been approved by the Borrower,
and (2) an opinion of counsel addressed to the Administrative Agent and the
Lenders addressing the authorization and execution of the Loan Documents by, and
enforceability of the Loan Documents against, the Borrower; (vi) Notes. The
Borrower shall execute and deliver (1) to each Increasing Lender to whom a Note
was previously issued a replacement revolving credit Note 46 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101054.jpg]
reflecting the new amount of such Increasing Lender's Revolving Credit
Commitment after giving effect to the increase (and the prior Note, if any,
issued to such Increasing Lender shall be deemed to be terminated) and (2) to
each New Lender requesting a Note a revolving credit Note reflecting the amount
of such New Lender's Revolving Credit Commitment; (vii) Approval of New Lenders.
Any New Lender shall be subject to the approval of the Administrative Agent, the
Issuing Lender and the Swing Loan Lender, not to be unreasonably withheld or
delayed; (viii) Increasing Lenders. Each Increasing Lender shall confirm its
agreement to increase its Revolving Credit Commitment pursuant to an
acknowledgement in a form acceptable to the Administrative Agent, signed by it
and the Borrower and delivered to the Administrative Agent at least five (5)
days before the effective date of such increase; and (ix) New Lenders--Joinder.
Each New Lender shall execute a lender joinder in substantially the form of
Exhibit G pursuant to which such New Lender shall join and become a party to
this Agreement and the other Loan Documents with a Revolving Credit Commitment
in the amount set forth in such lender joinder. (b) Treatment of Outstanding
Loans and Letters of Credit. (i) Borrowing of New Loans. Each of the Lenders
shall participate in any new Loans made on or after such date in accordance with
their respective Ratable Shares after giving effect to the increase in Revolving
Credit Commitments contemplated by this Section 2.11. (ii) Outstanding Letters
of Credit and Loans. On the effective date of such increase, each Increasing
Lender and each New Lender (x) will be deemed to have purchased a participation
in each then outstanding Letter of Credit equal to its Ratable Share of such
Letter of Credit and the participation of each other Lender in such Letter of
Credit shall be adjusted accordingly and (y) will acquire, (and will pay to the
Administrative Agent, for the account of each Lender, in immediately available
funds, an amount equal to) its Ratable Share of all outstanding Participation
Advances. 2.12 Extension of Expiration Date. (a) Requests for Extension. The
Borrower may extend the Expiration Date then in effect hereunder (the “Existing
Expiration Date”) for up to two (2) additional 364-day periods, by written
notice to the Administrative Agent (who shall promptly notify the Lenders) at
any time after the Closing Date, but prior to the Existing Expiration Date, by
requesting that each Lender extend such Lender’s Expiration Date for an
additional 364 days from the Existing Commitment Termination Date. (b) Lender
Elections to Extend. Each Lender, acting in its sole and individual discretion,
shall promptly notify the Administrative Agent in writing (but in any event no
later than the Existing Expiration Date) whether or not such Lender agrees to
such extension (and each Lender that determines not to so extend its Expiration
Date, a “Non-Extending Lender”) and any Lender that does not so advise the
Administrative Agent on or before the Existing 47 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101055.jpg]
Expiration Date shall be deemed to be a Non-Extending Lender. The election of
any Lender to agree to such extension shall not obligate any other Lender to so
agree. (c) Notification by Administrative Agent. The Administrative Agent shall
notify the Borrower in writing of each Lender’s determination under this Section
2.12 prior to the Existing Expiration Date. (d) Additional Commitment Lenders.
The Borrower shall have the right on or before the Existing Expiration Date to
replace each Non-Extending Lender with, and add as “Lenders” under this
Agreement in place thereof, one or more Eligible Assignees, which may be a then
existing Lender (each, an “Additional Commitment Lender”) with the approval of
the Administrative Agent, Swing Loan Lender and the Issuing Lender (which
approvals shall not be unreasonably withheld), each of which Additional
Commitment Lenders shall have entered into an agreement in form and substance
satisfactory to the Borrower and the Administrative Agent pursuant to which such
Additional Commitment Lender shall, effective as of the Existing Expiration
Date, undertake a Revolving Credit Commitment (and, if any such Additional
Commitment Lender is already a Lender, its Revolving Credit Commitment shall be
in addition to such Lender’s Revolving Credit Commitment hereunder on such
date). (e) Minimum Extension Requirement. If (and only if) the total of the
Revolving Credit Commitments of the Lenders that have agreed so to extend their
Expiration Date and the additional Revolving Credit Commitments of the
Additional Commitment Lenders shall be more than 50% of the aggregate amount of
the Revolving Credit Commitments in effect immediately prior to the Existing
Expiration Date, then, effective as of the Existing Expiration Date, the
Expiration Date of each Extending Lender and of each Additional Commitment
Lender shall be extended to the date falling 364 days after the Existing
Expiration Date (except that, if such date is not a Business Day, such
Expiration Date as so extended shall be the preceding Business Day) and each
Additional Commitment Lender shall thereupon become a “Lender” for all purposes
of this Agreement. (f) Conditions to Effectiveness of Extensions.
Notwithstanding the foregoing, the extension of the Expiration Date pursuant to
this Section shall not be effective with respect to any Lender unless: (i) as of
the date of such extension of the Expiration Date and after giving effect
thereto, the representations and warranties of the Borrower shall be true and
correct in all material respects (unless qualified by materiality or reference
to the absence of a Material Adverse Change, in which event shall be true and
correct), except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this Section,
the representations and warranties contained in Section 6.6 [Financial
Statements] shall be deemed to refer to the most recent statements furnished
pursuant to Section 8.11 [Reporting Requirements]; (ii) no Event of Default or
Potential Default shall have occurred and be continuing on the date of such
extension of the Expiration Date and after giving effect thereto; and 48
135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101056.jpg]
(iii) on or before the Expiration Date of each Non-Extending Lender, (x) the
Borrower shall have paid in full the principal of and interest on all of the
Loans made by such Non-Extending Lender to the Borrower hereunder and (y) the
Borrower shall have paid in full all other Obligations owing to such Lender
hereunder and under the other Loan Documents (it being understood that after
giving effect to this clause (iii) with respect to any Non-Extending Lender,
such Non-Extending Lender’s Commitment shall be deemed terminated on the
Existing Expiration Date and such Non-Extending Lender shall no longer be a
“Lender” hereunder). ARTICLE 3 RESERVED ARTICLE 4 INTEREST RATES 4.1 Interest
Rate Options. The Borrower shall pay interest in respect of the outstanding
unpaid principal amount of the Loans as selected by it from the Base Rate
Option, the LIBOR Rate Option or the Daily LIBOR Rate set forth below applicable
to the Revolving Credit Loans or the Swing Loans, respectively, it being
understood that, subject to the provisions of this Agreement, the Borrower may
select different Interest Rate Options and different Interest Periods to apply
simultaneously to the Revolving Credit Loans comprising different Borrowing
Tranches and may convert to or renew one or more Interest Rate Options with
respect to all or any portion of the Revolving Credit Loans comprising any
Borrowing Tranche; provided that there shall not be at any one time outstanding
more than six (6) Borrowing Tranches of Revolving Credit Loans; provided further
that if an Event of Default or Potential Default exists and is continuing, the
Borrower may not request, convert to, or renew the LIBOR Rate Option for any
Revolving Credit Loans and the Required Lenders may demand that all existing
Borrowing Tranches bearing interest under the LIBOR Rate Option shall be
converted immediately to the Base Rate Option, subject to the obligation of the
Borrower to pay any indemnity under Section 5.10 [Indemnity] in connection with
such conversion. If at any time the designated rate applicable to any Loan made
by any Lender exceeds such Lender’s highest lawful rate, the rate of interest on
such Lender’s Loan shall be limited to such Lender’s highest lawful rate. (a)
Revolving Credit Interest Rate Options. The Borrower shall have the right to
select from the following Interest Rate Options applicable to the Revolving
Credit Loans: (i) Revolving Credit Base Rate Option: A fluctuating rate per
annum (computed on the basis of a year of 365 or 366 days, as the case may be,
and actual days elapsed) equal to the Base Rate plus the Applicable Margin, such
interest rate to change automatically from time to time effective as of the
effective date of each change in the Base Rate; or (ii) Revolving Credit LIBOR
Rate Option: A rate per annum (computed on the basis of a year of 360 days and
actual days elapsed) equal to the LIBOR Rate as determined for each applicable
Interest Period plus the Applicable Margin. 49 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101057.jpg]
(b) Swing Loan Interest Rate. Borrower shall have the right to select the Base
Rate Option applicable to Revolving Credit Loans or the Daily LIBOR Rate plus
the Applicable Margin to apply to the Swing Loans. (c) Rate Quotations. The
Borrower may call the Administrative Agent on or before the date on which a
Revolving Credit Loan Request is to be delivered to receive an indication of the
rates then in effect, but it is acknowledged that such projection shall not be
binding on the Administrative Agent or the Lenders nor affect the rate of
interest which thereafter is actually in effect when the election is made. 4.2
Interest Periods. At any time when the Borrower shall select, convert to or
renew a LIBOR Rate Option, the Borrower shall notify the Administrative Agent
thereof at least three (3) Business Days prior to the effective date of such
LIBOR Rate Option by delivering a Revolving Credit Loan Request. The notice
shall specify an Interest Period during which such Interest Rate Option shall
apply. Notwithstanding the preceding sentence, the following provisions shall
apply to any selection of, renewal of, or conversion to a LIBOR Rate Option: (a)
Amount of Borrowing Tranche. Each Borrowing Tranche of Loans under the LIBOR
Rate Option shall be in integral multiples of, and not less than, the respective
amounts set forth in Section 2.5(a) [Revolving Credit Loan Requests]; and (b)
Renewals. In the case of the renewal of a LIBOR Rate Option at the end of an
Interest Period, the first day of the new Interest Period shall be the last day
of the preceding Interest Period, without duplication in payment of interest for
such day. 4.3 Interest After Default. To the extent permitted by Law, upon the
occurrence of an Event of Default as described in Section 10.1(a) [Payments
Under Loan Documents] or Section 10.1(k) [Insolvency Proceedings, Solvency;
Attachment] and at the discretion of the Administrative Agent or upon written
demand by the Required Lenders to the Administrative Agent with respect to the
occurrence of any other Event of Default and until such time such Event of
Default shall have been cured or waived: (a) Letter of Credit Fees. The Letter
of Credit Fees pursuant to Section 2.9(b) [Letter of Credit Fees] shall be
increased by 2.0% per annum; (b) Interest Rate. Each Loan shall bear the rate of
interest applicable to Revolving Credit Loans under the Base Rate Option plus
2.0% per annum; (c) Other Obligations. Each other Obligation hereunder if not
paid when due shall bear interest at a rate per annum equal to the sum of the
rate of interest applicable to Revolving Credit Loans under the Base Rate Option
plus an additional 2.0% per annum from the time such Obligation becomes due and
payable until the time such Obligation is paid in full; and (d) Acknowledgment.
The Borrower acknowledges that the increase in rates referred to in this Section
4.3 reflects, among other things, the fact that such Loans or other amounts have
become a substantially greater risk given their default status and that the
Lenders are entitled to additional compensation for such risk; and all such
interest shall be payable by Borrower upon demand by Administrative Agent. 50
135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101058.jpg]
4.4 LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available. (a) Unascertainable. If on any date on which a LIBOR Rate would
otherwise be determined, the Administrative Agent shall have determined that:
(i) adequate and reasonable means do not exist for ascertaining such LIBOR Rate,
or (ii) a contingency has occurred which materially and adversely affects the
London interbank eurodollar market relating to the LIBOR Rate, then the
Administrative Agent shall have the rights specified in Section 4.4(c)
[Administrative Agent’s and Lender’s Rights]. (b) Illegality; Increased Costs;
Deposits Not Available. If at any time any Lender shall have determined that:
(i) the making, maintenance or funding of any Loan to which a LIBOR Rate Option
applies has been made impracticable or unlawful by compliance by such Lender in
good faith with any Law or any interpretation or application thereof by any
Official Body or with any request or directive of any such Official Body
(whether or not having the force of Law), or (ii) such LIBOR Rate Option will
not adequately and fairly reflect the cost to such Lender of the establishment
or maintenance of any such Loan, or (iii) after making all reasonable efforts,
deposits of the relevant amount in Dollars for the relevant Interest Period for
a Loan, or to banks generally, to which a LIBOR Rate Option applies,
respectively, are not available to such Lender with respect to such Loan, or to
banks generally, in the interbank eurodollar market, then the Administrative
Agent shall have the rights specified in Section 4.4(c) [Administrative Agent’s
and Lender’s Rights]. (c) Administrative Agent’s and Lender’s Rights. In the
case of any event specified in Section 4.4(a) [Unascertainable] above, the
Administrative Agent shall promptly so notify the Lenders and the Borrower
thereof, and in the case of an event specified in Section 4.4(b) [Illegality;
Increased Costs; Deposits Not Available] above, such Lender shall promptly so
notify the Administrative Agent and endorse a certificate to such notice as to
the specific circumstances of such notice, and the Administrative Agent shall
promptly send copies of such notice and certificate to the other Lenders and the
Borrower. Upon such date as shall be specified in such notice (which shall not
be earlier than the date such notice is given), the obligation of (A) the
Lenders, in the case of such notice given by the Administrative Agent, or (B)
such Lender, in the case of such notice given by such Lender, to allow the
Borrower to select, convert to or renew a LIBOR Rate Option shall be suspended
until the Administrative Agent shall have later notified the Borrower, or such
Lender shall have later notified the Administrative Agent, of the Administrative
Agent’s or such Lender’s, as the case may be, determination that the
circumstances giving rise to such previous determination no longer exist. 51
135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101059.jpg]
If at any time the Administrative Agent makes a determination under Section
4.4(a) [Unascertainable] and the Borrower has previously notified the
Administrative Agent of its selection of, conversion to or renewal of a LIBOR
Rate Option and such Interest Rate Option has not yet gone into effect, such
notification shall be deemed to provide for selection of, conversion to or
renewal of the Base Rate Option otherwise available with respect to such Loans.
If any Lender notifies the Administrative Agent of a determination under Section
4.4(b) [Illegality; Increased Costs; Deposits Not Available], the Borrower
shall, subject to the Borrower’s indemnification Obligations under Section 5.10
[Indemnity], as to any Loan of the Lender to which a LIBOR Rate Option applies,
on the date specified in such notice either convert such Loan to the Base Rate
Option otherwise available with respect to such Loan or prepay such Loan in
accordance with Section 5.6 [Voluntary Prepayments]. Absent due notice from the
Borrower of conversion or prepayment, such Loan shall automatically be converted
to the Base Rate Option otherwise available with respect to such Loan upon such
specified date. (d) Successor LIBOR Rate Index. (i) Benchmark Replacement.
Notwithstanding anything to the contrary herein or in any other Loan Document,
if the Administrative Agent determines that a Benchmark Transition Event or an
Early Opt-in Event has occurred, the Administrative Agent and the Borrower may
amend this Agreement to replace the LIBOR Rate with a Benchmark Replacement; and
any such amendment will become effective at 5:00 p.m. New York City time on the
fifth (5th) Business Day after the Administrative Agent has provided such
proposed amendment to all Lenders and the Borrower, so long as the
Administrative Agent has not received, by such time, written notice of objection
to such amendment from Lenders comprising the Required Lenders. Until the
Benchmark Replacement is effective, each advance, conversion and renewal of a
Loan under the LIBOR Rate Option will continue to bear interest with reference
to the LIBOR Rate; provided however, during a Benchmark Unavailability Period
(i) any pending selection of, conversion to or renewal of a Loan bearing
interest under the LIBOR Rate Option that has not yet gone into effect shall be
deemed to be a selection of, conversion to or renewal of the Base Rate Option
with respect to such Loan, (ii) all outstanding Loans bearing interest under the
LIBOR Rate Option shall automatically be converted to the Base Rate Option at
the expiration of the existing Interest Period (or sooner, if Administrative
Agent cannot continue to lawfully maintain such affected Loan under the LIBOR
Rate Option) and (iii) the component of the Base Rate based upon the LIBOR Rate
will not be used in any determination of the Base Rate. (ii) Benchmark
Replacement Conforming Changes. In connection with the implementation of a
Benchmark Replacement, the Administrative Agent will have the right to make
Benchmark Replacement Conforming Changes from time to time and, notwithstanding
anything to the contrary herein or in any other Loan Document, any amendments
implementing such Benchmark Replacement Conforming Changes will become effective
without any further action or consent of any other party to this Agreement.
(iii) Notices; Standards for Decisions and Determinations. The Administrative
Agent will promptly notify the Borrower and the Lenders of (A) any occurrence of
a Benchmark Transition Event or an Early Opt-in Election, as applicable 52
135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101060.jpg]
(B) the implementation of any Benchmark Replacement, (C) the effectiveness of
any Benchmark Replacement Conforming Changes and (D) the commencement of any
Benchmark Unavailability Period. Any determination, decision or election that
may be made by the Administrative Agent or the Lenders pursuant to this Section
4.4(d) including any determination with respect to a tenor, rate or adjustment
or of the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their sole discretion
and without consent from any other party hereto, except, in each case, as
expressly required pursuant to this Section 4.4(d). (iv) Certain Defined Terms.
As used in this Section 4.4: “Benchmark Replacement” means the sum of: (a) the
alternate benchmark rate that has been selected by the Administrative Agent and
the Borrower giving due consideration to (i) any selection or recommendation of
a replacement rate or the mechanism for determining such a rate by the Relevant
Governmental Body or (ii) any evolving or then-prevailing market convention for
determining a rate of interest as a replacement to the LIBOR Rate for U.S.
dollar-denominated credit facilities and (b) the Benchmark Replacement
Adjustment; provided that, if at any time the Benchmark Replacement as so
determined would be less than the Benchmark Replacement Floor, the Benchmark
Replacement will be deemed to be the Benchmark Replacement Floor for the
purposes of this Agreement. “Benchmark Replacement Adjustment” means, with
respect to any replacement of the LIBOR Rate with an alternate benchmark rate
for each applicable Interest Period, the spread adjustment, or method for
calculating or determining such spread adjustment, (which may be a positive or
negative value or zero) that has been selected by the Administrative Agent and
the Borrower (a) giving due consideration to (i) any selection or recommendation
of a spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the LIBOR Rate with the applicable Benchmark
Replacement (excluding such spread adjustment) by the Relevant Governmental Body
or (ii) any evolving or then-prevailing market convention for determining a
spread adjustment, or method for calculating or determining such spread
adjustment, for such replacement of the LIBOR Rate for U.S. dollar-denominated
credit facilities at such time and (b) which may also reflect adjustments to
account for (i) the effects of the transition from the LIBOR Rate to the
Benchmark Replacement and (ii) yield- or risk-based differences between the
LIBOR Rate and the Benchmark Replacement. “Benchmark Replacement Conforming
Changes” means, with respect to any Benchmark Replacement, any technical,
administrative or operational changes (including changes to the definition of
“Base Rate,” the definition of “Interest Period,” timing and frequency of
determining rates and making payments of interest and other administrative
matters) that the Administrative Agent decides may be appropriate to reflect the
adoption and implementation of such Benchmark Replacement and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent decides that
adoption of 53 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101061.jpg]
any portion of such market practice is not administratively feasible or if the
Administrative Agent determines that no market practice for the administration
of the Benchmark Replacement exists, in such other manner of administration as
the Administrative Agent decides is reasonably necessary in connection with the
administration of this Agreement). “Benchmark Replacement Date” means the
earlier to occur of the following events with respect to the LIBOR Rate: (1) in
the case of clause (1) or (2) of the definition of “Benchmark Transition Event,”
the later of (a) the date of the public statement or publication of information
referenced therein and (b) the date on which the administrator of the LIBOR Rate
permanently or indefinitely ceases to provide the LIBOR Rate; or (2) in the case
of clause (3) of the definition of “Benchmark Transition Event,” the date of the
public statement or publication of information referenced therein. “Benchmark
Replacement Floor” means the minimum rate of interest, if any, specified for the
LIBOR Rate or, if no minimum rate of interest is specified, zero. “Benchmark
Transition Event” means the occurrence of one or more of the following events
with respect to the LIBOR Rate: (1) a public statement or publication of
information by or on behalf of the administrator of the LIBOR Rate announcing
that such administrator has ceased or will cease to provide the LIBOR Rate,
permanently or indefinitely, provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
the LIBOR Rate; (2) a public statement or publication of information by a
Governmental Authority having jurisdiction over the Administrative Agent, the
regulatory supervisor for the administrator of the LIBOR Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the LIBOR Rate, a resolution authority with jurisdiction over the
administrator for the LIBOR Rate or a court or an entity with similar insolvency
or resolution authority over the administrator for the LIBOR Rate, which states
that the administrator of the LIBOR Rate has ceased or will cease to provide the
LIBOR Rate permanently or indefinitely, provided that, at the time of such
statement or publication, there is no successor administrator that will continue
to provide the LIBOR Rate; or (3) a public statement or publication of
information by the regulatory supervisor for the administrator of the LIBOR Rate
or a Governmental Authority having jurisdiction over the Administrative Agent
announcing that the LIBOR Rate is no longer representative. “Benchmark
Unavailability Period” means, if a Benchmark Transition Event and its related
Benchmark Replacement Date have occurred with respect to the LIBOR Rate and
solely to the extent that the LIBOR Rate has not been replaced with a 54
135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101062.jpg]
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBOR Rate for all purposes hereunder in accordance with Section
4.4(d) and (y) ending at the time that a Benchmark Replacement has replaced the
LIBOR Rate for all purposes hereunder pursuant to Section 4.4(d). “Early Opt-in
Event” means a determination by the Administrative Agent that U.S.
dollar-denominated credit facilities being executed at such time, or that
include language similar to that contained in this Section 4.4(d), are being
executed or amended, as applicable, to incorporate or adopt a new benchmark
interest rate to replace the LIBOR Rate. “Relevant Governmental Body” means the
Federal Reserve Board and/or the Federal Reserve Bank of New York, or a
committee officially endorsed or convened by the Federal Reserve Board and/or
the Federal Reserve Bank of New York or any successor thereto. 4.5 Selection of
Interest Rate Options. If the Borrower fails to select a new Interest Period to
apply to any Borrowing Tranche of Loans under the LIBOR Rate Option at the
expiration of an existing Interest Period applicable to such Borrowing Tranche
in accordance with the provisions of Section 4.2 [Interest Periods], the
Borrower shall be deemed to have converted such Borrowing Tranche to the Base
Rate Option, as applicable to Revolving Credit Loans, commencing upon the last
day of the existing Interest Period. If the Borrower provides any Revolving
Credit Loan Request related to a Loan at the LIBOR Rate Option but fails to
identify an Interest Period therefor, such Revolving Credit Loan Request shall
be deemed to request an Interest Period of one month. Any Revolving Credit Loan
Request that fails to select an Interest Rate Option shall be deemed to be a
request for the Base Rate Option. ARTICLE 5 PAYMENTS; TAXES; YIELD MAINTENANCE
5.1 Payments. All payments and prepayments to be made in respect of principal,
interest, Commitment Fees, Letter of Credit Fees, Administrative Agent’s Fee or
other fees or amounts due from the Borrower hereunder shall be payable prior to
11:00 a.m. on the date when due without presentment, demand, protest or notice
of any kind, all of which are hereby expressly waived by the Borrower, and
without set-off, counterclaim or other deduction of any nature, and an action
therefor shall immediately accrue. Such payments shall be made to the
Administrative Agent at the Principal Office for the account of the Swing Loan
Lender with respect to the Swing Loans and for the ratable accounts of the
Lenders with respect to the Revolving Credit Loans in U.S. Dollars and in
immediately available funds, and the Administrative Agent shall promptly
distribute such amounts to the Lenders in immediately available funds; provided
that in the event payments are received by 11:00 a.m. by the Administrative
Agent with respect to the Loans and such payments are not distributed to the
Lenders on the same day received by the Administrative Agent, the Administrative
Agent shall pay the Lenders interest at the Federal Funds Effective Rate with
respect to the amount of such payments for each day held by the Administrative
Agent and not distributed to the Lenders. The Administrative Agent’s and each
Lender’s statement of account, ledger or other relevant record 55 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101063.jpg]
shall, in the absence of manifest error, be conclusive as the statement of the
amount of principal of and interest on the Loans and other amounts owing under
this Agreement. 5.2 Pro Rata Treatment of Lenders. Each borrowing of Revolving
Credit Loans shall be allocated to each Lender according to its Ratable Share,
and each selection of, conversion to or renewal of any Interest Rate Option and
each payment or prepayment by the Borrower with respect to principal, interest,
Commitment Fees and Letter of Credit Fees (but excluding the Administrative
Agent’s Fee and the Issuing Lender’s fronting fee) shall (except as otherwise
may be provided with respect to a Defaulting Lender and except as provided in
Sections 4.4(c) [Administrative Agent’s and Lender’s Rights] in the case of an
event specified in Section 4.4 [LIBOR Rate Unascertainable; Etc.], 5.6(b)
[Replacement of a Lender] or 5.8 [Increased Costs]) be payable ratably among the
Lenders entitled to such payment in accordance with the amount of principal,
interest, Commitment Fees and Letter of Credit Fees, as set forth in this
Agreement. Notwithstanding any of the foregoing, each borrowing or payment or
prepayment by the Borrower of principal, interest, fees or other amounts from
the Borrower with respect to Swing Loans shall be made by or to the Swing Loan
Lender according to Section 2.6(e) [Borrowings to Repay Swing Loans]. 5.3
Sharing of Payments by Lenders. If any Lender shall, by exercising any right of
setoff, counterclaim or banker’s lien or other any right, by receipt of
voluntary payment, by realization upon security, or by any other non-pro rata
source, obtain payment in respect of any principal of or interest on any of its
Loans or other obligations hereunder resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such obligations greater than the pro-rata share of
the amount such Lender is entitled thereto, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that: (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, together with interest or other amounts, if any, required by Law
(including court order) to be paid by the Lender or the holder making such
purchase; and (ii) the provisions of this Section 5.3 shall not be construed to
apply to (x) any payment made by the Borrower pursuant to and in accordance with
the express terms of the Loan Documents or (y) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or Participation Advances to any assignee or participant. The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable Law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of setoff and
counterclaim with respect to such 56 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101064.jpg]
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation. 5.4 Administrative Agent’s Clawback. (a)
Reserved. (b) Payments by Borrower; Presumptions by Administrative Agent. Unless
the Administrative Agent shall have received notice from the Borrower prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders or the Issuing Lender hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Lender, as the case may be,
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Lender, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Lender, with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation. 5.5
Interest Payment Dates. Interest on Loans to which the Base Rate Option applies
shall be due and payable in arrears on each Payment Date and the Expiration Date
or the applicable Specified Maturity Date. Interest on Loans to which the LIBOR
Rate Option applies shall be due and payable on the last day of each Interest
Period for those Loans and, if such Interest Period is longer than three (3)
Months, also on the 90th day of such Interest Period and the Expiration Date or
the applicable Specified Maturity Date. Interest on the principal amount of each
Loan or other monetary Obligation shall be due and payable on demand after such
principal amount or other monetary Obligation becomes due and payable (whether
on the stated Expiration Date, the applicable Specified Maturity Date or upon
acceleration or otherwise). 5.6 Voluntary Prepayments. (a) Right to Prepay. The
Borrower shall have the right at its option from time to time to prepay the
Loans in whole or part without premium or penalty (except as provided in Section
5.7(a) [Replacement of a Lender], in Section 5.8 [Increased Costs] and Section
5.10 [Indemnity]). Whenever the Borrower desires to prepay any part of the
Loans, it shall provide a prepayment notice to the Administrative Agent by 1:00
p.m. at least one (1) Business Day prior to the date of prepayment of the
Revolving Credit Loans or no later than 1:00 p.m. on the date of prepayment of
Swing Loans, setting forth the following information: (i) the date, which shall
be a Business Day, on which the proposed prepayment is to be made; (ii) a
statement indicating the application of the prepayment between the Revolving
Credit Loans and Swing Loans; 57 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101065.jpg]
(iii) a statement indicating the application of the prepayment between Loans to
which the Base Rate Option applies and Loans to which the LIBOR Rate Option
applies; and (iv) the total principal amount of such prepayment, which shall not
be less than the lesser of (i) the Revolving Facility Usage or (ii) $100,000 for
any Swing Loan or $5,000,000 for any Revolving Credit Loan. All prepayment
notices shall be irrevocable. The principal amount of the Loans for which a
prepayment notice is given, together with interest on such principal amount,
shall be due and payable on the date specified in such prepayment notice as the
date on which the proposed prepayment is to be made. Except as provided in
Section 4.4(c) [Administrative Agent’s and Lender’s Rights], if the Borrower
prepays a Loan but fails to specify the applicable Borrowing Tranche which the
Borrower is prepaying, the prepayment shall be applied first to Loans to which
the Base Rate Option applies, then to Loans to which the LIBOR Rate Option
applies. Any prepayment hereunder shall be subject to the Borrower’s Obligation
to indemnify the Lenders under Section 5.10 [Indemnity]. 5.7 Replacement of a
Lender; Designation of a Different Lending Office. (a) Replacement of a Lender.
If any Lender requests compensation under Section 5.8 [Increased Costs], or if
the Borrower is required to pay any Indemnified Taxes or additional amounts to
any Lender or any Official Body for the account of any Lender pursuant to
Section 5.9 [Taxes] and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 5.7(b), or if
any Lender is a Defaulting Lender or a Non-Consenting Lender, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 12.9 [Successors and Assigns]), all of its
interests, rights (other than its existing rights to payments pursuant to
Section 5.8 [Increased Cost] or Section 5.9 [Taxes]) and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that: (i) the Borrower shall have paid to the
Administrative Agent the assignment fee (if any) specified in Section 12.9
[Successors and Assigns]; (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in
Letter of Credit Borrowings, accrued interest thereon, accrued fees and all
other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 5.10 [Indemnity]) from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts); (iii) in the case of any such
assignment resulting from a claim for compensation under Section 5.8 [Increased
Costs] or payments required to be made pursuant to 58 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101066.jpg]
Section 5.9 [Taxes], such assignment will result in a reduction in such
compensation or payments thereafter; (iv) such assignment does not conflict with
applicable Law; and (v) in the case of any assignment resulting from a Lender
becoming a Non-Consenting Lender, the applicable assignee shall have consented
to the applicable amendment, waiver or consent. A Lender shall not be required
to make any such assignment or delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply. (b) Designation of a
Different Lending Office. If any Lender requests compensation under Section 5.8
[Increased Costs], or the Borrower is or will be required to pay any Indemnified
Taxes or additional amounts to any Lender or any Official Body for the account
of any Lender pursuant to Section 5.9 [Taxes], then such Lender shall (at the
request of the Borrower) use reasonable efforts to designate a different Lending
Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 5.8 [Increased Costs] or
Section 5.9 [Taxes], as the case may be, in the future, and (ii) would not
subject such Lender to any material unreimbursed cost or expense and would not
otherwise be materially disadvantageous to such Lender. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment. 5.8 Increased Costs. (a)
Increased Costs Generally. If any Change in Law shall: (i) impose, modify or
deem applicable any reserve, special deposit, compulsory loan, insurance charge
or similar requirement against assets of, deposits with or for the account of,
or credit extended or participated in by, any Lender (except any reserve
requirement reflected in the LIBOR Rate) or the Issuing Lender; (ii) subject any
Recipient to any Taxes (other than (A) Indemnified Taxes, (B) Taxes described in
clauses (ii) through (iv) of the definition of Excluded Taxes and (C) Connection
Income Taxes) on its loans, loan principal, letters of credit, commitments, or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or (iii) impose on any Lender, the Issuing Lender or the
London interbank market any other condition, cost or expense (other than Taxes)
affecting this Agreement or Loans made by such Lender or any Letter of Credit or
participation therein; and the result of any of the foregoing shall be to
increase the cost to such Lender or such other Recipient of making, converting
to, continuing or maintaining any Loan or of maintaining its obligation to make
any such Loan, or to increase the cost to such Lender, the Issuing Lender or
such other Recipient of participating in, issuing or maintaining any Letter of
Credit (or of 59 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101067.jpg]
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender, the
Issuing Lender or other Recipient hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender, the Issuing Lender or other
Recipient, the Borrower will pay to such Lender, the Issuing Lender or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Lender or other Recipient, as the case may
be, for such additional costs incurred or reduction suffered. (b) Capital
Requirements. If any Lender or the Issuing Lender determines that any Change in
Law affecting such Lender or the Issuing Lender or any Lending Office of such
Lender or such Lender’s or the Issuing Lender’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Lender’s capital or
on the capital of such Lender’s or the Issuing Lender’s holding company, if any,
as a consequence of this Agreement, the Commitments of such Lender or the Loans
made by, or participations in Letters of Credit or Swing Loans held by, such
Lender, or the Letters of Credit issued by the Issuing Lender, to a level below
that which such Lender or the Issuing Lender or such Lender’s or the Issuing
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Lender’s policies and the
policies of such Lender’s or the Issuing Lender’s holding company with respect
to capital adequacy and liquidity), then from time to time the Borrower will pay
to such Lender or the Issuing Lender, as the case may be, such additional amount
or amounts as will compensate such Lender or the Issuing Lender or such Lender’s
or the Issuing Lender’s holding company for any such reduction suffered. (c)
Certificates for Reimbursement; Repayment of Outstanding Loans; Borrowing of New
Loans. A certificate of a Lender or the Issuing Lender setting forth the amount
or amounts necessary to compensate such Lender or the Issuing Lender or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section and delivered to the Borrower shall be conclusive absent manifest
error. The Borrower shall pay such Lender or the Issuing Lender, as the case may
be, the amount shown as due on any such certificate within ten (10) days after
receipt thereof. (d) Delay in Requests. Failure or delay on the part of any
Lender or the Issuing Lender to demand compensation pursuant to this Section
shall not constitute a waiver of such Lender’s or the Issuing Lender’s right to
demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the Issuing Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than nine (9) months prior
to the date that such Lender or the Issuing Lender, as the case may be, notifies
the Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or the Issuing Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine (9) month period
referred to above shall be extended to include the period of retroactive effect
thereof). (e) Survival. Each party’s obligations under this Section 5.8
[Increased Costs] shall survive the resignation of the Administrative Agent or
any assignment of rights by, or the replacement of, a Lender, the termination of
the Commitments and the repayment, satisfaction or discharge of all Obligations.
60 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101068.jpg]
5.9 Taxes. (a) Issuing Lender. For purposes of this Section 5.9, the term
“Lender” includes the Issuing Lender and the term “applicable Law” includes
FATCA. (b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be without deduction or
withholding for any Taxes, except as required by applicable Law. If any
applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Official Body in accordance with
applicable Law and, if such Tax is an Indemnified Tax, then the sum payable by
the Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 5.9 [Taxes]) the applicable
Recipient receives an amount equal to the sum it would have received had no such
deduction or withholding been made. (c) Payment of Other Taxes by the Borrower.
The Borrower shall timely pay to the relevant Official Body in accordance with
applicable Law, or at the option of the Administrative Agent timely reimburse it
for the payment of, any Other Taxes. (d) Indemnification by the Borrower. The
Borrower shall indemnify each Recipient, within ten (10) days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 5.9 [Taxes]) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Official Body. A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error. (e) Indemnification by the Lenders. Each
Lender shall severally indemnify the Administrative Agent, within ten (10) days
after demand therefor, for (i) any Indemnified Taxes attributable to such Lender
(but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 12.9(d)
[Participations] relating to the maintenance of a Participant Register, and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Official Body. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other 61 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101069.jpg]
source against any amount due to the Administrative Agent under this Section
5.9(e) [Indemnification by the Lenders]. (f) Evidence of Payments. As soon as
practicable after any payment of Taxes by the Borrower to an Official Body
pursuant to this Section 5.9 [Taxes], the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Official Body evidencing such payment, a copy of the return reporting such
payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent. (g) Status of Lenders. (i) Any Lender that is entitled to
an exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 5.9(g)(ii)(A),
(ii)(B) and (ii)(D) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender. (ii) Without limiting the
generality of the foregoing, in the event that the Borrower is a U.S. Person,
(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax; (B) any Foreign Lender shall, to the extent it
is legally entitled to do so, deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), whichever of the following is applicable:
(I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN-E (or
W-8BEN if applicable) 62 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101070.jpg]
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN-E (or
W-8BEN if applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty; (II) executed originals of IRS Form W-8ECI; (III) in
the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (B)
a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN-E (or W-8BEN if applicable); or (IV) to
the extent a Foreign Lender is not the beneficial owner, executed originals of
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or W-8BEN if
applicable), a U.S. Tax Compliance Certificate substantially in the form of
Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
H-4 on behalf of each such direct and indirect partner; (C) any Foreign Lender
shall, to the extent it is legally entitled to do so, deliver to the Borrower
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of any other form prescribed by applicable Law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable Law to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made; and (D) if a payment made to a
Lender under any Loan Document would be subject to U.S. federal withholding Tax
imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to the Borrower
and the Administrative Agent at the time or times prescribed by law and at such
time or times reasonably requested by the Borrower or the Administrative Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) 63 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101071.jpg]
and such additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement. Each Lender agrees that if any form or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification or promptly notify the Borrower and
the Administrative Agent in writing of its legal inability to do so. (h)
Treatment of Certain Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section 5.9 [Taxes] (including by the
payment of additional amounts pursuant to this Section 5.9 [Taxes]), it shall
pay to the indemnifying party an amount equal to such refund (but only to the
extent of indemnity payments made under this Section 5.9 [Taxes] with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Official Body with respect to such refund). Such
indemnifying party, upon the request of such indemnified party incurred in
connection with obtaining such refund, shall repay to such indemnified party the
amount paid over pursuant to this Section 5.9(h) [Treatment of Certain Refunds]
(plus any penalties, interest or other charges imposed by the relevant Official
Body) in the event that such indemnified party is required to repay such refund
to such Official Body. Notwithstanding anything to the contrary in this Section
5.9(h) [Treatment of Certain Refunds]), in no event will the indemnified party
be required to pay any amount to an indemnifying party pursuant to this Section
5.9(h) [Treatment of Certain Refunds] the payment of which would place the
indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person. (i) Survival. Each party’s obligations under this Section 5.9
[Taxes] shall survive the resignation of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all Obligations.
5.10 Indemnity. In addition to the compensation or payments required by Section
5.8 [Increased Costs] or Section 5.9 [Taxes], the Borrower shall indemnify each
Lender against all liabilities, losses or expenses (including loss of
anticipated profits, any foreign exchange losses and any loss or expense arising
from the liquidation or reemployment of funds obtained by it to maintain such
Loan, from fees payable to terminate the deposits from which such funds were
obtained or from the performance of any foreign exchange contract) which such
Lender sustains or incurs as a consequence of any: 64 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101072.jpg]
(i) payment, prepayment, conversion or renewal of any Loan to which a LIBOR Rate
Option applies on a day other than the last day of the corresponding Interest
Period (whether or not such payment or prepayment is mandatory, voluntary or
automatic and whether or not such payment or prepayment is then due); or (ii)
attempt by the Borrower to revoke (expressly, by later inconsistent notices or
otherwise) in whole or part any Revolving Credit Loan Requests under Section 2.5
[Revolving Credit Loan Requests; Swing Loan Requests] or Section 4.2 [Interest
Periods] or notice relating to prepayments under Section 5.6 [Voluntary
Prepayments] or failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Loan under the Base Rate Option on the date or in the amount
notified by the Borrower, or (iii) any assignment of a Loan under the LIBOR Rate
Option on a day other than the last day of the Interest Period therefor as a
result of a request by the Borrower pursuant to Section 5.7(a) [Replacement of a
Lender]. If any Lender sustains or incurs any such loss or expense, it shall
from time to time notify the Borrower of the amount determined in good faith by
such Lender (which determination may include such assumptions, allocations of
costs and expenses and averaging or attribution methods as such Lender shall
deem reasonable) to be necessary to indemnify such Lender for such loss or
expense. Such notice shall set forth in reasonable detail the basis for such
determination. Such amount shall be due and payable by the Borrower to such
Lender ten (10) Business Days after such notice is given. Each party’s
obligations under this Section 5.10 [Indemnity] shall survive the resignation of
the Administrative Agent or any assignment of rights by, or the replacement of,
a Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all Obligations. 5.11 Settlement Date Procedures. In order to
minimize the transfer of funds between the Lenders and the Administrative Agent,
the Borrower may borrow, repay and reborrow Swing Loans and the Swing Loan
Lender may make Swing Loans as provided in Section 2.1(b) [Swing Loan
Commitment] hereof during the period between Settlement Dates. The
Administrative Agent shall notify each Lender of its Ratable Share of the total
of the Revolving Credit Loans and the Swing Loans (each a “Required Share”). On
such Settlement Date, each Lender shall pay to the Administrative Agent the
amount equal to the difference between its Required Share and its Revolving
Credit Loans, and the Administrative Agent shall pay to each Lender its Ratable
Share of all payments made by the Borrower to the Administrative Agent with
respect to the Revolving Credit Loans. The Administrative Agent shall also
effect settlement in accordance with the foregoing sentence on the proposed
Borrowing Dates for Revolving Credit Loans and may at its option effect
settlement on any other Business Day. These settlement procedures are
established solely as a matter of administrative convenience, and nothing
contained in this Section 5.11 shall relieve the Lenders of their obligations to
fund Revolving Credit Loans on dates other than a Settlement Date pursuant to
Section 2.1(b) [Swing Loan Commitment]. The Administrative Agent may at any time
at its option for any reason whatsoever require each Lender to pay immediately
to the Administrative Agent such Lender’s Ratable Share of the outstanding
Revolving Credit Loans and each Lender may at any time require the
Administrative 65 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101073.jpg]
Agent to pay immediately to such Lender its Ratable Share of all payments made
by the Borrower to the Administrative Agent with respect to the Revolving Credit
Loans. 5.12 Cash Collateral. At any time that there shall exist a Defaulting
Lender, within one Business Day following the written request of the
Administrative Agent or the Issuing Lender (with a copy to the Administrative
Agent) the Borrower shall Cash Collateralize the Issuing Lender’s Fronting
Exposure with respect to such Defaulting Lender (determined after giving effect
to Section 2.10(a)(iv) [Reallocation of Participations to Reduce Fronting
Exposure] and any Cash Collateral provided by such Defaulting Lender) in an
amount not less than the Minimum Collateral Amount. (a) Grant of Security
Interest. The Borrower, and to the extent provided by any Defaulting Lender,
such Defaulting Lender, hereby grants to the Administrative Agent, for the
benefit of the Issuing Lender, and agrees to maintain, a first priority security
interest in all such Cash Collateral as security for the Defaulting Lenders’
obligation to fund participations in respect of Letter of Credit Obligations, to
be applied pursuant to clause (b) below. If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent and the Issuing Lender as herein provided,
or that the total amount of such Cash Collateral is less than the Minimum
Collateral Amount, the Borrower will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency (after giving effect to any
Cash Collateral provided by the Defaulting Lender). (b) Application.
Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided under this Section 5.12 [Cash Collateral] or Section 2.10
[Defaulting Lender] in respect of Letters of Credit shall be applied to the
satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of Letter of Credit Obligations (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein. (c) Termination of
Requirement. Cash Collateral (or the appropriate portion thereof) provided to
reduce the Issuing Lender’s Fronting Exposure shall no longer be required to be
held as Cash Collateral pursuant to this Section 5.12 [Cash Collateral]
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or (ii)
the determination by the Administrative Agent and the Issuing Lender that there
exists excess Cash Collateral; provided that, subject to Section 2.10
[Defaulting Lenders] the Person providing Cash Collateral and the Issuing Lender
may agree that Cash Collateral shall be held to support future anticipated
Fronting Exposure or other obligations and provided further that to the extent
that such Cash Collateral was provided by the Borrower, such Cash Collateral
shall remain subject to the security interest granted pursuant to Section
5.12(a) [Grant of Security Interest] above. 66 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101074.jpg]
ARTICLE 6 REPRESENTATIONS AND WARRANTIES Representations and Warranties. The
Borrower represents and warrants to the Administrative Agent and each of the
Lenders as follows: 6.1 Organization and Qualification; Power and Authority;
Compliance With Laws; Title to Properties; Event of Default. The Borrower and
each of its Subsidiary (i) is a corporation, partnership or limited liability
company duly organized or formed, validly existing and in good standing under
the laws of its jurisdiction of organization, (ii) has all necessary lawful
power and authority, and all necessary licenses, approvals and authorizations to
own or lease its properties and to engage in the business it presently conducts
or currently proposes to conduct, except, in the cases of owning or leasing its
properties and engaging in the business it presently conducts or currently
proposes to conduct, where the absence of such licenses, approvals or
authorizations, either individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Change, (iii) is duly licensed or
qualified and in good standing in each jurisdiction where the property owned or
leased by it or the nature of the business transacted by it or both makes such
licensing or qualification necessary and the absence of such licensing or
qualification would reasonably be expected to result in a Material Adverse
Change, (iv) has full power and authority to enter into, execute, deliver and
carry out this Agreement and the other Loan Documents to which it is a party, to
incur the Indebtedness contemplated by the Loan Documents and to perform its
Obligations, and all such actions have been duly authorized by all necessary
action and proceedings on its part, (v) is in compliance in all material
respects with all applicable Laws (other than Environmental Laws which are
specifically addressed in Section 6.14 [Environmental Matters]) in all
jurisdictions in which the Borrower or Subsidiary of the Borrower is presently
or will be doing business except where (a) the failure to do so, either
individually or in the aggregate, would not reasonably be expected to constitute
a Material Adverse Change or (b) any non-compliance is being contested in good
faith by appropriate proceedings diligently conducted, and (vi) has good and
marketable title to or valid leasehold interest in all properties, assets and
other rights which it purports to own or lease or which are reflected as owned
or leased on its books and records, free and clear of all Liens and encumbrances
except Permitted Liens, except where the failure to do so, either individually
or in the aggregate, would not reasonably be expected to constitute a Material
Adverse Change. No Event of Default or Potential Default has occurred and is
continuing or would result from the performance by the Borrower of its
Obligations. 6.2 Borrower; Subsidiaries and Owners; Investment Companies. As of
the Closing Date, Schedule 6.2 states (i) the name of each of the Borrower’s
Subsidiaries, its jurisdiction of organization and the amount, percentage and
type of Equity Interests in such Subsidiary (the “Subsidiary Equity Interests”),
(ii) the name of each holder of Subsidiary Equity Interest in each Subsidiary
and the amount thereof and (iii) any options, warrants or other rights
outstanding to purchase any such Equity Interests referred to in clause (i) or
(ii). The Borrower and each Subsidiary of the Borrower has good and marketable
title to all of the Subsidiary Equity Interests it then purports to own, free
and clear in each case of any Lien and all such Subsidiary Equity Interests have
been duly authorized and validly issued, and are fully paid and nonassessable.
Neither the Borrower nor any Subsidiaries of the Borrower is an “investment
company” registered or required to be registered under the Investment Company
Act of 1940 or under the 67 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101075.jpg]
“control” of an “investment company” as such terms are defined in the Investment
Company Act of 1940 and shall not become such an “investment company” or under
such “control.” 6.3 Validity and Binding Effect. Each of this Agreement and each
other Loan Document has been (or when delivered will have been), (i) duly
authorized, validly executed and delivered by the Borrower, and (ii)
constitutes, or will constitute, legal, valid and binding obligations of the
Borrower, enforceable against the Borrower in accordance with its terms. 6.4 No
Conflict; Material Agreements; Consents. Neither the execution and delivery of
this Agreement or the other Loan Documents by the Borrower nor the consummation
of the transactions herein or therein contemplated or compliance with the terms
and provisions hereof or thereof by the Borrower will conflict with, constitute
a default under or result in any breach of (i) the terms and conditions of the
certificate of incorporation, bylaws, certificate of limited partnership,
partnership agreement, certificate of formation, limited liability company
agreement or other organizational documents of the Borrower or (ii) any Law or
any material agreement or instrument or order, writ, judgment, injunction or
decree to which the Borrower or any of its Subsidiaries is a party or by which
it or any of its Subsidiaries is bound or to which it is subject or by which it
is affected, or result in the creation or enforcement of any Lien whatsoever
upon any property (now or hereafter acquired) of the Borrower or any of its
Subsidiaries (other than Liens granted under the Loan Documents). There is no
default under such material agreement (referred to above) and neither the
Borrower nor any of its Subsidiaries is bound by any contractual obligation, or
subject to any restriction in any organization document, or any requirement of
Law which would reasonably be likely to result in a Material Adverse Change. No
consent, approval, exemption, order or authorization of, or a registration or
filing with, or notice to, any Official Body or any other Person is required by
any Law or any agreement in connection with the execution, delivery and
performance by, or enforcement against, the Borrower of this Agreement and the
other Loan Documents except such as has been obtained or issued and which
remains in full force and effect; provided that any increase of the Commitments
in accordance with Section 2.11 [Increase in Revolving Credit Commitments] or
the extension of the Expiration Date in accordance with Section 2.12 [Extension
of Expiration Date] may require appropriate governmental or third party
authorization thereof prior to the effectiveness of such increase or such
extension, as the case may be. 6.5 Litigation. There are no actions, suits,
claims, proceedings or investigations pending or, to the knowledge of the
Borrower, threatened against the Borrower or any Subsidiary of the Borrower or
any of their properties at law or in equity before any Official Body which (i)
individually or in the aggregate would reasonably be expected to result in any
Material Adverse Change or (ii) state to affect, impact or restate this
Agreement or any of the other Loan Documents or the transactions contemplated
hereby or thereby. Neither the Borrower nor any Subsidiaries of the Borrower is
in violation of any order, writ, injunction or any decree of any Official Body
which would reasonably be expected to result in any Material Adverse Change. 6.6
Financial Statements. (a) Historical Statements. The Borrower has delivered to
the Administrative Agent copies of its audited consolidated year-end balance
sheet, statement of income or operations, shareholders’ equity and cash flows,
for and as of the end of the fiscal year ended 68 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101076.jpg]
December 31, 2019. In addition, the Borrower has delivered to the Administrative
Agent copies of its unaudited consolidated interim balance sheet, statement of
income or operations, shareholders’ equity and cash flows, for the fiscal year
to date and as of the end of the fiscal quarter ended June 30, 2020 (all such
annual and interim statements being collectively referred to as the
“Statements”). The Statements (i) are correct and complete in all material
respects, (ii) fairly present in all material respects the consolidated
financial condition of the Borrower and its Subsidiaries as of the respective
dates thereof and the results of operations for the fiscal periods then ended in
accordance with GAAP consistently applied throughout the period covered thereby,
subject (in the case of the interim statements) to normal year end audit
adjustments utilized on a consistent basis and the absence of footnotes and
(iii) have been prepared in accordance with GAAP consistently applied throughout
the period covered thereby, subject (in the case of the interim statements) to
normal year-end audit adjustments utilized on a consistent basis and the absence
of footnotes. (b) Accuracy of Financial Statements. Neither the Borrower nor any
Subsidiary of the Borrower has any indebtedness, liabilities, contingent or
otherwise, or forward or long-term commitments that are required to be disclosed
in accordance with GAAP that are not disclosed in the Statements or in the notes
thereto or on Schedule 6.6(b), attached hereto and incorporated herein by
reference, and except as disclosed therein there are no unrealized losses from
any commitments of the Borrower or any Subsidiary of the Borrower which would
reasonably be expected to cause a Material Adverse Change. Since December 31,
2019, no Material Adverse Change has occurred. 6.7 Margin Stock. Neither the
Borrower nor any Subsidiaries of the Borrower engages or intends to engage
principally, or as one of its important activities, in the business of extending
credit for the purpose, immediately, incidentally or ultimately, of purchasing
or carrying margin stock (within the meaning of Regulation U, T or X as
promulgated by the Board of Governors of the Federal Reserve System). No part of
the proceeds of any Loan has been or will be used, immediately, incidentally or
ultimately, to purchase or carry any margin stock or to extend credit to others
for the purpose of purchasing or carrying any margin stock or which is
inconsistent with the provisions of the regulations of the Board of Governors of
the Federal Reserve System. Neither the Borrower nor any Subsidiaries of the
Borrower holds or intends to hold margin stock in such amounts that more than
25% of the reasonable value of the assets of the Borrower or Subsidiary of the
Borrower are or will be represented by margin stock. 6.8 Full Disclosure.
Neither this Agreement nor any other Loan Document, nor any certificate, report,
statement, agreement or other documents or other information (written or oral)
furnished by or on behalf of the Borrower to the Administrative Agent or any
Lender in connection herewith or therewith or the transactions contemplated
hereby or thereby, contains any untrue statement of a material fact or omits to
state a material fact necessary in order to make the statements contained herein
and therein, in light of the circumstances under which they were made, not
misleading; provided that in connection with any financial projections, the
Borrower represents and warrants that such projections were prepared in good
faith based upon assumptions believed by it to be reasonable at the time when
made. There is no fact known to the Borrower which materially adversely affects
the business, property, assets, financial condition, results of operations or
prospects of the Borrower and its Subsidiaries, taken as a whole, which has not
been set forth in this Agreement or in the certificates, statements, 69
135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101077.jpg]
agreements or other documents furnished in writing to the Administrative Agent
and the Lenders prior to or at the date hereof in connection with the
transactions contemplated hereby. 6.9 Taxes. All federal, state, local and other
tax returns required to have been filed with respect to the Borrower and each
Subsidiary of the Borrower have been filed, and payment or adequate provision
has been made for the payment of all taxes, fees, assessments and other
governmental charges which have or may become due pursuant to said returns or
otherwise levied or imposed upon them, their properties, income or assets which
are due and payable, except to the extent that such taxes, fees, assessments and
other charges are being contested in good faith by appropriate proceedings
diligently conducted and for which such reserves or other appropriate
provisions, if any, as shall be required by GAAP shall have been made. 6.10
Patents, Trademarks, Copyrights, Licenses, Etc. The Borrower and each Subsidiary
of the Borrower owns or possesses all the patents, trademarks, service marks,
trade names, copyrights, licenses, registrations, franchises, permits and rights
necessary to own and operate its properties and to carry on its business as
presently conducted and planned to be conducted by the Borrower or such
Subsidiary, without known possible, alleged or actual conflict with the rights
of others, except where the failure to do so, either individually or in the
aggregate, would not reasonably be expected to constitute a Material Adverse
Change. 6.11 Certificate of Beneficial Ownership. The Certificate of Beneficial
Ownership (if any) executed and delivered to Administrative Agent and Lenders
for Borrower on or prior to the date of this Agreement, as updated from time to
time in accordance with this Agreement, is accurate, complete and correct as of
the date hereof and as of the date any such update is delivered. The Borrower
acknowledges and agrees that the Certificate of Beneficial Ownership is one of
the Loan Documents. 6.12 Insurance. The properties of the Borrower and each of
its Subsidiaries are insured pursuant to policies and other bonds which are
valid and in full force and effect and which provide adequate coverage from
reputable and financially sound insurers which are not Affiliates of the
Borrower (except to the extent customarily self-insured or such Affiliates are
otherwise acceptable to the Administrative Agent) in amounts sufficient to
insure the assets and risks of the Borrower and each Subsidiary in accordance
with prudent business practice in the industry of the Borrower and its
Subsidiaries in the locations where the Borrower or the applicable Subsidiary
conducts business. 6.13 ERISA Compliance. (a) Each Plan is in compliance in all
material respects with the applicable provisions of ERISA, the Code and other
federal or state Laws. Each Plan that is intended to qualify under Section
401(a) of the Code has received from the IRS a favorable determination or
opinion letter, which has not by its terms expired or, in the case of a
determination letter, is from the most recent available cycle for which such
letters were issuable for such Plan, that such Plan is so qualified, or such
Plan is entitled to rely on an IRS advisory or opinion letter with respect to an
IRS-approved master and prototype or volume submitter plan, or a timely
application for such a determination or opinion letter is currently being
processed by the IRS with respect thereto; and, to the best knowledge of
Borrower, nothing has occurred which would prevent, or 70 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101078.jpg]
cause the loss of, such qualification. Borrower and each member of the ERISA
Group have made all required contributions to each Pension Plan subject to
Sections 412 or 430 of the Code, and no application for a funding waiver or an
extension of any amortization period pursuant to Sections 412 or 430 of the Code
has been made with respect to any Pension Plan. (b) There are no pending or, to
the best knowledge of Borrower, threatened claims, actions or lawsuits, or
action by any Official Body, with respect to any Plan that could reasonably be
expected to have a Material Adverse Change. There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Change. (c) (i) No ERISA Event has occurred or is reasonably
expected to occur; (ii) the Borrower and each ERISA Affiliate has met all
applicable requirements under the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) as set forth
in Sections 412, 430, 431, 432 and 436 of the Code and Sections 302, 303, 304
and 305 of ERISA with respect to each Pension Plan, and no waiver has been
applied for or obtained; (iii) neither Borrower nor any member of the ERISA
Group has incurred, or reasonably expects to incur, any liability under Title IV
of ERISA with respect to any Pension Plan (other than premiums due and not
delinquent under Section 4007 of ERISA); (iv) neither Borrower nor any member of
the ERISA Group has incurred, or reasonably expects to incur, any liability (and
no event has occurred which, with the giving of notice under Section 4219 of
ERISA, would result in such liability) under Section 4201 of ERISA, with respect
to a Multiemployer Plan; (v) neither Borrower nor any member of the ERISA Group
has received notice pursuant to Section 4242(a)(1)(B) of ERISA that a
Multiemployer Plan is in reorganization and that additional contributions are
due to the Multiemployer Plan pursuant to Section 4243 of ERISA; (vi) neither
Borrower nor any member of the ERISA Group has engaged in a transaction that
could be subject to Sections 4069 or 4212(c) of ERISA; and (vii) no Pension Plan
or Multiemployer Plan has been terminated by the plan administrator thereof nor
by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan or Multiemployer Plan. (d) As of the
Closing Date the Borrower is not nor will be using “plan assets” (within the
meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or
more Benefit Plans in connection with the Loans, the Letters of Credit or the
Commitments. 6.14 Environmental Matters. (a) Neither the Borrower nor any
Subsidiary has actual knowledge of any claim or has received any notice of any
claim and no proceeding has been instituted asserting any claim against the
Borrower or any of its Subsidiaries or any of their respective real properties
or other assets now or formerly owned, leased or operated by any of them,
alleging any damage to the environment or violation of any Environmental Laws,
except, in each case, such as would not reasonably be expected to result in a
Material Adverse Change. (b) Neither the Borrower nor any Subsidiary has actual
knowledge of any facts which would reasonably be expected to give rise to any
claim, public or private, of 71 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101079.jpg]
violation of Environmental Laws or damage to the environment emanating from,
occurring on or in any way related to real properties now or formerly owned,
leased or operated by any of them or to other assets or their use, except, in
each case, such as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Change. (c) Neither the Borrower nor
any Subsidiary has stored any Hazardous Materials on real properties now or
formerly owned, leased or operated by any of them in a manner which is contrary
to any Environmental Law that would, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Change. (d) Neither the
Borrower nor any Subsidiary has disposed of any Hazardous Materials in a manner
which is contrary to any Environmental Law that would, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Change. (e)
All buildings on all real properties now owned, leased or operated by the
Borrower or any Subsidiary are in compliance with applicable Environmental Laws,
except where failure to comply could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Change. 6.15 Solvency. On
the Closing Date and after giving effect to the initial Loans hereunder, the
Borrower is Solvent. 6.16 Anti-Terrorism Laws. No Covered Entity is a Sanctioned
Person, and (ii) no Covered Entity, either in its own right or through any third
party, (a) has any of its assets in a Designated Jurisdiction or in the
possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law, (b) does business in or with, or derives any of its income
from investments in or transactions with, any Designated Jurisdiction or
Sanctioned Person in violation of any Anti-Terrorism Law; or (c) engages in any
dealings or transactions prohibited by any Anti-Terrorism Law. 6.17
Anti-Corruption Laws. The Borrower and its Subsidiaries have conducted their
business in compliance with all Anti-Corruption Laws in all material respects
and have instituted and maintained policies and procedures designed to promote
and achieve compliance with such laws. ARTICLE 7 CONDITIONS OF LENDING AND
ISSUANCE OF LETTERS OF CREDIT The obligation of each Lender to make Loans and of
the Issuing Lender to issue Letters of Credit hereunder is subject to the
performance by the Borrower of its Obligations to be performed hereunder at or
prior to the making of any such Loans or issuance of such Letters of Credit and
to the satisfaction of the following further conditions: 7.1 Initial Loans and
Letters of Credit. (a) Deliveries. On the Closing Date, the Administrative Agent
shall have received each of the following in form and substance satisfactory to
the Administrative Agent 72 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101080.jpg]
and each of which (unless otherwise specified) shall be original copies or
telecopies promptly followed by original copies: (i) A certificate of the
Borrower signed by an Authorized Officer, dated the Closing Date stating that
(v) the Borrower is in compliance with each of the covenants and conditions
hereunder, (w) no Material Adverse Change has occurred since the date of the
last audited financial statements of the Borrower delivered to the
Administrative Agent, (x) the conditions stated in both Section 7.1 and 7.2 have
been satisfied, (y) there has been no material adverse change from any
certificate, report, statement, agreement or other document or other written
information previously supplied to the Administrative Agent and the Arrangers
furnished by or on behalf of the Borrower in connection with the transactions
contemplated by this Agreement or the other Loan Documents and (z) all material
consents, licenses and approvals required for the delivery and performance by
the Borrower of any Loan Document and the enforceability of any Loan Document
against the Borrower is in full force and effect and none other is so required
or necessary; provided that any increase of the Commitments in accordance with
Section 2.11 [Increase in Revolving Credit Commitments] or the extension of the
Expiration Date in accordance with Section 2.12 [Extension of Expiration Date]
may require appropriate governmental or third party authorization thereof prior
to the effectiveness of such increase or such extension, as the case may be;
(ii) A certificate dated the Closing Date and signed by the Secretary or an
Assistant Secretary of the Borrower, certifying as appropriate as to: (a) all
action taken by the Borrower to validly authorize, duly execute and deliver this
Agreement and the other Loan Documents and attaching copies of such resolution
or other corporate or organizational action; (b) the names, authority and
capacity of the Authorized Officers authorized to sign the Loan Documents and
their true signatures; and (c) copies of its organizational documents as in
effect on the Closing Date certified as of a sufficiently recent date prior to
the Closing Date by the appropriate state official where such documents are
filed in a state office together with certificates from the appropriate state
officials as to due organization and the continued valid existence, good
standing and qualification to engage in its business of the Borrower in the
state of its organization and in each state where conduct of business or
ownership or lease of properties or assets requires such qualification, except
to the extent that the failure to be so qualified could not reasonably be
expected to result in a Material Adverse Change; (iii) This Agreement and each
of the other Loan Documents signed by an Authorized Officer in a sufficient
number of counterparts for delivery to each Lender and the Administrative Agent;
(iv) A written opinion of counsel for the Borrower, dated the Closing Date
addressed to the Administrative Agent and each Lender and in form and substance
satisfactory to the Administrative Agent; (v) Evidence that adequate insurance
required to be maintained under this Agreement is in full force and effect, with
additional insured endorsement attached thereto in form and substance
satisfactory to the Administrative Agent and its counsel naming the
Administrative Agent and the Secured Parties as additional insureds; 73
135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101081.jpg]
(vi) A duly completed Compliance Certificate as of the last day of the fiscal
quarter of Borrower most recently ended prior to the Closing Date calculating
the Funded Indebtedness to Total Adjusted Capitalization Ratio and the Total
Indebtedness to Total Capitalization Ratio on a pro form basis after giving
effect to the transactions contemplated hereby and the initial Loans borrowed on
the Closing Date, signed by an Authorized Officer of Borrower; (vii) A Lien
search in acceptable scope and with acceptable results; (viii) Such other
documents in connection with such transactions as the Administrative Agent or
its counsel may reasonably request; (ix) Evidence that the Specified Existing
Indebtedness shall have been paid in full and the commitments thereunder
terminated and that all necessary termination statements, release statements and
other releases in connection with all Liens securing the Specified Existing
Indebtedness (if any) have been filed or satisfactory arrangements have been
made for such filing (including payoff letters, if applicable, in form and
substance reasonably satisfactory to the Administrative Agent); and (x)
Certificate of Beneficial Ownership; USA PATRIOT Act Diligence. The
Administrative Agent and each Lender shall have received, in form and substance
acceptable to the Administrative Agent and each Lender an executed Certificate
of Beneficial Ownership (to the extent requested by the Administrative Agent or
the Lenders) and such other documentation and other information requested in
connection with applicable “know your customer” and anti-money laundering rules
and regulations, including the USA PATRIOT Act. (b) Payment of Fees. The
Borrower shall have paid all fees and expenses payable on or before the Closing
Date as required by this Agreement, the Administrative Agent’s Letter or any
other Loan Document. (c) Material Adverse Change. There has been no event or
circumstance since the date of the Audited Financial Statements that has had or
could be reasonably expected to have, either individually or in the aggregate, a
Material Adverse Change. Without limiting the generality of the provisions of
the last paragraph of Section 11.3 [Exculpatory Provisions], for purposes of
determining compliance with the conditions specified in this Section 7.1, each
Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto. 7.2 Each Loan or Letter of Credit. At the time of making any
Loans or issuing, extending or increasing any Letters of Credit and after giving
effect thereof: (i) the representations and warranties of the Borrower shall
then be true and correct in all material respects (unless qualified by
materiality or reference to the absence of a Material Adverse Change, in which
event they shall be true and correct), except to the extent that such 74
135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101082.jpg]
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and except that for
purposes of this Section 7.2, the representations and warranties contained in
Section 6.6 [Financial Statements] shall be deemed to refer to the most recent
statements furnished pursuant to Section 8.11 [Reporting Requirements], (ii) no
Event of Default or Potential Default shall have occurred and be continuing or
would result from such Loan or Letter of Credit or the application of the
proceeds thereof, (iii) the making of the Loans or issuance, extension or
increase of such Letter of Credit shall not contravene any Law applicable to the
Borrower or Subsidiary of the Borrower or any of the Lenders, and (iv) the
Borrower shall have delivered to the Administrative Agent a duly executed and
completed Revolving Credit Loan Request, Swing Loan Request or to the Issuing
Lender an application for a Letter of Credit, as the case may be. Each Revolving
Credit Loan Request, Swing Loan Request and Letter of Credit application shall
be deemed to be a representation that the conditions set forth in Sections 7.1
and 7.2 have been satisfied on or prior to the date thereof. ARTICLE 8
AFFIRMATIVE COVENANTS The Borrower hereby covenants and agrees that until the
Facility Termination Date, it will, and will cause each of its Subsidiaries to,
comply at all times with the following covenants: 8.1 Preservation of Existence,
Etc. The Borrower shall, and shall cause each of its Subsidiaries to, (i)
maintain its legal existence as a corporation, limited partnership or limited
liability company, as applicable, and its license or qualification and good
standing in each jurisdiction in which its ownership or lease of property or the
nature of its business makes such license or qualification necessary, except as
otherwise expressly permitted in Section 9.5 [Liquidations, Mergers, Etc.] (ii)
maintain all licenses, consents, permits, franchises, rights and qualifications
necessary for the standard operation of its business, except where the
maintenance thereof could not reasonably be expected to result in a Material
Adverse Change, and (iii) maintain and preserve all intellectual properties,
including without limitation trademarks, trade names, patents, copyrights and
other marks, registered and necessary for the standard operation of its business
except where the maintenance thereof could not reasonably be expected to result
in a Material Adverse Change. 8.2 Payment of Liabilities, Including Taxes, Etc.
The Borrower shall, and shall cause each of its Subsidiaries to, duly pay and
discharge (i) all liabilities to which it is subject or which are asserted
against it, promptly as and when the same shall become due and payable,
including all taxes, assessments and governmental charges upon it or any of its
properties, assets, income or profits, prior to the date on which penalties
attach thereto, except to the extent that such liabilities, including taxes,
assessments or charges, are being contested in good faith and by appropriate and
lawful proceedings diligently conducted and for which such reserve or other
appropriate provisions, if any, as shall be required by GAAP shall have been
made and (ii) all lawful and valid claims which, if unpaid, would result in the
attachment of a Lien on its property as a matter of law or contract, other than
Liens permitted under clause (xiii) of the definition of “Permitted Lien”. 75
135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101083.jpg]
8.3 Maintenance of Insurance. The Borrower shall, and shall cause each of its
Subsidiaries to, insure its properties and assets against loss or damage by fire
and such other insurable hazards and against other risks as such assets are
commonly insured in such amounts as similar properties and assets are insured by
prudent companies in similar circumstances carrying on similar businesses, and
with reputable and financially sound insurers which are not Affiliates of the
Borrower, (except to the extent customarily self-insured or such Affiliates are
otherwise acceptable to the Administrative Agent). 8.4 Maintenance of Properties
and Leases. The Borrower shall, and shall cause each of its Subsidiaries to,
maintain in good repair, working order and condition (ordinary wear and tear
excepted) in accordance with the general practice of other businesses of similar
character and size, all of those properties useful or necessary to its business,
and from time to time, the Borrower will make or cause to be made all necessary
and appropriate repairs, renewals or replacements thereof, except where the
failure to do so would not reasonably be expected to result in a Material
Adverse Change. 8.5 Inspection Rights. The Borrower shall, and shall cause each
of its Subsidiaries to, permit any of the officers or authorized employees or
representatives of the Administrative Agent or any of the Lenders to visit and
inspect any of its properties and to examine and make excerpts from its books
and records and discuss its business affairs, finances and accounts with its
officers, directors and independent accountants, all in such detail and at such
times and as often as any of the Lenders may reasonably request, provided that
each Lender shall provide the Borrower and the Administrative Agent with
reasonable notice prior to any visit or inspection. In the event any Lender
desires to conduct an audit of the Borrower, such Lender shall make a reasonable
effort to conduct such audit contemporaneously with any audit to be performed by
the Administrative Agent and further provided that any such visit and inspection
shall be limited to once per year except when an Event of Default has occurred
and is continuing. 8.6 Keeping of Records and Books of Account. The Borrower
shall, and shall cause each Subsidiary of the Borrower to, maintain and keep
books of record and account which enable the Borrower and its Subsidiaries to
issue financial statements in accordance with GAAP consistently applied and as
otherwise required by applicable Laws of any Official Body having jurisdiction
over the Borrower or any Subsidiary of the Borrower, and in which full, true and
correct entries shall be made in all material respects of all financial
transactions. 8.7 Compliance with Laws; Use of Proceeds. The Borrower shall, and
shall cause each of its Subsidiaries to, comply in all material respects with
all applicable Laws, including all Environmental Laws, in all respects; except
(i) where such compliance with any law is being contested in good faith by
appropriately proceedings diligently conducted, and (ii) that it shall not be
deemed to be a violation of this Section 8.7 if any failure to comply with any
Law would not result in fines, penalties, remediation costs, other similar
liabilities or injunctive relief which in the aggregate would constitute a
Material Adverse Change. The Borrower will use the Letters of Credit and the
proceeds of the Loans only to fund ongoing working capital, capital
expenditures, the refinancing of the Specified Existing Indebtedness and other
general corporate purposes and as permitted by applicable Law. 76 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101084.jpg]
8.8 Further Assurances. The Borrower shall do such acts and things as the
Administrative Agent in its sole discretion may deem necessary or advisable from
time to time in order to preserve, perfect and protect the Administrative
Agent’s and other Secured Parties’ rights granted hereunder and under the other
Loan Documents and to exercise and enforce its rights and remedies hereunder and
thereunder. 8.9 Sanctions and other Anti-Terrorism Laws; International Trade Law
Compliance; Anti-Corruption Laws. (a) No Covered Entity will become a Sanctioned
Person, (b) no Covered Entity, either in its own right or through any third
party, will (A) have any of its assets in a Designated Jurisdiction or in the
possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law; (B) do business in or with, or derive any of its income from
investments in or transactions with, any Designated Jurisdiction or Sanctioned
Person in violation of any Anti-Terrorism Law; (C) engage in any dealings or
transactions prohibited by any Anti-Terrorism Law or (D) use the Loans to fund
any operations in, finance any investments or activities in, or, make any
payments to, a Designated Jurisdiction or Sanctioned Person in violation of any
Anti-Terrorism Law, (c) the funds used to repay the Obligations will not be
derived from any unlawful activity, (d) each Covered Entity shall comply with
all Anti- Terrorism Laws, and (e) the Borrower shall promptly notify the
Administrative Agent in writing upon the occurrence of a Reportable Compliance
Event. The Borrower and its Subsidiaries will conduct their business in
compliance with the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010, and all Anti-Corruption Laws, and maintain policies and
procedures designed to promote and achieve compliance with all Anti-Corruption
Laws. 8.10 Reserved. 8.11 Reporting Requirements. The Borrower will furnish or
cause to be furnished to the Administrative Agent and each of the Lenders: (a)
Quarterly Financial Statements. As soon as available but in any event no later
than the filing date required by the SEC (without giving effect to any permitted
extension thereof), financial statements of the Borrower, consisting of (i) a
consolidated balance sheet as of the end of such fiscal quarter, (ii) related
consolidated statements of income, stockholders’ equity for the fiscal quarter
then ended and the fiscal year through that date and (iii) related consolidated
statements of cash flows for the fiscal year through that date, in each case,
all in reasonable detail and certified (subject to normal year-end audit
adjustments) by the Chief Executive Officer, President or Chief Financial
Officer of the Borrower as having been prepared in accordance with GAAP (subject
only to normal year-end audit adjustments and the absence of notes),
consistently applied, and setting forth in comparative form the respective
financial statements for the corresponding date and period in the previous
fiscal year (all of which may be provided by means of delivery of the applicable
SEC Form 10-Q, which will be deemed delivered upon filing thereof). (b) Annual
Financial Statements. As soon as available but in any event no later than the
filing date required by the SEC (without giving effect to any permitted
extension thereof), financial statements of the Borrower consisting of a
consolidated balance sheet as of the end of such fiscal year, and related
consolidated statements of income, stockholders’ equity and cash flows for the
fiscal year then ended, all in reasonable detail and prepared in accordance with
77 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101085.jpg]
GAAP consistently applied and setting forth in comparative form the financial
statements as of the end of and for the preceding fiscal year, and audited and
reported on by independent certified public accountants of nationally recognized
standing reasonably satisfactory to the Administrative Agent (all of which may
be provided by means of delivery of the applicable SEC Form 10-K, which will be
deemed delivered upon filing thereof). The opinion or report of accountants
shall be prepared in accordance with reasonably acceptable auditing standards
and shall be free of any qualification (other than any consistency qualification
that may result from a change in the method used to prepare the financial
statements as to which such accountants concur), including without limitation as
to the scope of such audit or status as a “going concern” of the Borrower or any
Subsidiary. 8.12 Certificates; Notices; Additional Information. (a) Certificate
of the Borrower. Concurrently with the financial statements of the Borrower
furnished to the Administrative Agent and to the Lenders pursuant to Sections
8.11(a) [Quarterly Financial Statements] and 8.11(b) [Annual Financial
Statements], a certificate (each a “Compliance Certificate”) of the Borrower
signed by the Chief Executive Officer, President or Chief Financial Officer of
the Borrower, in the form of Exhibit I. (b) Default. Promptly after any officer
of the Borrower has learned of the occurrence of an Event of Default or
Potential Default, a certificate signed by an Authorized Officer setting forth
the details of such Event of Default or Potential Default and the action which
the Borrower proposes to take with respect thereto. (c) Litigation. Promptly
after the commencement thereof, notice of all actions, suits, proceedings or
investigations before or by any Official Body or any other Person against the
Borrower or Subsidiary of the Borrower which involve a claim or series of claims
in excess of $15,000,000 or which if adversely determined would constitute a
Material Adverse Change. (d) ERISA Event. Immediately upon the occurrence of any
ERISA Event, notice in writing setting forth the details thereof and the action
which the Borrower proposes to take with respect thereto. (e) SEC Filings and
other Material Reports. Promptly upon their becoming available to the Borrower,
public SEC filings and other material reports, including 8-K, registration
statements, proxies, prospectuses, financial statements and other shareholder
communications, filed by the Borrower with the SEC excluding any Form 3, Form 4
or Form 5 (all of which may be provided by means of delivery of the applicable
SEC Form or filing, and which will be deemed delivered upon (i) the posting of
such information on the Borrower’s website with written notice of such posting
to the Administrative Agent or (ii) the making of such information available on
any Platform). (f) Other Information. Such other reports and information as the
Administrative Agent or the Required Lenders may from time to time reasonably
request. (g) Certificate of Beneficial Ownership and Other Additional
Information. Promptly provide to the Administrative Agent and the Lenders: (i)
upon the request of the 78 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101086.jpg]
Administrative Agent or any Lender, confirmation of the accuracy of the
information set forth in the most recent Certificate of Beneficial Ownership
provided to the Administrative Agent and Lenders; (ii) a new Certificate of
Beneficial Ownership, in form and substance acceptable to the Administrative
Agent and the Lenders, when the individual(s) to be identified as a Beneficial
Owner have changed; and (iii) such other information and documentation as may
reasonably be requested by the Administrative Agent or any Lender from time to
time for purposes of compliance by the Administrative Agent or such Lender with
applicable laws (including without limitation the USA PATRIOT Act and other
“know your customer” and anti-money laundering rules and regulations), and any
policy or procedure implemented by the Administrative Agent or such Lender to
comply therewith. ARTICLE 9 NEGATIVE COVENANTS The Borrower hereby covenants and
agrees that until the Facility Termination Date, it will not, and will not
permit any of its Subsidiaries to: 9.1 Indebtedness. At any time create, incur,
assume or suffer to exist any Indebtedness, except: (a) Indebtedness under the
Loan Documents; (b) Existing Indebtedness as set forth on Schedule 9.1
(including any amendments, extensions, refinancings or renewals thereof;
provided that before and immediately after any such amendment, extension,
refinancing or renewal of such Indebtedness (i) the Borrower is in pro forma
compliance with Section 9.8 [Maximum Funded Indebtedness to Total Adjusted
Capitalization Ratio], (ii) no Event of Default or Potential Default shall have
occurred and be continuing or would result therefrom and (iii) the aggregate
principal committed amount of unsecured Current Indebtedness shall not at any
time exceed $100,000,000.00); (c) (i) Secured Indebtedness incurred with respect
to purchase money security interests, capitalized leases, Commodity Hedges
(secured only by the Liens described in clause (ix) of the definition of
“Permitted Liens”) and first mortgage bonds (other than such bonds relating to
the FPU Indebtedness as set forth in Schedule 9.1), such Indebtedness secured by
the Liens described in clause (vi) of the definition of “Permitted Liens” and
any other secured Indebtedness of the Borrower and its Subsidiaries described in
clause (x) of the definition of “Permitted Liens” and (ii) unsecured Current
Indebtedness and Funded Indebtedness of the Borrower’s Subsidiaries; provided
that the sum of the aggregate amount of clause (i) plus the aggregate amount of
clause (ii) shall not exceed at any time 20% of Total Adjusted Capitalization;
(d) Indebtedness of a Subsidiary to another Subsidiary or to the Borrower; (e)
Any (i) Lender Provided Interest Rate Hedge or Lender Provided Commodity Hedge,
(ii) other Commodity Hedges or (iii) Indebtedness under any Other Lender
Provided Financial Services Product; and 79 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101087.jpg]
(f) Other unsecured Indebtedness (other than any such Indebtedness incurred with
respect to any currency swap agreement or other similar agreement); provided
that before and immediately after the incurrence of such Indebtedness (i) the
Borrower is in pro forma compliance with Section 9.8 [Maximum Funded
Indebtedness to Total Adjusted Capitalization Ratio] and (ii) no Event of
Default or Potential Default shall have occurred and be continuing or would
result therefrom. 9.2 Liens; Lien Covenants. At any time create, incur, assume
or suffer to exist any Lien on any of its property or assets, tangible or
intangible, now owned or hereafter acquired, or agree or become liable to do so,
except Permitted Liens. 9.3 Loans and Investments. At any time make or suffer to
remain outstanding any loan or advance to, or purchase, acquire or own any
stock, bonds, notes or securities of, or any partnership interest (whether
general or limited) or limited liability company interest in, or any other
investment or interest in, or make any capital contribution to, any other
Person, or agree, become or remain liable to do any of the foregoing (each, an
“Investment”), except: (a) trade credit extended on usual and customary terms in
the ordinary course of business; (b) advances to employees to meet expenses
incurred by such employees in the ordinary course of business; (c) Permitted
Investments; (d) Investments in Subsidiaries; (e) to the extent not constituting
Permitted Acquisitions, Investments in Persons principally engaged in a field of
enterprise engaged in by the Borrower and its Subsidiaries on the date hereof
and any other field of enterprise substantially related, ancillary or
complementary thereto, not exceeding $150,000,000 in the aggregate outstanding
at any time; and (f) Permitted Acquisitions. 9.4 Line of Business. The Borrower
will not, and will not permit any Subsidiary to, engage in any business if, as a
result, the general nature of the business in which the Borrower and its
Subsidiaries, taken as a whole, would then be engaged, would be substantially
changed from the general nature of the business in which the Borrower and its
Subsidiaries, taken as a whole, are engaged on the date of this Agreement. 9.5
Liquidations, Mergers, Consolidations, Acquisitions. Dissolve, liquidate or
wind- up its affairs, or become a party to any merger or consolidation, or
acquire by purchase, lease or otherwise all or substantially all of the assets
or Equity Interests of any other Person (except in the case of Acquisitions,
Permitted Acquisitions or in the case of dissolutions, dispositions or mergers,
as otherwise permitted by Section 9.6(b), (c), (e) and (f)) or consummate an LLC
Division. 80 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101088.jpg]
9.6 Dispositions of Assets or Subsidiaries. Sell, convey, assign, lease, abandon
or otherwise transfer or dispose of, voluntarily or involuntarily, any of its
properties or assets, tangible or intangible (including by LLC Division, sale,
assignment, discount or other disposition of accounts, contract rights, chattel
paper, equipment or general intangibles with or without recourse or of Equity
Interests of a Subsidiary), except: (a) transactions involving the sale of
inventory in the ordinary course of business; (b) any sale, transfer or lease of
assets in the ordinary course of business which are no longer necessary or
required in the conduct of the Borrower’s or its Subsidiary’s business; (c) any
sale, transfer or lease of assets by any Subsidiary of the Borrower to the
Borrower or to another Subsidiary of the Borrower; (d) any sale, transfer or
lease of assets in the ordinary course of business which are replaced by
substitute assets acquired or leased; or (e) any sale, transfer or lease of
assets where the amount of such assets (valued at net book value), together with
all other assets of the Borrower and Subsidiaries previously disposed of as
permitted by this clause (e) during the fiscal year in which the disposition
occurs does not exceed 10% of Consolidated Total Assets as of the end of the
fiscal year then most recently ended; provided that assets, as so valued, may be
sold in excess of 10% of Consolidated Total Assets in any fiscal year if either
(i) within one year of such sale, the proceeds from the sale of such assets are
used, or committed by the Borrower’s Board of Directors to be used, to acquire
other assets of at least equivalent value and earning power or (ii) with the
written consent of the Required Lenders, the proceeds from sale of such assets
are used immediately upon receipt to prepay senior Funded Indebtedness of the
Borrower; and (f) any sale, transfer or lease of assets, other than those
specifically excepted pursuant to clauses (a) through (e) above, which is
approved by the Required Lenders. 9.7 Affiliate Transactions. Enter into or
carry out any transaction with any Affiliate of the Borrower other than a
Subsidiary of the Borrower (including purchasing property or services from or
selling property or services to any Affiliate of the Borrower other than a
Subsidiary of the Borrower) unless such transaction is not otherwise prohibited
by this Agreement, is entered into in the ordinary course of business upon fair
and reasonable arm’s- length terms and conditions which are fully disclosed to
the Administrative Agent and is in accordance with all applicable Law; provided
that the foregoing restriction shall not apply to the payment or grant of
reasonable compensation, benefits and indemnities to any director or officer of
the Borrower or any Subsidiary and shall not restrict transactions with any
Affiliate of the Borrower that have been approved by or are entered into
pursuant to any orders or decisions of any Official Body having jurisdiction
over the Borrower or any of its Subsidiaries. 9.8 Maximum Funded Indebtedness to
Total Adjusted Capitalization Ratio. Will not, as of the last day of each fiscal
quarter of the Borrower, permit the Funded Indebtedness to Total Adjusted
Capitalization Ratio to exceed 0.65:1.00. 81 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101089.jpg]
9.9 Limitation on Negative Pledges and Restrictive Agreements. Enter into, or
permit to exist, any contractual obligation (except for this Agreement and the
other Loan Documents) that (a) encumbers or restricts the ability of any such
Person to (i) perform its obligations hereunder or under any other Loan
Document; (ii) make dividends or distribution to the Borrower, (iii) pay any
Indebtedness or other obligation owed to the Borrower, (iv) make loans or
advances to the Borrower, (v) create any Lien upon any of their properties or
assets, whether now owned or hereafter acquired (except, in the case of this
clause (a)(v) only, (1) for any document or instrument governing any purchase
money Liens or capital lease obligations otherwise permitted hereby (in which
case, any prohibition or limitation shall only be effective against the assets
financed thereby), (2) customary provisions restricting assignment of any
licensing agreement (in which the Borrower or its Subsidiaries are the licensee)
with respect to a contract entered into with the Borrower or its Subsidiaries in
the ordinary course of business, (3) customary provisions restricting
subletting, sublicensing or assignment of any intellectual property license or
any lease governing any leasehold interests of the Borrower and its Subsidiaries
and (4) for any document or instrument governing any Indebtedness permitted by
Section 9.1(b) or any Indebtedness permitted by Section 9.1(f) to the extent
such Indebtedness constitutes senior notes issued by Borrower ranking pari passu
with the Obligations and the Indebtedness described on Schedule 9.1) or (vi)
Guaranty the Obligations or (b) requires the grant of any Lien (other than a
Permitted Lien or as may be required pursuant to any document or instrument
governing the Indebtedness described on Schedule 9.1 or any other document or
instrument pursuant to which Borrower may issue senior notes ranking pari passu
thereto solely to the extent such Indebtedness evidenced by such senior notes is
permitted under Section 9.1[Indebtedness] ) on property for any obligation if a
Lien on such property is given as security for the Obligations. ARTICLE 10
DEFAULT 10.1 Events of Default. An Event of Default shall mean the occurrence or
existence of any one or more of the following events or conditions (whatever the
reason therefor and whether voluntary, involuntary or effected by operation of
Law): (a) Payments Under Loan Documents. The Borrower shall fail to pay (i) when
and as required to be paid herein, any principal of any Loan, Reimbursement
Obligation or Letter of Credit Obligation or (ii) within three (3) Business Days
when and as required to be paid herein, any interest on any Loan, Reimbursement
Obligation or Letter of Credit Obligation or any fee or other amount owing
hereunder or under the other Loan Documents; or (b) Breach of Warranty. Any
representation or warranty made at any time by the Borrower in any Loan
Document, or in any certificate, other instrument or statement furnished
pursuant to the provisions hereof or thereof, shall prove to have been false or
misleading in any material respect (or in the case of any representation or
warranty qualified by materiality or reference to the absence of a Material
Adverse Change, in which event shall prove to have been false or misleading in
any respect) as of the time it was made, deemed made or furnished; or 82
135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101090.jpg]
(c) Breach of Certain Covenants. The Borrower shall default in the observance or
performance of any covenant contained in Section 8.5 [Inspection Rights],
Section 8.9 [Anti-Terrorism Laws; International Trade Law Compliance] or Article
9 [Negative Covenants]; or (d) Breach of Other Covenants. The Borrower shall
default in the observance or performance of any other covenant, condition or
provision hereof or of any other Loan Document and such default shall continue
unremedied for a period of thirty (30) days; or (e) Defaults in Other Agreements
or Indebtedness. A breach, default or event of default shall occur at any time
under the terms of any other agreement involving borrowed money or the extension
of credit or any other Indebtedness under which the Borrower or Subsidiary of
the Borrower may be obligated as a borrower or guarantor in excess of
$20,000,000 in the aggregate, and such breach, default or event of default
either (i) consists of the failure to pay (beyond any period of grace permitted
with respect thereto, whether waived or not) any such Indebtedness when due
(whether at stated maturity, by acceleration or otherwise) or (ii) causes, or
permits the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such guarantee to become payable or cash
collateral in respect thereof to be demanded; or (f) Final Judgments or Orders.
Any final judgments or orders for the payment of money in excess of $20,000,000
in the aggregate shall be entered against the Borrower by a court having
jurisdiction in the premises, and with respect to which either (i) enforcement
proceedings are commenced by any creditor upon such judgment or order, or (ii)
there is a period of 30 consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, is not in
effect; or (g) Loan Document Unenforceable. Any of the Loan Documents shall
cease to be legal, valid and binding agreements enforceable against the party
executing the same or such party’s successors and assigns (as permitted under
the Loan Documents) in accordance with the respective terms thereof or shall in
any way be terminated (except in accordance with its terms) or become or be
declared ineffective or inoperative or shall in any way be challenged or
contested or cease to give or provide the respective rights, titles, interests,
remedies, powers or privileges intended to be created thereby; or (h) Uninsured
Losses; Proceedings Against Assets. There shall occur any material uninsured
damage to or loss, theft or destruction of any of property of the Borrower in
excess of $20,000,000 or assets of the Borrower in excess of $20,000,000 are
attached, seized, levied upon or subjected to a writ or distress warrant; or
such come within the possession of any receiver, trustee, custodian or assignee
for the benefit of creditors and the same is not cured within thirty (30) days
thereafter; or 83 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101091.jpg]
(i) Events Relating to Pension Plans and Multiemployer Plans. An ERISA Event
occurs with respect to a Pension Plan or Multiemployer Plan which has resulted
or could reasonably be expected to result in liability of Borrower or any member
of the ERISA Group under Title IV of ERISA to the Pension Plan, Multiemployer
Plan or the PBGC in an aggregate amount in excess of $20,000,000, or Borrower or
any member of the ERISA Group fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan, where the
aggregate amount of unamortized withdrawal liability is in excess of
$20,000,000; or (j) Change of Control. A Change of Control shall occur; or (k)
Insolvency Proceedings; Solvency; Attachment. Either (i) an Insolvency
Proceeding shall have been instituted against the Borrower or Subsidiary of the
Borrower and such Insolvency Proceeding shall remain undismissed or unstayed and
in effect for a period of thirty (30) consecutive days or such court shall enter
a decree or order granting any of the relief sought in such Insolvency
Proceeding, (ii) the Borrower or Subsidiary of the Borrower institutes, or takes
any action in furtherance of, an Insolvency Proceeding, (iii) the Borrower or
any Subsidiary of the Borrower ceases to be Solvent or admits in writing its
inability to pay its debts as they mature or (iv) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of the Borrower or any Subsidiary of the
Borrower and is not released, vacated or fully bonded within thirty (30) days
after its issue or levy. 10.2 Consequences of Event of Default. (a) Events of
Default Other Than Bankruptcy, Insolvency or Reorganization Proceedings. If any
Event of Default specified under Section 10.1 shall occur and be continuing, the
Lenders and the Administrative Agent shall be under no further obligation to
make Loans and the Issuing Lender shall be under no obligation to issue Letters
of Credit and the Administrative Agent may, and upon the request of the Required
Lenders shall, take any or all of the following actions: (i) declare the
commitment of each Lender to make Loans and any obligation of the Issuing Lender
to issue, amend or extend Letters of Credit to be terminated, whereupon such
commitments and obligation shall be terminated; (ii) declare the unpaid
principal amount of all outstanding Loans, all interest accrued and unpaid
thereon, and all other amounts owing or payable hereunder or under any other
Loan Document to be immediately due and payable, without presentment, demand,
protest or other notice of any kind, all of which are hereby expressly waived by
the Borrower; (iii) require the Borrower to, and the Borrower shall thereupon,
deposit in a non-interest-bearing account with the Administrative Agent, as Cash
Collateral for its Obligations under the Loan Documents, an amount equal to the
Minimum Collateral Amount for all outstanding Letters of Credit, and the
Borrower hereby pledges to the Administrative Agent and the Lenders, and grants
to the Administrative Agent and the 84 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101092.jpg]
Lenders a security interest in, all such Cash Collateral as security for such
Obligations; and (iv) exercise on behalf of itself, the Lenders and the Issuing
Lender all rights and remedies available to it, the Lenders and the Issuing
Lender under the Loan Documents; provided that upon the occurrence of an actual
or deemed entry of an order for relief with respect to the Borrower under the
Bankruptcy Code of the United States, the obligation of each Lender to make
Loans and any obligation of the Issuing Lender to issue, amend or extend any
Letter of Credit shall automatically terminate, the unpaid principal amount of
all outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Borrower to
provide Cash Collateral as set forth in clause (iii) above shall automatically
become effective, in each case without further act of the Administrative Agent
or any Lender. (b) Set-off. If an Event of Default shall have occurred and be
continuing, each Lender, the Issuing Lender, and each of their respective
Affiliates and any participant of such Lender or Affiliate which has agreed in
writing to be bound by the provisions of Section 5.3 [Sharing of Payments by
Lenders], after obtaining the prior written consent of the Administrative Agent,
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the Issuing Lender or any such Affiliate or participant to or for the
credit or the account of the Borrower against any and all of the Obligations now
or hereafter existing under this Agreement or any other Loan Document to such
Lender, the Issuing Lender, Affiliate or participant, irrespective of whether or
not such Lender, Issuing Lender, Affiliate or participant shall have made any
demand under this Agreement or any other Loan Document and although such
Obligations of the Borrower may be contingent or unmatured or are owed to a
branch or office of such Lender or the Issuing Lender different from the branch
or office holding such deposit or obligated on such Indebtedness, provided that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.10
[Defaulting Lenders] and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the Issuing Banks, and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, the
Issuing Lender and their respective Affiliates and participants under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, the Issuing Lender or their respective Affiliates and
participants may have. Each Lender and the Issuing Lender agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application; and (c) Enforcement of Rights and
Remedies. Notwithstanding anything to the contrary contained herein or in any
other Loan Document, the authority to enforce rights and 85 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101093.jpg]
remedies hereunder and under the other Loan Documents against the Borrower shall
be vested exclusively in, and all actions and proceedings at law in connection
with such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with this Section 10.2 for the benefit of all
the Lenders and the Issuing Lender and the other Secured Parties; provided that
the foregoing shall not prohibit (a) the Administrative Agent from exercising on
its own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(b) the Issuing Lender or the Swing Loan Lender from exercising the rights and
remedies that inure to its benefit (solely in its capacity as the Issuing Lender
or Swing Loan Lender, as the case may be) hereunder and under the other Loan
Documents, (c) any Lender from exercising setoff rights in accordance with
Section 10.2(b) (subject to the terms of Section 5.3 [Sharing of Payments by
Lenders]), or (d) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to the
Borrower under any Insolvency Proceeding; and provided, further, that if at any
time there is no Person acting as Administrative Agent hereunder and under the
other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to this Section 10.2(c),
and (ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 5.3 [Sharing of Payments by Lenders]),
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders. 10.3
Application of Proceeds. From and after the date on which the Administrative
Agent has taken any action pursuant to Section 10.2 (or after the Loans have
automatically become immediately due and payable and the Letter of Credit
Obligations have automatically been required to be Cash Collateralized as set
forth in the proviso to Section 10.2(a)) and until the Facility Termination
Date, any and all proceeds received on account of the Obligations shall (subject
to Sections 2.10 and 10.2(a)(iii)) be applied as follows: (a) First, to payment
of that portion of the Obligations constituting fees (other than Letter of
Credit Fees), indemnities, expenses and other amounts, including attorney fees,
payable to the Administrative Agent in its capacity as such, the Issuing Lender
in its capacity as such and the Swing Loan Lender in its capacity as such,
ratably among the Administrative Agent, the Issuing Lender and Swing Loan Lender
in proportion to the respective amounts described in this clause First payable
to them; (b) Second, to payment of that portion of the Obligations constituting
fees, indemnities and other amounts (other than principal, interest and Letter
of Credit Fees) payable to the Lenders under the Loan Documents, including
attorney fees, ratably among the Lenders in proportion to the respective amounts
described in this clause Second payable to them; (c) Third, to payment of that
portion of the Obligations constituting accrued and unpaid Letter of Credit Fees
and interest on the Loans and Reimbursement Obligations, ratably among the
Lenders and the Issuing Lender in proportion to the respective amounts described
in this clause Third payable to them; (d) Fourth, to payment of that portion of
the Obligations constituting unpaid principal of the Loans, Reimbursement
Obligations and payment obligations then owing under 86 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101094.jpg]
Lender Provided Interest Rate Hedges, Lender Provided Commodity Hedges and Other
Lender Provided Financial Service Products, ratably among the Lenders, the
Issuing Lender, the applicable Cash Management Banks, the applicable Commodity
Hedge Banks and the applicable Interest Rate Hedge Banks, in proportion to the
respective amounts described in this clause Fourth held by them; (e) Fifth, to
the Administrative Agent for the account of the Issuing Lender, to Cash
Collateralize any undrawn amounts under outstanding Letters of Credit (to the
extent not otherwise cash collateralized pursuant to this Agreement); and (f)
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law. Amounts used to
Cash Collateralize the aggregate undrawn amount of Letters of Credit pursuant to
clause Fifth above shall be applied to satisfy drawings under such Letters of
Credit as they occur. If any amount remains on deposit as cash collateral after
all Letters of Credit have either been fully drawn or expired, such remaining
amount shall be applied to the other Obligations, if any, in the order set forth
above. In addition, notwithstanding the foregoing, Obligations arising under
Lender Provided Interest Rate Hedges, Lender Provided Commodity Hedges and Other
Lender Provided Financial Service Products shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may reasonably request, from the applicable Cash Management
Bank, Commodity Hedge Bank or Interest Rate Hedge Bank, as the case may be. Each
Cash Management Bank, Commodity Hedge Bank or Interest Rate Hedge Bank not a
party to the Credit Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article 11 hereof for itself and its Affiliates as if a “Lender” party hereto.
ARTICLE 11 THE ADMINISTRATIVE AGENT 11.1 Appointment and Authority. Each of the
Lenders and the Issuing Lender hereby irrevocably appoints PNC Bank, National
Association to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the
Issuing Lender, and the Borrower shall not have rights as a third-party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties. 87 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101095.jpg]
11.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for, and generally engage in any kind of business with, the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders. 11.3 Exculpatory Provisions. (a) The Administrative Agent shall not
have any duties or obligations except those expressly set forth herein and in
the other Loan Documents, and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Administrative
Agent: (i) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Potential Default or Event of Default has occurred and
is continuing; (ii) shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents); provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable Law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and (iii) shall not, except as expressly set forth herein and in the
other Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity. (b) The
Administrative Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 12.1 [Modifications; Amendments and
Waivers] and 10.2[Consequences of Event of Default]), or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Potential Default or Event of
Default unless and until 88 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101096.jpg]
notice describing such Potential Default or Event of Default is given to the
Administrative Agent in writing by the Borrower, a Lender or an Issuing Lender.
(c) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Potential Default or Event of
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article 7
[Conditions of Lending and Issuance of Letters of Credit] or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent. (d) Reserved. 11.4 Reliance by Administrative Agent. The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the Issuing Lender,
the Administrative Agent may presume that such condition is satisfactory to such
Lender or Issuing Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Lender prior to the
making of such Loan or the issuance of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts. 11.5 Delegation of Duties. The
Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the Facility as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents. 89 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101097.jpg]
11.6 Resignation of Administrative Agent. (a) The Administrative Agent may at
any time give notice of its resignation to the Lenders, the Issuing Lender and
the Borrower. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Borrower (so long as no
Potential Default or Event of Default has occurred and is continuing), to
appoint a successor. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to), on behalf of the Lenders and the Issuing Lender, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that in no event shall any such successor Administrative Agent be a
Defaulting Lender. Whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date. (b) If the Person serving as Administrative Agent is
a Defaulting Lender pursuant to clause (d) of the definition thereof, the
Required Lenders may, to the extent permitted by applicable law, by notice in
writing to the Borrower and such Person remove such Person as Administrative
Agent and, in consultation with the Borrower, appoint a successor. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days (or such earlier day as shall be agreed
by the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date. (c) With effect from the Resignation Effective Date or the
Removal Effective Date (as applicable) (i) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the Issuing Lender under any of the Loan Documents, the retiring or removed
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (ii) except for any
indemnity payments owed to the retiring or removed Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
Issuing Lender directly, until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring or removed Administrative Agent (other
than any rights to indemnity payments owed to the retiring or removed
Administrative Agent), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents. The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 12.3 [Expense; Indemnity;
Damage Waiver] shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent. 90 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101098.jpg]
11.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and the
Issuing Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
Issuing Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder. 11.8 No
Other Duties, Etc. Anything herein to the contrary notwithstanding, none of the
Bookrunners, Arrangers or Syndication Agent listed on the cover page hereof
shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or an Issuing Lender hereunder. 11.9
Administrative Agent’s Fee. The Borrower shall pay to the Administrative Agent a
nonrefundable fee (the “Administrative Agent’s Fee”) under the terms of a letter
(the “Administrative Agent’s Letter”) between the Borrower and Administrative
Agent, as amended from time to time. 11.10 Administrative Agent May File Proofs
of Claim. In case of the pendency of any proceeding under any Debtor Relief Law,
the Administrative Agent (irrespective of whether the principal of any Loan or
Letter of Credit Obligation shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered (but
not obligated) by intervention in such proceeding or otherwise: (a) to file and
prove a claim for the whole amount of the principal and interest owing and
unpaid in respect of the Loans, Letter of Credit Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Lender and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Lender and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Lender and the Administrative
Agent under Sections 2.9(b) [Letter of Credit Fees] and 12.3 [Expenses;
Indemnity; Damage Waiver]) allowed in such judicial proceeding; and (b) to
collect and receive any monies or other property payable or deliverable on any
such claims and to distribute the same; and any custodian, receiver, assignee,
trustee, liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender and the Issuing Lender to make
such payments to the Administrative Agent and, in the event that the
Administrative Agent shall consent to the making of such payments directly to
the Lenders and the Issuing Lender, to 91 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101099.jpg]
pay to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Section
12.3 [Expenses; Indemnity; Damage Waiver]. 11.11 Reserved. 11.12 No Reliance on
Administrative Agent’s Customer Identification Program. Each Lender acknowledges
and agrees that neither such Lender, nor any of its Affiliates, participants or
assignees, may rely on the Administrative Agent to carry out such Lender’s,
Affiliate’s, participant’s or assignee’s customer identification program, or
other obligations required or imposed under or pursuant to the USA Patriot Act
or the regulations thereunder, including the regulations contained in 31 CFR
103.121 (as hereafter amended or replaced, the “CIP Regulations”), or any other
Anti-Terrorism Law or any Anti-Corruption Law, including any programs involving
any of the following items relating to or in connection with the Borrower, its
Affiliates or its agents, the Loan Documents or the transactions hereunder or
contemplated hereby: (i) any identity verification procedures, (ii) any
recordkeeping, (iii) comparisons with government lists, (iv) customer notices or
(v) other procedures required under the CIP Regulations or such other Laws.
11.13 Lender Provided Interest Rate Hedges, Lender Provided Commodity Hedges and
Other Lender Provided Financial Service Products. Except as otherwise expressly
set forth herein, no Cash Management Bank, Commodity Hedge Bank or Interest Rate
Hedge Bank that obtains the benefits of Section 10.3 [Application of Proceeds]
by virtue of the provisions hereof or of any Loan Document shall have any right
to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document other than in its capacity as a
Lender and, in such case, only to the extent expressly provided in the Loan
Documents. Notwithstanding any other provision of this Article 11 to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Obligations arising under Lender Provided Interest Rate Hedges, Lender Provided
Commodity Hedges and/or Other Lender Provided Financial Service Products unless
the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Cash Management Bank, Commodity Hedge Bank or
Interest Rate Hedge Bank, as the case may be. 11.14 Certain ERISA Matters. (a)
Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, each Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that at least one of the following is and will
be true: (i) such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s 92 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101100.jpg]
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit or the Commitments or this Agreement; (ii) the transaction
exemption set forth in one or more PTEs, such as PTE 84-14 (a class exemption
for certain transactions determined by independent qualified professional asset
managers), PTE 95-60 (a class exemption for certain transactions involving
insurance company general accounts), PTE 90-1 (a class exemption for certain
transactions involving insurance company pooled separate accounts), PTE 91-38 (a
class exemption for certain transactions involving bank collective investment
funds) or PTE 96-23 (a class exemption for certain transactions determined by
in-house asset managers), is applicable with respect to such Lender’s entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement; (iii) (A) such Lender is
an investment fund managed by a “Qualified Professional Asset Manager” (within
the meaning of Part VI of PTE 84-14), (B) such Qualified Professional Asset
Manager made the investment decision on behalf of such Lender to enter into,
participate in, administer and perform the Loans, the Letters of Credit, the
Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement; or (iv) such other representation, warranty and covenant as may be
agreed in writing between the Administrative Agent, in its sole discretion, and
such Lender. (b) In addition, unless either (1) sub-clause (i) in the
immediately preceding clause (a) is true with respect to a Lender or (2) a
Lender has provided another representation, warranty and covenant in accordance
with sub-clause (iv) in the immediately preceding clause (a), such Lender
further (x) represents and warrants, as of the date such Person became a Lender
party hereto, to, and (y) covenants, from the date such Person became a Lender
party hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent, each Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Credit Party, that none of the Administrative Agent, any
Arranger and their respective Affiliates is a fiduciary with respect to the
assets of such Lender involved in such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related hereto or thereto). ARTICLE 12
MISCELLANEOUS 12.1 Modifications, Amendments or Waivers. With the written
consent of the Required Lenders, the Administrative Agent, acting on behalf of
all the Lenders, and the 93 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101101.jpg]
Borrower, may from time to time enter into written agreements amending or
changing any provision of this Agreement or any other Loan Document or the
rights of the Lenders or the Borrower hereunder or thereunder, or may grant
written waivers or consents hereunder or thereunder. Any such agreement, waiver
or consent made with such written consent shall be effective to bind all the
Lenders and the Borrower; provided, that no such agreement, waiver or consent
may be made which will: (a) Increase of Commitment. Increase the amount of the
Revolving Credit Commitment of any Lender hereunder without the consent of such
Lender; (b) Extension of Payment; Reduction of Principal, Interest or Fees;
Modification of Terms of Payment. Whether or not any Loans are outstanding,
subject to Section 2.12, extend the Expiration Date or the time for payment of
principal or interest of any Loan, the Commitment Fee or any other fee payable
to any Lender, or reduce the principal amount of or the rate of interest borne
by any Loan (other than as a result of waiving the applicability of any
post-default increase in interest rates) or reduce the Commitment Fee or any
other fee payable to any Lender, without the consent of each Lender directly
affected thereby; or (c) Miscellaneous. Amend Section 5.2 [Pro Rata Treatment of
Lenders], Section 11.4 [Exculpatory Provisions] or Section 5.3 [Sharing of
Payments by Lenders] or this Section 12.1, alter any provision regarding the pro
rata treatment of the Lenders or requiring all Lenders to authorize the taking
of any action or reduce any percentage specified in the definition of Required
Lenders, in each case without the consent of all of the Lenders; provided that
(i) no agreement, waiver or consent which would modify the interests, rights or
obligations of the Administrative Agent, the Issuing Lender, or the Swing Loan
Lender may be made without the written consent of the Administrative Agent, the
Issuing Lender or the Swing Loan Lender, as applicable and (ii) the
Administrative Agent’s Letter may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto, and provided, further
that, if in connection with any proposed waiver, amendment or modification
referred to in Sections 12.1(a) through (c) above, there is a Non-Consenting
Lender, then the Borrower shall have the right to replace any such
Non-Consenting Lender with one or more replacement Lenders pursuant to Section
5.7(a) [Replacement of a Lender]. Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender. Notwithstanding any provision herein to the contrary, this
Agreement may be amended to extend the Expiration Date with respect to the
Revolving Credit Commitments of Lenders under the Revolving Credit Facility that
agree to such extension with respect to their Revolving Credit Commitments
pursuant to the terms and conditions of Section 2.12 with the written consent of
each such approving Lender, the Administrative Agent and the Borrower (and no
other Lender). 94 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101102.jpg]
In addition, notwithstanding the foregoing, (a) with the consent of the
Borrower, the Administrative Agent may amend, modify or supplement any Loan
Document without the consent of any Lender or the Required Lenders in order to
correct or cure any ambiguity, inconsistency or defect or correct any
typographical or ministerial error in any Loan Document (provided that any such
amendment, modification or supplement shall not be materially adverse to the
interests of the Lenders taken as a whole), and (b) without the consent of any
Lender or the Borrower, within a reasonable time after (i) the effective date of
any increase or addition to, extension of or decrease from, the Revolving
Commitment Amount, or (ii) any assignment by any Lender of some or all of its
Revolving Commitment Amount, the Administrative Agent shall, and is hereby
authorized and directed to, revise Schedule 1.1(B) to reflect such change and
shall distribute such revised Commitment Schedule to each of the Lenders and the
Borrower, whereupon such revised Schedule 1.1(B) shall replace the old Schedule
1.1(B) and become part of this Agreement. 12.2 No Implied Waivers; Cumulative
Remedies. No course of dealing and no delay or failure of the Administrative
Agent or any Lender in exercising any right, power, remedy or privilege under
this Agreement or any other Loan Document shall affect any other or future
exercise thereof or operate as a waiver thereof, nor shall any single or partial
exercise thereof preclude any further exercise thereof or of any other right,
power, remedy or privilege. The enumeration of the rights and remedies of the
Administrative Agent and the Lenders set forth in this Agreement is not intended
to be exhaustive and the exercise by the Administrative Agent and the Lenders of
any right or remedy shall not preclude the exercise of any other rights or
remedies, all of which shall be cumulative, and shall be in addition to any
other right or remedy given hereunder or under the other Loan Documents or that
may now or hereafter exist at law or in equity or by suit or otherwise. No
reasonable delay or failure to take action on the part of the Administrative
Agent or any Lender in exercising any right, power or privilege shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right,
power or privilege preclude any other or further exercise thereof or the
exercise of any other right, power or privilege or shall be construed to be a
waiver of any Event of Default. 12.3 Expenses; Indemnity; Damage Waiver. (a)
Costs and Expenses. The Borrower shall pay (i) all out-of-pocket expenses
incurred by the Administrative Agent, the Lead Arranger and their respective
Affiliates (including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent), and shall pay all fees and time charges and
disbursements for attorneys who may be employees of the Administrative Agent, in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all out-of-pocket
expenses incurred by the Issuing Lender in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder, (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the Issuing Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or the Issuing Lender), and shall pay all fees and time charges for
attorneys who may be employees of the Administrative Agent, any Lender 95
135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101103.jpg]
or the Issuing Lender, in connection with the enforcement or protection of its
rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, and (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit, and (iv) all reasonable out-of-pocket
expenses of the Administrative Agent’s regular employees and agents engaged
periodically to perform audits of the Borrower’s books, records and business
properties. (b) Indemnification by the Borrower. The Borrower shall indemnify
the Administrative Agent (and any sub-agent thereof), the Arrangers, each Lender
and the Issuing Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from (and shall reimburse each Indemnitee as the same are
incurred), any and all losses, claims, damages, liabilities, penalties and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee), and shall indemnify and hold harmless each Indemnitee from
all fees and time charges and disbursements for attorneys who may be employees
of any Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee
by any Person (including the Borrower but excluding other Indemnitees and its
Related Parties) arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the Issuing Lender to honor a demand for payment under
a Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and non-appealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrower against an Indemnitee for breach
in bad faith of such Indemnitee's obligations hereunder or under any other Loan
Document, if the Borrower has obtained a final and non- appealable judgment in
its favor on such claim as determined by a court of competent jurisdiction. This
Section 12.3(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim. (c)
Reimbursement by Lenders. To the extent that the Borrower for any reason fails
to indefeasibly pay any amount required under paragraph (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
the Issuing Lender, the Swing Loan Lender or any Related Party of any of the
foregoing, without relieving the Borrower from its obligation to do so, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), such Issuing Lender, such Swing Loan Lender or such Related Party,
as the case may be, such Lender’s pro rata share (determined as of the time that
the applicable 96 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101104.jpg]
unreimbursed expense or indemnity payment is sought based on each Lender’s
Ratable Share at such time) of such unpaid amount (including any such unpaid
amount in respect of a claim asserted by such Lender); provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent),the Issuing Lender or the Swing
Loan Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), the
Issuing Lender or the Swing Loan Lender in connection with such capacity. The
obligations of the Lenders under this paragraph (b) are subject to the
provisions of Section 2.2 [Nature of Lenders’ Obligations with Respect to
Revolving Credit Loans]. (d) Waiver of Consequential Damages, Etc. To the
fullest extent permitted by applicable Law, the Borrower shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in Section
12.3(a) [Costs and Expenses] shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
by it through telecommunications, electronic or other information transmission
systems in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby, except to the extent such liability
or damages are determined by a court of competent jurisdiction by final and
non-appealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee. (e) Payments. All amounts due under this Section
shall be payable not later than ten (10) days after demand therefor. (f)
Survival. Each party’s obligations under this Section shall survive the
termination of the Loan Documents and the termination of the Commitments and the
repayment, satisfaction or discharge of all Obligations. 12.4 Reserved. 12.5
Holidays. Whenever payment of a Loan to be made or taken hereunder shall be due
on a day which is not a Business Day such payment shall be due on the next
Business Day (except as provided in Section 4.2 [Interest Periods]) and such
extension of time shall be included in computing interest and fees, except that
the Loans shall be due on the Business Day preceding the Expiration Date if the
Expiration Date is not a Business Day. Whenever any payment or action to be made
or taken hereunder (other than payment of the Loans) shall be stated to be due
on a day which is not a Business Day, such payment or action shall be made or
taken on the next following Business Day, and such extension of time shall not
be included in computing interest or fees, if any, in connection with such
payment or action. 97 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101105.jpg]
12.6 Notices; Effectiveness; Electronic Communication (a) Notices Generally.
Except in the case of notices and other communications expressly permitted to be
given by telephone (and except as provided in Section 12.6(b) [Electronic
Communications]), all notices and other communications provided for herein shall
be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier (i) if to a Lender,
to it at its address set forth in its administrative questionnaire, or (ii) if
to any other Person, to it at its address set forth on Schedule 1.1(B). Notices
sent by hand or overnight courier service, or mailed by certified or registered
mail, shall be deemed to have been given when received; notices sent by
telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in 12.6(b) [Electronic Communications], shall be effective as provided
in such Section. (b) Electronic Communications. Notices and other communications
to the Lenders and the Issuing Lender hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or the Issuing Lender
pursuant to Article 2 [Revolving Credit and Swingline Loan Facilities] if such
Lender or the Issuing Lender, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the "return receipt requested" function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next Business Day
for the recipient. (c) Change of Address, etc. Any party hereto may change its
address, e-mail address or telecopier number for notices and other
communications hereunder by notice to the other parties hereto. (d) Platform.
(i) The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make the Communications (as defined below) available to the 98
135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101106.jpg]
Issuing Lender and the other Lenders by posting the Communications on the
Platform. (ii) The Platform is provided “as is” and “as available.” The Agent
Parties (as defined below) do not warrant the adequacy of the Platform and
expressly disclaim liability for errors or omissions in the Communications. No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non- infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or the
Platform. In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender or any other Person or entity for damages of any kind, including,
without limitation, direct or indirect, special, incidental or consequential
damages, losses or expenses (whether in tort, contract or otherwise) arising out
of the Borrower’s or the Administrative Agent’s transmission of communications
through the Platform. “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of the Borrower pursuant to any Loan Document or the transactions contemplated
therein which is distributed to the Administrative Agent, any Lender or any
Issuing Lender by means of electronic communications pursuant to this Section,
including through the Platform. 12.7 Severability. The provisions of this
Agreement are intended to be severable. If any provision of this Agreement shall
be held invalid or unenforceable in whole or in part in any jurisdiction, such
provision shall, as to such jurisdiction, be ineffective to the extent of such
invalidity or unenforceability without in any manner affecting the validity or
enforceability thereof in any other jurisdiction or the remaining provisions
hereof in any jurisdiction. Without limiting the foregoing provisions of this
Section, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the Issuing Lender or
the Swing Loan Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited. 12.8 Duration; Survival. All
representations and warranties of the Borrower contained herein or made in
connection herewith shall survive the execution and delivery of this Agreement
and the completion of the transactions hereunder, and shall continue in full
force and effect until the Facility Termination Date. All covenants and
agreements of the Borrower contained herein relating to the payment of
principal, interest, premiums, additional compensation or expenses and
indemnification, including those set forth in the Notes, Section 5.1 [Payments]
and Section 12.3 [Expenses; Indemnity; Damage Waiver], shall survive the
Facility Termination Date. All other covenants and agreements of the Borrower
shall continue in full force and effect from and after the Closing Date and
until the Facility Termination Date. 99 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101107.jpg]
12.9 Successors and Assigns. (a) Successors and Assigns Generally. The
provisions of this Agreement shall be binding upon, and inure to the benefit of,
the parties hereto and their respective successors and assigns permitted hereby,
except that the Borrower may not assign or otherwise transfer any of its rights
or obligations hereunder (including, in each case, by way of an LLC Division)
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
paragraph (b) of this Section, (ii) by way of participation in accordance with
the provisions of paragraph (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of paragraph (e)
of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void except as expressly set forth herein). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section, Indemnitees and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement. (b)
Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions: (i) Minimum Amounts. (A) in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the Loans at the time
owing to it or contemporaneous assignments to related Approved Funds (determined
after giving effect to such assignments) that equal at least the amount
specified in paragraph (b)(i)(B) of this Section in the aggregate or in the case
of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no
minimum amount need be assigned; and (B) in any case not described in clause
(i)(A) of this Section, the aggregate amount of the Commitment (which for this
purpose includes Loans outstanding thereunder) or, if the applicable Commitment
is not then in effect, the principal outstanding balance of the Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption Agreement with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption Agreement, as of such “Trade Date”) shall not be less than
$5,000,000, in the case of any assignment in respect of the Revolving Credit
Commitment of the assigning Lender, unless each of the Administrative Agent and,
so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed). 100 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101108.jpg]
(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned. (iii) Required Consents. No consent shall be required for any
assignment except to the extent required by paragraph (b)(i)(B) of this Section
and, in addition: (A) the consent of the Borrower (such consent not to be
unreasonably withheld or delayed) shall be required unless (x) an Event of
Default has occurred and is continuing at the time of such assignment or (y)
such assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof; (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments to a Person
that is not a Lender, an Affiliate of such Lender or an Approved Fund with
respect to such Lender; and (C) the consent of the Issuing Lender and Swing Loan
Lender (such consent not to be unreasonably withheld or delayed) shall be
required for any assignment of the Facility. (iv) Assignment and Assumption
Agreement. The parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption Agreement, together with a
processing and recordation fee of $3,500; provided that the Administrative Agent
may, in its sole discretion, elect to waive such processing and recordation fee
in the case of any assignment. The assignee, if it is not a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire. (v) No
Assignment to Certain Persons. No such assignment shall be made to (A) the
Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute a Defaulting Lender or a Subsidiary thereof or (C)
any Disqualified Institution (to the extent that such institution has been
disclosed on a list that has been made available to all Lenders). (vi) No
Assignment to Natural Persons. No such assignment shall be made to a natural
Person (or a holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural Person). (vii) Certain Additional
Payments. In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, 101 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101109.jpg]
to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Administrative Agent, the Issuing Lender, the
Swing Loan Lender and each other Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans and participations in Letters of Credit and Swing Loans in accordance
with its Ratable Share. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs. (viii) Effectiveness; Release. Subject to acceptance and recording
thereof by the Administrative Agent pursuant to paragraph (c) of this Section
12.9, from and after the effective date specified in each Assignment and
Assumption Agreement, the assignee thereunder shall be a party to this Agreement
and, to the extent of the interest assigned by such Assignment and Assumption
Agreement, have the rights and obligations of a Lender under this Agreement, and
the assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption Agreement, be released from its obligations under
this Agreement (and, in the case of an Assignment and Assumption Agreement
covering all of the assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto) but shall continue to
be entitled to the benefits of Sections 4.4 [LIBOR Rate Unascertainable; Etc.],
5.8 [Increased Costs], 5.9 [Taxes], 5.10 [Indemnity] and 12.3 [Expenses,
Indemnity; Damage Waiver] with respect to facts and circumstances occurring
prior to the effective date of such assignment; provided, that except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section. (c) Register. The
Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption Agreement delivered to it and a register for the recordation of the
names and addresses of the Lenders, and the Commitments of, and principal
amounts (and stated interest) of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice. (d) Participations. Any Lender may at any time, without the
consent of, or notice to, the Borrower or the Administrative Agent, sell
participations to any Person (other than a natural Person, or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural Person, the Borrower or any of the Borrower’s Affiliates or
Subsidiaries or any Disqualified Institution (to the extent that such
institution has been disclosed on a list that has been made available to all
Lenders)) (each, a “Participant”) in all or a portion 102 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101110.jpg]
of such Lender’s rights and/or obligations under this Agreement (including all
or a portion of its Commitment and/or the Loans owing to it); provided that (i)
such Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, and (iii) the Borrower, the Administrative
Agent, the Issuing Lender and Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 12.3 [Expenses; Indemnity; Damage Waiver] with
respect to any payments made by such Lender to its Participant(s). Any agreement
or instrument pursuant to which a Lender sells such a participation shall
provide that such Lender shall retain the sole right to enforce this Agreement
and to approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree (other than as is
already provided for herein) to any amendment, modification or waiver with
respect to Sections 12.1(a) [Increase of Commitment] or 12.1(b) [Extension of
Payment, Etc.] that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 4.4 [Libor Rate
Unascertainable, Etc.], 5.8 [Increased Costs], 5.9 [Taxes] and 5.10 [Indemnity]
(subject to the requirements and limitations therein, including the requirements
under Section 5.9(g) [Status of Lenders] (it being understood that the
documentation required under Section 5.9(g) [Status of Lenders] shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Section 5.7(a) [Replacement of a Lender] and Section 5.7(b)
[Designation of a Different Lending Office] as if it were an assignee under
paragraph (b) of this Section; and (B) shall not be entitled to receive any
greater payment under Sections 5.8 [Increased Costs] or 5.9 [Taxes], with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. Each Lender that sells a participation agrees, at
the Borrower’s request and expense, to use reasonable efforts to cooperate with
the Borrower to effectuate the provisions of Section 5.7(a) [Replacement of a
Lender] and Section 5.7(b) [Designation of Different Lending Office] with
respect to any Participant. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.2(b) [Set-off] as though it
were a Lender; provided that such Participant agrees to be subject to Section
5.3 [Sharing of Payments by Lenders] as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
103 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101111.jpg]
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register. (e) Certain Pledges; Successors and Assigns Generally. Any
Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto. (f) Reserved. (g) Reserved. (h) Reserved. (i)
Cashless Settlement. Notwithstanding anything to the contrary contained in this
Agreement, any Lender may exchange, continue or rollover all or a portion of its
Loans in connection with any refinancing, extension, loan modification or
similar transaction permitted by the terms of this Agreement, pursuant to a
cashless settlement mechanism approved by the Borrower, the Administrative Agent
and such Lender. (j) Arrangers/Bookrunners. Notwithstanding anything to the
contrary contained in this Agreement, the name of any arranger and/or bookrunner
listed on the cover page of this Agreement may be changed by the Administrative
Agent to the name of any Lender or Lender’s broker-dealer Affiliate, upon
written request to the Administrative Agent by any such arranger and/or
bookrunner and the applicable Lender or Lender’s broker-deal Affiliate. 12.10
Confidentiality. (a) General. Each of the Administrative Agent, the Lenders and
the Issuing Lender agree to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners); (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process; (d) to any other party hereto; (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder; (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights and obligations under this Agreement, or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrower and its obligations, this Agreement or payments hereunder; (g)
on a confidential basis to (i) any rating agency in connection with 104
135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101112.jpg]
rating the Borrower or its Subsidiaries or the Facility or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Facility; (h) with the consent
of the Borrower; or (i) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section, or (y) becomes
available to the Administrative Agent, any Lender, any Issuing Lender or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Borrower. In addition, the Administrative Agent and the Lenders may disclose
the existence of this Agreement and information about this Agreement to market
data collectors, similar service providers to the lending industry and service
providers to the Agents and the Lenders in connection with the administration of
this Agreement, the other Loan Documents, and the Commitments. For purposes of
this Section, “Information” means all information received from the Borrower or
any of its Subsidiaries relating to the Borrower or any of its Subsidiaries or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any Issuing Lender on a
nonconfidential basis prior to disclosure by the Borrower or any of its
Subsidiaries; provided that, in the case of information received from the
Borrower or any of its Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information. (b)
Sharing Information With Affiliates of the Lenders. The Borrower acknowledges
that from time to time financial advisory, investment banking and other services
may be offered or provided to the Borrower or one or more of its Affiliates (in
connection with this Agreement or otherwise) by any Lender or by one or more
Subsidiaries or Affiliates of such Lender and the Borrower hereby authorizes
each Lender to share any information delivered to such Lender by the Borrower
and its Subsidiaries pursuant to this Agreement to any such Subsidiary or
Affiliate subject to the provisions of Section 12.10(a) [General]. 12.11
Counterparts; Integration; Effectiveness. (a) Counterparts; Integration;
Effectiveness. This Agreement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Agreement and the other Loan Documents, and any separate letter
agreements with respect to fees payable to the Administrative Agent, constitute
the entire contract among the parties relating to the subject matter hereof and
thereof and supersede any and all previous agreements and understandings, oral
or written, relating to the subject matter hereof and thereof including any
prior confidentiality agreements and commitments. Except as provided in Article
7 [Conditions Of Lending And Issuance Of Letters Of Credit], this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or e-mail shall be effective as delivery of a manually
executed counterpart of this Agreement. 105 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101113.jpg]
(b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption Agreement
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act. 12.12 Choice of Law Submission to Jurisdiction; Waiver of Venue; Service of
Process; Waiver of Jury Trail. (a) Governing Law. This Agreement and the other
Loan Documents and any claims, controversy, dispute or cause of action (whether
in contract or tort or otherwise) based upon, arising out of or relating to this
Agreement or any other Loan Document (except, as to any other Loan Document, as
expressly set forth therein) and the transactions contemplated hereby and
thereby shall be governed by, and construed in accordance with, the law of the
State of New York. Each standby Letter of Credit issued under this Agreement
shall be subject, as applicable, to the rules of the Uniform Customs and
Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce (the “ICC”) at the time of issuance (“UCP”) or
the rules of the International Standby Practices (ICC Publication Number 590)
(“ISP98”), as determined by the Issuing Lender, and each trade Letter of Credit
shall be subject to UCP, and in each case to the extent not inconsistent
therewith, the Laws of the State of New York without regard to its conflict of
laws principles. The Borrower irrevocably and unconditionally agrees that it
will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, against the Administrative Agent, any Lender, the Issuing Lender, or
any Related Party of the foregoing in any way relating to this Agreement or any
other Loan Document or the transactions relating hereto or thereto, in any forum
other than the courts of the State of New York sitting in New York County, and
of the United States District Court of the Southern District of New York, and
any appellate court from any thereof, and each of the parties hereto irrevocably
and unconditionally submits to the jurisdiction of such courts and agrees that
all claims in respect of any such action, litigation or proceeding may be heard
and determined in such New York State court or, to the fullest extent permitted
by applicable law, in such federal court. Each of the parties hereto agrees that
a final judgment in any such action, litigation or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or in any other
Loan Document shall affect any right that the Administrative Agent, any Lender
or any Issuing Lender may otherwise have to bring any action or proceeding
relating to this Agreement or any other Loan Document against the Borrower or
its properties in the courts of any jurisdiction. (b) Waiver of Venue. The
Borrower irrevocably and unconditionally waives, to the fullest extent permitted
by applicable law, any objection that it may now or hereafter have to the laying
of venue of any action or proceeding arising out of or relating to this
Agreement or any other Loan Document in any court referred to in paragraph (b)
of this Section. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by applicable law, the 106 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101114.jpg]
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court. (c) Service of Process. Each party hereto irrevocably
consents to service of process in the manner provided for notices in Section
12.6 [ Notices; Effectiveness; Electronic Communication]. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law. (d) WAIVER OF JURY TRIAL. EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION. 12.13 USA Patriot Act Notice. Each Lender that is subject to the USA
Patriot Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower and its Subsidiaries, which information includes the
name and address the Borrower and its Subsidiaries and other information that
will allow such Lender or Administrative Agent, as applicable, to identify the
Borrower and its Subsidiaries in accordance with the USA Patriot Act. The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Act. 12.14 No Advisory or Fiduciary Responsibility.
In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower acknowledges and agrees that: (a)
(i) the arranging and other services regarding this Agreement provided by the
Administrative Agent, the Arrangers, and the Lenders are arm’s-length commercial
transactions between the Borrower, on the one hand, and the Administrative
Agent, the Arrangers and the Lenders, on the other hand, (ii) the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (iii) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (b) (i) each of the
Administrative Agent, each Arranger and each Lender is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as 107 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101115.jpg]
an advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (ii) neither the Administrative Agent, the Arrangers nor any
Lender has any obligation to the Borrower or any of its Affiliates with respect
to the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; and (c) the Administrative Agent,
the Arrangers and the Lenders and their respective Affiliates may be engaged in
a broad range of transactions that involve interests that differ from those of
the Borrower and its Affiliates, and neither the Administrative Agent, the
Arranger nor any Lender has any obligation to disclose any of such interests to
the Borrower or its Affiliates. To the fullest extent permitted by Law, the
Borrower hereby waives and releases any claims that it may have against the
Administrative Agent, the Arranger or any Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby. 12.15 Contractual Recognition of Bail-In.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an Affected
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of the applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by: (a) the application of any Write-Down
and Conversion Powers by the applicable Resolution Authority to any such
liabilities arising hereunder which may be payable to it by any Lender that is
an Affected Financial Institution; and (b) the effects of any Bail-in Action on
any such liability, including, if applicable: (i) a reduction in full or in part
or cancellation of any such liability; (ii) a conversion of all, or a portion
of, such liability into shares or other instruments of ownership in such
Affected Financial Institution, its parent undertaking, or a bridge institution
that may be issued to it or otherwise conferred on it, and that such shares or
other instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any other Loan Document;
or (iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of the applicable Resolution
Authority. 12.16 Acknowledgement Regarding Any Supported QFCs. To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
any Commodity Hedge or any Interest Rate Hedge or any other agreement or
instrument that is a QFC (such support, “QFC Credit Support”, and each such QFC,
a “Supported QFC”), the parties acknowledge and agree as follows with respect to
the resolution power of the Federal Deposit Insurance Corporation under the
Federal Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform
and Consumer Protection Act (together with the regulations promulgated
thereunder, the “U.S. Special Resolution Regimes”) in respect of such Supported
QFC and QFC Credit Support (with 108 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101116.jpg]
the provisions below applicable notwithstanding that the Loan Documents and any
Supported QFC may in fact be stated to be governed by the laws of the State of
New York and/or of the United States or any other state of the United States):
(a) In the event a QFC Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support. (b) As used in this Section 12.16, the following terms have
the following meanings: “BHC Act Affiliate” of a party means an “affiliate” (as
such term is defined under, and interpreted in accordance with, 12 U.S.C.
1841(k)) of such party. “Default Right” has the meaning assigned to that term
in, and shall be interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or
382.1, as applicable. “QFC” has the meaning assigned to the term “qualified
financial contract” in, and shall be interpreted in accordance with, 12 U.S.C.
5390(c)(8)(D). “QFC Covered Entity” means any of the following: (i) a “covered
entity” as that term is defined in, and interpreted in accordance with, 12
C.F.R. § 252.82(b); (ii) a “covered bank” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as
that term is defined in, and interpreted in accordance with, 12 C.F.R. §
382.2(b). [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK] 109 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101117.jpg]
IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written. ATTEST: BORROWER CHESAPEAKE UTILITIES CORPORATION By:
________________________________ Name: Beth W. Cooper Title: Executive Vice
President and Chief Financial Officer CHESAPEAKE UTILITIES CORPORATION CREDIT
AGREEMENT SIGNATURE PAGE



--------------------------------------------------------------------------------



 
[cpk09302020ex-101118.jpg]
PNC BANK, NATIONAL ASSOCIATION, individually and as Administrative Agent By:
________________________________ Name: Ryan Pape Title: Managing Director
CHESAPEAKE UTILITIES CORPORATION CREDIT AGREEMENT SIGNATURE PAGE



--------------------------------------------------------------------------------



 
[cpk09302020ex-101119.jpg]
[LENDER] By: ________________________________ Name: Title: CHESAPEAKE UTILITIES
CORPORATION CREDIT AGREEMENT SIGNATURE PAGE



--------------------------------------------------------------------------------



 
[cpk09302020ex-101120.jpg]
SCHEDULE 1.1(B) COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES Page 1 of 2
Part 1 - Commitments of Lenders and Addresses for Notices to Lenders Amount of
Commitment for Revolving Lender Credit Loans Ratable Share Name: PNC Bank,
National Association Address: 500 First Avenue Pittsburgh, PA 15219 Attention
of: Agency Services Loan Administration $[_____] [_____]% Telecopy 412-762-8672
Name: [1] Address: Attention: Telephone: Telecopy: $[_____] [_____]% Total
$375,000,000 100.000000000% 1 NTD: Schedule to be updated for additional Lenders
135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101121.jpg]
SCHEDULE 1.1(B) COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES Page 2 of 2
Part 2 - Addresses for Notices to Borrower: ADMINISTRATIVE AGENT Name: PNC Bank,
National Association Address: 500 First Avenue Pittsburgh, PA 15219 Attention
of: Agency Services Loan Administration Telecopy 412-762-8672 With a Copy To:
Agency Services, PNC Bank, National Association Mail Stop: P7-PFSC-04-I Address:
500 First Avenue Pittsburgh, PA 15219 Attention: Agency Services Telephone: 412
762 6442 Telecopy: 412 762 8672 BORROWER: Name: Chesapeake Utilities Corporation
Address: 909 Silver Lake Boulevard Dover, Delaware 19904 Attention: Beth W.
Cooper, Executive Vice President & Chief Financial Officer Chesapeake Utilities
Corporation Telephone: 302-734-6022 Telecopy: 302-734-6750 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101122.jpg]
SCHEDULE 1.1(C)[2] EXISTING LETTERS OF CREDIT [To be updated][3] 2 NTD: Update
in process. 3 The letters of credit set forth on this Schedule 1.1(C) will be
deemed Existing Letters of Credit on October 1, 2020. 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101123.jpg]
SCHEDULE 1.1(D) PERMITTED LIENS Page 1 of 1 1. The FPU Indebtedness is secured
by the Indenture of Mortgage and Deed of Trust, dated as of September 1, 1942,
as amended, supplemented and modified, by the Borrower, in favor of U.S. Bank
National Association (successor to the original trustees), as trustee.
135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101124.jpg]
SCHEDULE 1.1(E) SPECIFIED EXISTING INDEBTEDNESS 1. Credit Agreement dated as of
October 8, 2015, among Chesapeake Utilities Corporation, as borrower, PNC Bank,
National Association, as administrative agent, and the lenders party thereto 2.
Loan Agreement dated as of April 24, 2020, between Chesapeake Utilities
Corporation, as borrower, and PNC Bank, National Association, as lender 3.
Amended and Restated Loan Agreement, dated October 31, 2019, between Chesapeake
Utilities Corporation and PNC Bank, National Association and associated
Revolving Line of Credit Note, expiring October 31, 2020. 4 4. First Amended and
Restated Loan Agreement, dated October 31, 2017, between Chesapeake Utilities
Corporation and Bank of America, N.A., as amended and/or restated. 5. Revolving
Credit Agreement dated December 29, 2014, between Chesapeake Utilities
Corporation and Citizens Bank, National Association, as amended and/or restated.
6. Revolving Credit Agreement dated November 28, 2017, between Chesapeake
Utilities Corporation and Branch Banking and Trust Company, as amended and/or
restated. 7. Loan Agreement, dated April 27, 2020, with Bank of America, N.A.
for a revolving credit facility in the maximum principal amount of $35,000,000.
8. Loan Agreement, dated May 6, 2020, with Royal Bank of Canada for a revolving
credit facility in the maximum principal amount of $20,000,000. 9. Credit
Agreement, dated May 29, 2020 with Citizens Bank, National Association for a
revolving credit facility in the maximum principal amount of $25,000,000. 4
Outstanding amounts to be paid down and commitments reduced to the outstanding
amount of the Existing Letters of Credit, and will be fully paid off and
terminated on or before October 2, 2020. 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101125.jpg]
SCHEDULE 6.2 SUBSIDIARIES Page 1 of 2 Jurisdiction of Ownership Name Owner
Organization Percentage Eastern Shore Natural Gas Company Delaware Chesapeake
Utilities Corporation 100% Sharp Energy, Inc. Delaware Chesapeake Utilities
Corporation 100% Sharpgas, Inc. Delaware Sharp Energy, Inc. 100% Xeron, Inc.
Mississippi Chesapeake Utilities Corporation 100% Peninsula Energy Services
Company, Inc. Delaware Chesapeake Utilities Corporation 100% Peninsula Pipeline
Company, Inc. Delaware Chesapeake Utilities Corporation 100% Florida Public
Utilities Company Florida Chesapeake Utilities Corporation 100% Flo-Gas
Corporation Florida Florida Public Utilities Company 100% Chesapeake Service
Company Delaware Chesapeake Utilities Corporation 100% Skipjack, Inc. Delaware
Chesapeake Service Company 100% Chesapeake Investment Company Delaware
Chesapeake Service Company 100% Eastern Shore Real Estate, Inc. Delaware
Chesapeake Service Company 100% Chesapeake OnSight Services, LLC Delaware
Chesapeake Utilities Corporation 100% Sandpiper Energy, Inc. Delaware Chesapeake
Utilities Corporation 100% Eight Flags Energy, LLC Delaware Chesapeake OnSight
Services, 100% LLC Austin Cox Home Services, Inc. (Inactive) Delaware Chesapeake
Utilities Corporation 100% Grove Energy, Inc. (Inactive) Delaware Chesapeake
Utilities Corporation 100% Aspire Energy, LLC Florida Chesapeake Utilities
Corporation 100% Aspire Energy Express, LLC Delaware Chesapeake Utilities
Corporation 100% Marlin Gas Services, LLC Delaware Chesapeake Utilities
Corporation 100% Aspire Energy of Ohio, LLC Delaware Chesapeake Utilities
Corporation 100% 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101126.jpg]
CPK Elkton, LLC Delaware Chesapeake Utilities Corporation 100% Elkton Gas
Company Maryland CPK Elkton, LLC 100% OnSight Renewables, LLC Delaware
Chesapeake Utilities Corporation 100% Amelia Island Energy, LLC Delaware
Chesapeake OnSight Services, 100% LLC Sharp Water, Inc. (Inactive) Delaware
Chesapeake Utilities Corporation 100% 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101127.jpg]
SCHEDULE 6.6(B) INDEBTEDNESS AND LIABILITIES Page 1 of 1 1. Eastern Shore
Natural Gas Company (“ESNG”), a subsidiary of Chesapeake Utilities Corporation,
has received an arbitration claim from Appalachian Pipeline Contractors, LLP
(“APC”) initially seeking $15.3 million for additional construction-related
costs incurred by APC related to ESNG’s 2017 Expansion Project. It is ESNG’s
position that it has already compensated APC for any and all delays for which
ESNG is responsible through change orders, and that APC is contractually barred
from seeking any additional damages. Subsequently, APC reduced the amount of its
claim to $12,470,480.19. 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101128.jpg]
SCHEDULE 9.1 PERMITTED INDEBTEDNESS Page 1 of 2 1. Note Purchase Agreement,
dated September 5, 2013, regarding $20,000,000 3.73% Series A, Senior Unsecured
Notes, due December 16, 2028 and $50,000,000 3.88% Series B, Senior Unsecured
Notes, due May 15, 2029. 2. Note Agreement, dated June 29, 2010, as amended by
First Amendment June 20, 2011, regarding $29,000,000 5.68% Series A, Senior
Unsecured Notes, due June 30, 2026 and $7,000,000 6.43% Series B, Senior
Unsecured Notes, due May 2, 2028. 3. Note Agreement, dated October 31, 2008, as
amended, regarding $30,000,000 5.93% Senior Unsecured Notes, due October 31,
2023. 4. Note Agreement, dated October 18, 2005, as amended, regarding
$20,000,000 5.50% Senior Unsecured Notes, due October 12, 2020. 5. Indenture of
Mortgage and Deed of Trust, dated September 1, 1942, between Florida Public
Utilities Company and the trustee, for the First Mortgage Bonds, all
supplemental indentures thereto and the First Colony Bond Purchase Agreement. 6.
Private Shelf Agreement, dated October 8, 2015, as amended, restated, extended,
supplemented or otherwise modified from time to time), among Chesapeake
Utilities Corporation and PGIM, Inc. (formerly known as Prudential Investment
Management, Inc.) and the other purchasers that may become a party thereto from
time to time. a. $70,000,000 3.25% Series A, Senior Unsecured Notes due 2032 b.
$100,000,000 3.98% Series B, Senior Unsecured Notes due 2039 c. $50,000,000
3.00% Series C, Senior Unsecured Notes due 2035 7. Master Note Agreement, dated
March 2, 2017 (as amended, restated, extended, supplemented or otherwise
modified from time to time), by and between Chesapeake Utilities Corporation and
NYL Investors LLC. a. $50,000,000 3.48% Series A, Senior Unseucred Notes due
2038 b. $50,000,000 3.58% Series A, Senior Unsecured Notes due 2038 c.
$40,000,000 2.96% Series A, Senior Unsecured Notes due 2035 8. Note Purchase
Agreement, dated November 19, 2019, by and among Chesapeake Utilities
Corporation, The Guardian Life Insurance Company of America and the other
purchasers party thereto regarding $70,000,000 2.98% Senior Unsecured Notes, due
December 20, 2035. 9. Private Shelf Agreement, dated March 2, 2017 (as amended,
restated, extended, supplemented or otherwise modified from time to time), by
and among Chesapeake Utilities Corporation, 135035202_4



--------------------------------------------------------------------------------



 
[cpk09302020ex-101129.jpg]
Metropolitan Life Insurance Company and MetLife Investment Advisors, LLC (now
known as MetLife Investment Management, LLC). 2



--------------------------------------------------------------------------------



 
[cpk09302020ex-101130.jpg]
REFERENCE NUMBER 5B0AFEB3-5A9F-4A79-9BBB-C8FD55A6172C SIGNATURE CERTIFICATE
TRANSACTION DETAILS DOCUMENT DETAILS Reference Number Document Name
5B0AFEB3-5A9F-4A79-9BBB-C8FD55A6172C Active 135035202 4 Pnc Chesapeake - Credit
Agreement - 364-Day Facility 2020 Transaction Type Filename Signature Request
active_135035202_4_pnc_chesapeake_-_credit_agreement_-_364-day_facility_2020_.pdf
Sent At Pages 09/29/2020 07:22 EDT 129 pages Executed At Content Type 09/29/2020
07:41 EDT application/pdf Identity Method File Size email 652 KB Distribution
Method Original Checksum email
34536e7c1e13f8e151c701162aaf1d3252ee7aa59e9ee04d9e8acb1291a778dc Signed Checksum
4016eab9ceef3e42a6be994f237f388a1d2c80651e1c4875c3442416c10b32af Signer
Sequencing Disabled Document Passcode Disabled SIGNERS SIGNER E-SIGNATURE EVENTS
Name Status Viewed At Beth Cooper signed 09/29/2020 07:40 EDT Email Multi-factor
Digital Fingerprint Checksum Identity Authenticated At bcooper@chpk.com
a1282cec9ac7a4c08f1b4414636f97bb00365941082a4a263c69e55d51735964 09/29/2020
07:41 EDT Components Signed At IP Address 1 09/29/2020 07:41 EDT 168.149.143.99
Device Chrome via Windows Drawn Signature Signature Reference ID 2706D372
Signature Biometric Count 414 AUDITS TIMESTAMP AUDIT 09/29/2020 07:41 EDT Beth
Cooper (bcooper@chpk.com) signed the document on Chrome via Windows from
168.149.143.99. 09/29/2020 07:41 EDT Beth Cooper (bcooper@chpk.com)
authenticated via email on Chrome via Windows from 168.149.143.99. 09/29/2020
07:40 EDT Beth Cooper (bcooper@chpk.com) viewed the document on Chrome via
Windows from 54.160.120.87. 09/29/2020 07:40 EDT Beth Cooper (bcooper@chpk.com)
viewed the document on Chrome via Windows from 168.149.143.99. 09/29/2020 07:40
EDT Beth Cooper (bcooper@chpk.com) viewed the document on Chrome via Windows
from 54.221.150.104. 09/29/2020 07:22 EDT Beth Cooper (bcooper@chpk.com) was
emailed a link to sign. 09/29/2020 07:22 EDT Debby Frye (dfrye@chpk.com) created
document 'active_135035202_4_pnc_chesapeake_-_credit_agreement_-_364-
day_facility_2020_.pdf' on Internet Explorer via Windows from 98.158.243.81.



--------------------------------------------------------------------------------



 